Exhibit 10.1

 

AMENDMENT NO. 4

 

AMENDMENT NO. 4 (this “Agreement”) dated as of August 5, 2015 by and among ARES
HOLDINGS L.P., a Delaware limited partnership (as successor by conversion to
Ares Holdings LLC) (“Ares Holdings”), ARES DOMESTIC HOLDINGS L.P., a Delaware
limited partnership (“Ares Domestic Holdings”), ARES INVESTMENTS L.P., a
Delaware limited partnership (as successor by conversion to Ares Investments
LLC) (“Ares Investments”), ARES REAL ESTATE HOLDINGS L.P., a Delaware limited
partnership (“Ares Real Estate”, together with Ares Holdings, Ares Domestic
Holdings, Ares Investments and any other Person that thereafter become borrowers
under the Credit Agreement by joinder, are referred to hereinafter individually
and collectively, jointly and severally, as the “Borrower”), the Guarantors
party hereto, the lenders identified on the signature pages hereto (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”) and JPMorgan Chase Bank, N.A., as Agent.

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors party thereto, the Lenders party thereto
and Agent are party to that certain Sixth Amended and Restated Senior Credit
Agreement, dated as of April 21, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the Credit
Agreement as amended by this Agreement is hereinafter referred to as the
“Amended Credit Agreement”);

 

WHEREAS,  the Borrower, the Guarantors, the Agent and the Lenders have agreed to
amend the Credit Agreement as set forth herein;

 

WHEREAS, the Borrower desires to terminate the obligations of PTP and certain of
its Subsidiaries under the Guaranty and the other Loan Documents;

 

NOW, THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

Section 1.  Definitions.  Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein.  This
Agreement shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.

 

Section 2.  Amendments.  Subject to the satisfaction of the conditions precedent
specified in Section 5 below, but effective as of the date hereof, the Credit
Agreement is hereby amended and modified from and after the date hereof as
reflected in the “blacklined” changes in the Amended Credit Agreement attached
hereto as Annex I.  References in the Credit Agreement (including references to
the Credit Agreement as amended hereby) to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed
to be references to the Credit Agreement as amended hereby.

 

Section 3.  Termination of Guaranty.  As and effective from the date hereof, all
obligations of the entities set forth on Schedule I hereto under the Guaranty
(as defined in the Credit Agreement) and under each other Loan Document shall be
terminated and be of no further force or effect.  For the avoidance of doubt, as
and effective from the date hereof, the Third Amended and Restated General
Continuing Guaranty dated as of December 17, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time) shall be
terminated and be of no further force or

 

1

--------------------------------------------------------------------------------


 

effect.

 

Section 4.  Representations and Warranties.

 

(a) Each Borrower, individually as to itself only, represents and warrants to
the Lenders and the Administrative Agent, that this Agreement has been duly
executed and delivered by such Borrower and constitutes a legal, valid and
binding obligation of such Borrower, enforceable in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

(b) Each Borrower represents and warrants that on the date hereof the
representations and warranties of such Borrower set forth in Article IV of the
Credit Agreement are true, correct and complete in all material respects on and
as of the date hereof, provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date; provided, further
that, any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such respective dates.

 

(c)  For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Agreement, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Amended Credit Agreement as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i) or 1.471-2T(b)(2)(i).

 

Section 5.  Conditions Precedent.  The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof (other than the amendments set
forth in the attached Amended Credit Agreement pertaining to the insertion of
the defined term “KA Merger” and the amendments set forth in clause (d) of the
definition of “Permitted Investments”, which shall each be deemed effective on
the date that is (2) two Business Days prior to the consummation of the KA
Merger), upon satisfaction of the following conditions:

 

(a)                                 Execution.  The Administrative Agent shall
have received counterparts of this Agreement executed by the Borrower and the
Lenders constituting the entirety of the Lenders under the Credit Agreement; and

 

(b)                                 Fees and Expenses.  For the account of each
Lender who shall have delivered its signature page hereto on or prior to the
date hereof, a non-refundable and fully-earned fee equal to 0.05% of the
aggregate principal amount of such Lender’s outstanding Loans and unfunded
Revolver Commitments on the date hereof.  In addition, Borrower shall have paid
all other fees and expenses then due and payable to the Lead Arrangers and
Administrative Agent under the Loan Documents.

 

Section 6.  Effect.  Except as expressly set forth herein, this Agreement shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Administrative
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect.

 

2

--------------------------------------------------------------------------------


 

Section 7.  Confirmation of Loan Documents.  As of the date hereof and after
giving effect to this Agreement, the Borrower hereby confirms and ratifies all
of its obligations under the Credit Agreement and each other Loan Document to
which it is a party.  By its execution on the respective signature lines
provided below, as of the date hereof and after giving effect to this Agreement,
each of the Guarantors hereby (a) confirms and ratifies all of its obligations
and (b) represents and warrants that the representations and warranties set
forth herein, the Credit Agreement and in such other Loan Documents are true and
correct in all material respects on the date hereof as if made on and as of such
date (except to the extent that any representation or warranty expressly relates
to an earlier date, in which case such representation or warranty shall have
been true and correct as of such earlier date); provided that any representation
and warranty that is qualified as to materiality or material adverse effect
shall, after giving effect to such qualifications as set forth therein, be true
and correct in all respects.  This Agreement is deemed to be a “Loan Document”
for the purposes of the Credit Agreement.

 

Section 8.  Miscellaneous.  Except as herein provided, the Credit Agreement
shall remain unchanged and in full force and effect.  This Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Agreement by signing any such counterpart.  Delivery of a
counterpart by electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.  This Agreement and any right, remedy,
obligation, claim, controversy, dispute or cause of action (whether in contract,
tort or otherwise) based upon, arising out of or relating to this Agreement
shall be governed by, and construed in accordance with, the law of the State of
New York without regard to conflicts of law principles that would lead to the
application of laws other than the law of the State of New York.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

BORROWERS:

 

 

 

ARES HOLDINGS L.P.,

 

a Delaware limited partnership

 

By: Ares Holdings Inc., its general partner

 

 

 

 

By:

/s/ Naseem Sagati

 

 

Name:

Naseem Sagati

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

ARES INVESTMENTS L.P.,

 

a Delaware limited partnership

 

By: Ares Management, L.P., its general partner

 

By: Ares Management GP LLC, its general partner

 

 

 

 

 

 

By:

/s/ Naseem Sagati

 

 

Name:

Naseem Sagati

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

ARES DOMESTIC HOLDINGS L.P.,

 

a Delaware limited partnership

 

By: Ares Domestic Holdings Inc., its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Naseem Sagati

 

 

Name:

Naseem Sagati

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

ARES REAL ESTATE HOLDINGS L.P.,

 

a Delaware limited partnership

 

By: Ares Real Estate Holdings LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Naseem Sagati

 

 

Name:

Naseem Sagati

 

 

Title:

Authorized Signatory

 

Signature Page to Amendment 4

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

ARES MANAGEMENT LLC

 

 

 

 

 

 

By:

/s/ Naseem Sagati

 

 

Name:

Naseem Sagati

 

 

Title:

Authorized Signatory

 

 

 

 

ARES INVESTMENTS HOLDINGS LLC

 

 

 

 

 

 

 

By:

/s/ Naseem Sagati

 

 

Name:

Naseem Sagati

 

 

Title:

Authorized Signatory

 

 

 

 

ARES FINANCE CO. LLC

 

 

 

 

 

 

 

By:

/s/ Naseem Sagati

 

 

Name:

Naseem Sagati

 

 

Title:

Authorized Signatory

 

 

 

 

ARES FINANCE CO. II LLC

 

 

 

 

 

 

 

By:

/s/ Naseem Sagati

 

 

Name:

Naseem Sagati

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

ARES OFFSHORE HOLDINGS, L.P.

 

 

 

By: Ares Offshore Holdings, Ltd., its General Partner

 

 

 

 

 

 

 

By:

/s/ Naseem Sagati

 

 

Name:

Naseem Sagati

 

 

Title:

Authorized Signatory

 

Signature Page to Amendment 4

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Lauren Gubkin

 

 

Name:

Lauren Gubkin

 

 

Title:

Vice President

 

 

 

J.P. Morgan

 

-Signature Page-
Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.:

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Dominic Malleo

 

Name:

Dominic Malleo

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Morgan Stanley Bank, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Harry Comninellis

 

Name:

Harry Comninellis

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Bank Name: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Doreen Barr

 

Name:

Doreen Barr

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Franziska Schoch

 

Name:

Franziska Schoch

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, NA:

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Luke Harbinson

 

Name:

Luke Harbinson

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A.

 

 

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Hillary Olewe

 

Name:

Hillary Olewe

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 


 

 

Bank Name:

 

 

 

 

 

U.S. Bank National Association

 

 

 

 

 

as a Lender

 

 

 

 

 

 

By:

/s/ Barry K. Chung

 

Name:

Barry K. Chung

 

Title:

Sr. Vice President

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A. (formerly known as UNION BANK, N.A.)

 

as a Lender

 

 

 

 

 

 

By:

/s/ Y. Joanne Si

 

Name:

Y. Joanne Si

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

as Lender

 

 

 

 

 

 

By:

/s/ Ken Takahashi

 

Name:

Ken Takahashi

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Bank Name:

 

Goldman Sachs Bank USA

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jamie Minieri

 

Name:

Jamie Minieri

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Michael Shannon

 

Name:

Michael Shannon

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Royal Bank of Canada:

 

as a Lender

 

 

 

 

 

 

By:

/s/ Greg DeRise

 

Name:

Greg DeRise

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Bank Name:

 

 

 

The Bank of New York Mellon Corporation

 

 

 

 

 

Lender

 

 

 

 

 

 

By:

/s/ James L. Behrmann

 

Name:

James L. Behrmann

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Bank Name:

 

SunTrust Banks

 

as a Lender

 

 

 

 

 

 

By:

/s/ Doug Kennedy

 

Name:

Doug Kennedy

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

City National Bank, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Brandon Feitelson

 

Name:

Brandon Feitelson

 

Title:

SVP

 

--------------------------------------------------------------------------------


 

 

Bank Name:

 

State Street Bank and Trust Company

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Janet B. Nolin

 

Name:

Janet B. Nolin

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 


 

SCHEDULE I

 

RELEASED GUARANTORS

 

Ares Management, L.P.

Ares Holdings Inc.

Ares Domestic Holdings Inc.

Ares Real Estate Holdings LLC

 

--------------------------------------------------------------------------------


 

ANNEX I

 

AMENDED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Execution Version

Amendment No. 4 reflecting changes

to Conformed Credit Agreement

through Amendment No. 3

 

 

 

 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

April 21, 2014

 

among

 

ARES HOLDINGS LLCL.P.

 

ARES DOMESTIC HOLDINGS L.P.

 

ARES INVESTMENTS LLCL.P.

 

ARES REAL ESTATE HOLDINGS L.P.

 

The Guarantors Party Hereto

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

J.P. MORGAN SECURITIES LLC

 

as Joint Lead Arrangers and Joint Bookrunners

 

 

BANK OF AMERICA, N.A.

 

as Syndication Agent

 

 

MORGAN STANLEY BANK, N.A.

 

SUNTRUST BANK

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

as Documentation Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITION AND CONSTRUCTION

1

 

 

1.1

Definitions

1

1.2

Construction

30

 

 

 

ARTICLE II AMOUNT AND TERMS OF LOANS

31

 

 

2.1

Credit Facilities

31

2.2

Rate Designation

32

2.3

Interest Rates; Payment of Principal and Interest

32

2.4

Default Rate

35

2.5

Computation of Interest and Fees Maximum Interest Rate; Letter of Credit Fee

36

2.6

Request for Borrowing

36

2.7

Conversion or Continuation

39

2.8

Mandatory Repayment

40

2.9

Voluntary Prepayments; Termination and Reduction in Commitments

41

2.10

Letters of Credit

42

2.11

Fees

46

2.12

Maintenance of Records; Effect

46

2.13

Increased Costs

46

2.14

Market Disruption and Alternate Rate of Interest

48

2.15

Illegality

49

2.16

Place of Loans

49

2.17

Survivability

49

2.18

Increase in Revolver Commitments

49

2.19

Exchange Rates; Currency Equivalents

50

2.20

Joint and Several Liability of Each of the Entities Comprising Borrower

51

2.21

[Reserved]

54

2.22

Defaulting Lenders

54

2.23

Taxes

55

2.24

Mitigation of Obligations

57

 

 

 

ARTICLE III CONDITIONS TO LOANS

58

 

 

3.1

Conditions Precedent to the Restatement Effective Date

58

3.2

Conditions Precedent to All Extensions of Credit

59

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BORROWER

60

 

 

4.1

Due Organization

61

4.2

Interests in Loan Parties

61

4.3

Requisite Power and Authorization

61

4.4

Binding Agreements

61

4.5

Other Agreements

62

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

4.6

Litigation; Adverse Facts

62

4.7

Government Consents

63

4.8

Title to Assets; Liens

63

4.9

Payment of Taxes

63

4.10

Governmental Regulation

64

4.11

Disclosure

64

4.12

Debt

65

4.13

Existing Defaults

65

4.14

No Default; No Material Adverse Effect

65

4.15

Immaterial Subsidiaries

65

4.16

Affiliate Transactions

65

4.17

Governing Documents of the Guarantors

65

4.18

Anti-Corruption Laws and Sanctions

65

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS OF BORROWER

66

 

 

5.1

Accounting Records and Inspection

66

5.2

Financial Statements and Other Information

66

5.3

Existence

69

5.4

Payment of Taxes and Claims

70

5.5

Compliance with Laws

70

5.6

Further Assurances

70

5.7

Additional Loan Parties

70

5.8

Obligation to Upstream Management Fees and Incentive Fees

71

5.9

Foreign Qualification

71

 

 

 

ARTICLE VI NEGATIVE COVENANTS OF BORROWER

72

 

 

6.1

Debt

72

6.2

Liens

73

6.3

Investments

73

6.4

[Reserved.]

73

6.5

Dividends

73

6.6

Restriction on Fundamental Changes

74

6.7

Sale of Assets

75

6.8

Transactions with Shareholders and Affiliates

75

6.9

Conduct of Business

76

6.10

Amendments or Waivers of Certain Documents; Actions Requiring the Consent of
Agent

76

6.11

Use of Proceeds

76

6.12

Margin Regulation

76

6.13

Financial Covenants

76

6.14

Restrictive Agreements

77

 

 

 

ARTICLE VII EVENTS OF DEFAULT AND REMEDIES

78

 

 

7.1

Events of Default

78

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

7.2

Remedies

80

 

 

ARTICLE VIII EXPENSES AND INDEMNITIES

81

 

 

8.1

Expenses

81

8.2

Indemnity

81

 

 

 

ARTICLE IX ASSIGNMENT AND PARTICIPATIONS

82

 

 

9.1

Assignments and Participations

82

9.2

Successors

84

 

 

 

ARTICLE X AGENT; THE LENDER GROUP

85

 

 

10.1

Appointment and Authorization of Agent

85

10.2

[Reserved].

86

10.3

Reports and Information

86

10.4

Set Off; Sharing of Payments

87

10.5

Payments by Agent to the Lenders

88

10.6

Several Obligations; No Liability

88

 

 

 

ARTICLE XI MISCELLANEOUS

88

 

 

11.1

No Waivers, Remedies

88

11.2

Waivers and Amendments

89

11.3

Notices

90

11.4

Successors and Assigns

90

11.5

Headings

91

11.6

Execution in Counterparts; Effectiveness

91

11.7

GOVERNING LAW

91

11.8

JURISDICTION AND VENUE

91

11.9

WAIVER OF TRIAL BY JURY

92

11.10

Independence of Covenants

92

11.11

Confidentiality

92

11.12

Complete Agreement

93

11.13

USA Patriot Act Notice

93

11.14

No Novation

93

11.15

Judgment Currency

94

11.16

PTP as Agent for Each Entity Comprising the Borrower

94

11.17

No Fiduciary Duties

95

 

 

 

ARTICLE XII GUARANTY

95

 

 

12.1

Guaranty of Payment

95

12.2

Obligations Unconditional.

95

12.3

Modifications

98

12.4

Waiver of Rights

98

12.5

Reinstatement

98

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

12.6

Remedies

99

12.7

Limitation of Guaranty

99

12.8

Termination of Existing Guarantee

99

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A-1

Form of Assignment and Acceptance

 

Exhibit A-2

Form of Promissory Note for Advances

 

Exhibit A-3

Form of Loan Party Joinder Agreement

 

Exhibit B

Form of Intercompany Subordination Agreement

 

Exhibit C

Form of Compliance Certificate

 

Exhibit D

Form of Confirmation Agreement

 

Exhibit R-1

Persons Authorized to Request a Loan

 

Exhibit R-2

Form of Request for Borrowing

 

Exhibit R-3

Form of Request for Conversion/Continuation

 

Exhibit 3.1(c)

Form of Opinions

 

Exhibit 3.1(f)

Form of Certificates

 

Exhibit 11.3

Addresses and Information for Notices

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule A-1

Agent’s Account

 

Schedule A-2

Approved Banks

 

Schedule C-1

Revolver Commitments

 

Schedule D

Assets Under Management Definition

 

 

iv

--------------------------------------------------------------------------------


 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SIXTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 21, 2014 and
effective as of the Restatement Effective Date, is entered into by and among,
the lenders identified on the signature pages hereof (such lenders, together
with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”)
and JPMORGAN CHASE BANK, N.A., a national banking association (“JPMCB”), as
administrative agent for the Lenders (together with its successors and assigns
in such capacity, the “Agent”), ARES HOLDINGS LLCL.P., a Delaware limited
liability companypartnership (“Ares Holdings”), ARES DOMESTIC HOLDINGS L.P., a
Delaware limited partnership (“Ares Domestic Holdings”), ARES INVESTMENTS
LLCL.P., a Delaware limited liability company (“partnership (“Ares
Investments”), ARES REAL ESTATE HOLDINGS L.P., a Delaware limited partnership
(“Ares Real Estate”, together with Ares Holdings, Ares Domestic Holdings and
Ares Investments are referred to hereinafter individually and collectively,
jointly and severally, as the “Borrower”) and the Guarantors (as defined below)
party hereto from time to time.

 

WHEREAS, Ares Management LLC (“Ares”), Ares Investments Holdings LLC (“AIH”),
Agent and certain of the Lenders are parties to that certain Fifth Amended and
Restated Credit Agreement, dated as of October 29, 2013 (as amended, restated,
supplemented or otherwise modified from time to time before the date hereof, the
“Existing Credit Agreement”);

 

WHEREAS, Ares will become a wholly owned indirect subsidiary of Ares Holdings
and AIH will become a wholly owned subsidiary of Ares Investment;

 

WHEREAS, the parties to this Agreement wish to amend and restate the Existing
Credit Agreement in its entirety as set forth herein; and

 

WHEREAS, the parties to this Agreement intend that the “Obligations” (as defined
in the Existing Credit Agreement and as amended hereby) shall continue to exist
under, and be evidenced by, this Agreement.

 

NOW, THEREFORE, the parties agree to amend and restate the Existing Credit
Agreement in its entirety as follows:

 

ARTICLE I

 

DEFINITION AND CONSTRUCTION

 

1.1                               Definitions.  For purposes of this Agreement
(as defined below), the following initially capitalized terms shall have the
following meanings:

 

“Adjusted EBITDA” means, with respect to PTPany Person on a Stand Alone Basis,
for any period of four consecutive fiscal quarters, the Net Income of PTPsuch
Person on a Stand Alone Basis for such period plus

 

1

--------------------------------------------------------------------------------


 

(a)                                 the sum, without duplication (including with
respect to any item already added back to Net Income) and to the extent deducted
in calculating Net Income, of the amounts for such period of:

 

(i)                                     depreciation and amortization (including
any purchase price amortization but excluding any marketing fee amortization);

 

(ii)                                  Interest Expense;

 

(iii)                               income taxes;

 

(iv)                              non-recurring, extraordinary or unusual
expenses, losses and charges; minus

 

(b)                                 the sum, without duplication and to the
extent included in Net Income, of the amounts (which may be negative) for such
period of:

 

(i)                                     any extraordinary, unusual or other
non-recurring gains;

 

(ii)                                  any non-cash items (other than accrual of
Management Fees in the ordinary course of business) increasing Net Income, but
excluding any such items in respect of which cash was received in a prior period
(other than accrual of Management Fees in the ordinary course of business);

 

(iii)                               interest and dividend income received in
cash later than one fiscal quarter after the end of such period;

 

(iv)                              an amount equal to the Net Income attributable
to Persons not constituting Subsidiaries (to the extent such Net Income is not
distributed to a Loan Party during such period);

 

(v)                                 an amount equal to the Net Income
attributable to Persons constituting Excluded Subsidiaries (to the extent such
Net Income is not distributed to a Loan Party during such period);

 

(vi)                              an amount equal to 25% of all earned Incentive
Fees (other than the ARCC Part I Fees) included in Net Income for such period;

 

(vii)                           an amount equal to all unearned Incentive Fees
included in Net Income for such period;

 

(viii)                        an amount equal to any “carried interest” or
similar profit interest not constituting Incentive Fees and included in Net
Income for such period; and

 

(ix)                              an amount equal to the Net Income attributable
to a particular Ares Fund, if, with respect to any Management Fees or any
Incentive Fees attributable to such

 

2

--------------------------------------------------------------------------------


 

Ares Fund, (A) such Management Fees or Incentive Fees are not paid to the party
entitled thereto in full in cash within one fiscal quarter of the date on which
such Management Fees or Incentive Fees were included in Net Income, (B) the
rights to receive that portion of Management Fees or Incentive Fees are assigned
or delegated to a Person that is not a Loan Party (or a consolidated with PTP
(and its SubsidiariesSubsidiary of such Loan Party) or (C) there are not
sufficient funds available to pay (or the applicable Ares Fund is otherwise not
permitted to pay or the manager of such Ares Fund voluntarily agrees to defer
payment of) such Management Fees or such Incentive Fees in full in cash during
such period (to the extent due and payable during such period) provided,
however, previously deferred Management Fees or Incentive Fees that are
collected in a subsequent period should be added to Net Income in the period
such collection occurs so long as such deferred Management Fees or Incentive
Fees were not otherwise included in Adjusted EBITDA for a prior period;

 

provided that in no event shall more than 5% of Adjusted EBITDA be comprised of
amounts attributable to Foreign Subsidiaries that have incurred Debt permitted
under Section 6.1(n).

 

For purposes of calculating Adjusted EBITDA, for any period of four consecutive
quarters, if at any time during such period (and after the Restatement Effective
Date), PTPa Loan Party or any of its Subsidiaries shall have consummated a New
Acquisition, the Adjusted EBITDA for such period shall be calculated after
giving pro forma effect to such New Acquisition as if such New Acquisition
occurred on the first day of such period; provided that solely with respect to
any Management Fees received in respect of any new Fee Generating Entity as if
such acquisition occurred on the first day of such period; provided that(other
than in respect of the KA Merger), (x) if such Fee Generating Entity is subject
to a remaining lock-up period of at least two years from the date of such
acquisition, the Adjusted EBITDA for such period shall be calculated after
giving pro forma effect to 100% of such Management Fee; and (y) if such Fee
Generating Entity is not subject to a remaining lock-up period of at least two
years from the date of such acquisition (any such entity, a “No Lockup Entity”),
the Adjusted EBITDA for such period shall be calculated after giving pro forma
effect to such Management Fee, together with the pro forma Management Fee
attributable to other acquired No Lockup Entities, in an amount not to exceed
10% of the aggregate Management Fees included in Adjusted EBITDA after giving
pro forma effect to such New Acquisition and all other relevant New
Acquisitions.

 

“Administrative Entity” has the meaning set forth in Section 11.16.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Advances” has the meaning set forth in Section 2.1(a).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by,” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
that Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

3

--------------------------------------------------------------------------------


 

“Agent” has the meaning set forth in the preamble to this Agreement.

 

“Agent Fee Letter” means that certain Administrative Agent Fee Letter, dated as
of the Closing Date, among the Agent, Ares Holdings, Ares Domestic Holdings,
Ares Investments and Ares Real Estate.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

 

“Agreement” means this Sixth Amended and Restated Credit Agreement among
Borrower, the Guarantors, the Lenders, and Agent, together with all exhibits and
schedules hereto, including the Disclosure Statement.

 

“Alternative Currency” means, with respect to any non-Dollar Advance or Letter
of Credit, British Pounds Sterling, euros, Japanese Yen or another currency that
may be agreed by Administrative Entity, Agent, each Lender, and in the case of
any Letter of Credit, the Issuing Lender with respect to such Letter of Credit,
so long as, in respect of any such specified Alternative Currency or other
Alternative Currency, at such time (a) such Alternative Currency is dealt with
in the London (or, in the case of British Pounds Sterling, Paris) interbank
deposit market or, in the case of any Local Rate Currency, the relevant local
market for obtaining quotations, and (b) no central bank or other governmental
authorization in the country of issue of such Alternative Currency (including,
in the case of the euro, any authorization by the European Central Bank) is
required to permit use of such Alternative Currency by any Lender for making any
Advance or purchasing a participation in any Letter of Credit hereunder and/or
to permit the Borrower to borrow and repay the principal thereof and to pay the
interest thereon, unless such authorization has been obtained and is in full
force and effect.

 

“Alternative Currency Equivalent” means, with respect to any amount in Dollars,
the amount of any Alternative Currency that could be purchased with such amount
of Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Agent.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, any other Loan Party or their
respective Subsidiaries from time to time concerning or relating to bribery or
corruption.

 

“Applicable Lending Office” means, for each Lender, the office of such Lender
(or of a branch or affiliate of such Lender) designated for its Loans in its
Administrative Questionnaire or such other office of such Lender (or of an
affiliate or branch of such Lender) as such Lender may from time to time specify
to the Borrower as the office by which its Loans to the Borrower of the
respective type are to be made and maintained.

 

“Applicable Margin” means, for any day, with respect to any Base Rate Loan,
LIBOR Rate Loan, Letter of Credit, or with respect to the commitment fees
payable hereunder, as the case may be, a percentage equal to the percentage set
forth below in the applicable column

 

4

--------------------------------------------------------------------------------


 

opposite the level corresponding to the applicable S&P/Moody’s/Fitch Corporate
Credit Rating(s):

 

Level

 

PTP’s Senior Long-
Term Unsecured
Debt Ratings
S&P/Fitch/Moody’s(1)

 

Commitment
Fee Rate

 

Applicable
Margin for LIBOR

Rate Loans and
Letters of Credit

 

Applicable Margin
for Base Rate Loans

 

I

 

> A/A2

 

0.15

%

1.25

%

0.25

%

II

 

A-/A3

 

0.20

%

1.50

%

0.50

%

III

 

BBB+/Baa1

 

0.25

%

1.75

%

0.75

%

IV

 

BBB/Baa2

 

0.30

%

2.00

%

1.00

%

V

 

< BBB-/Baa3

 

0.375

%

2.25

%

1.25

%

 

If there is only one credit rating with respect to PTP, the Applicable Margin
shall be determined with reference to the Level below such credit rating.  In
the event of a split credit rating, the Applicable Margin shall be determined by
the two highest credit ratings (each a “Relevant Rating” and together
the “Relevant Ratings”).  In the event the Relevant Ratings are different, the
Applicable Margin shall be determined by (a) the higher of such Relevant
Ratings, provided, however, the lower of such Relevant Ratings shall be no
greater than one level below the higher of such Relevant Ratings or (b) in the
event the lower of such Relevant Ratings is greater than one Level below the
higher of such Relevant Ratings, the Applicable Margin shall be determined based
on the Relevant Rating which is one Level below the higher of such Relevant
Ratings.  If the ratings established by S&P, Fitch or Moody’s shall be changed,
such change shall be effective as of the date on which it is first announced by
the applicable rating agency and if none of S&P, Fitch or Moody’s shall have in
effect a credit rating, the Applicable Margin shall be based on Level V.  Each
change in the Applicable Margin shall apply during the period commencing on the
effective date of the applicable change in ratings and ending on the date
immediately preceding the effective date of the next such change in ratings. 
Upon the occurrence and during the continuance of an Event of Default, the
Applicable Margin shall be based on Level V.  Notwithstanding the foregoing, in
the event that any of the aforementioned credit ratings with respect to PTP are
unavailable, Borrower shall, at Borrower’s option, substitute credit ratings
with respect to Borrower in lieu thereof.

 

“Application Event” means the occurrence of (a) a failure by Borrower to repay
in full all of the Obligations on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to terminate the Revolver
Commitments and accelerate the Loans.

 

--------------------------------------------------------------------------------

(1)  Moody’s to be included in the sole discretion of PTP, if applicable.

 

5

--------------------------------------------------------------------------------


 

“Approved Increase” has the meaning set forth in Section 2.18(a).

 

“ARCC” means Ares Capital Corporation, a Maryland corporation.

 

“ARCC Part I Fees” mean fees received from ARCC based on ARCC’s net investment
income which are paid quarterly.

 

“Ares Domestic Holdings” has the meaning set forth in the preamble to this
Agreement.

 

“Ares Domestic Holdings Designated Account” means the deposit account of Ares
Domestic Holdings (located within the United States) designated, in writing, and
from time to time, by Ares Domestic Holdings to Agent.

 

“Ares Fund” means (i) any fund that is managed or serviced, directly or
indirectly, by a Loan Party; (ii) any entity that, upon the making of an
Investment therein or upon the acquisition of the related management rights with
respect thereto, would be a fund under clause (i) of this definition or a
Subsidiary of such a fund; (iii) any entity that Borrower intends, in good
faith, to cause to become a fund under clause (i) of this definition or a
Subsidiary of such a fund within a reasonable period of time; provided that if
at any time Borrower no longer intends in good faith to cause such entity to
become an Ares Fund or a Subsidiary of an Ares Fund within a reasonable period
of time, such entity shall no longer constitute an Ares Fund; (iv) any entity
the primary purpose of which is to receive funds or other assets to be invested
in, or constituting investments in, an Ares Fund, solely to the extent that (and
for so long as) such entity conducts no other material business activities other
than those related to the receiving of funds or other assets to be invested in,
making investments with such funds in, holding interests in, or the investment
activities related to, other Ares Funds or using such funds to purchase assets
substantially all of which would be contributed to an Ares Fund or (v) any
entity into which the Borrower in good faith believes an Investment has been
made or that is acquired for the primary purposes of providing a strategic
benefit to the Borrower, a Guarantor or any Affiliate thereof; if at any time
any Person described above in any of clauses (i), (ii), (iii), (iv) or (v) of
this definition receives any Management Fees (or if any Management Fees are
payable, in whole or in part, to any such Person), such Person shall thereafter
no longer be an Ares Fund for all purposes under this Agreement and the other
Loan Documents.

 

“Ares Holdings” has the meaning set forth in the preamble to this Agreement.

 

“Ares Holdings Designated Account” means the deposit account of Ares Holdings
(located within the United States) designated, in writing, and from time to
time, by Ares Holdings to Agent.

 

“Ares Investments” has the meaning set forth in the preamble to this Agreement.

 

“Ares Investments Designated Account” means the deposit account of Ares
Investments (located within the United States) designated, in writing, and from
time to time, by Ares Investments to Agent.

 

6

--------------------------------------------------------------------------------


 

“Ares Offshore” means Ares Offshore Holdings L.P., a Delaware limited
partnership.

 

“Ares Real Estate” has the meaning set forth in the preamble to this Agreement.

 

“Ares Real Estate Designated Account” means the deposit account of Ares Real
Estate (located within the United States) designated, in writing, and from time
to time, by Ares Real Estate to Agent.

 

“Asset” means any interest of a Person in any kind of property or asset, whether
real, personal, or mixed real and personal, or whether tangible or intangible.

 

“Assets Under Management” has the meaning set forth in Schedule D.

 

“Assignee” has the meaning set forth in Section 9.1(a).

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances hereunder (after giving effect to all then
outstanding Advances and Letters of Credit).

 

“Back-to-Back Lending Facilities” shall mean credit facilities made available to
the Loan Parties or their Affiliates for the purpose of funding loans or
advances to Permitted Holders or Affiliates of the Loan Parties or their
Affiliates, the proceeds of which are (a) invested in Ares Funds and/or (b) used
by such Persons to purchase a direct or indirect equity ownership in a Loan
Party or any Affiliate thereof in connection with one or more Benefit Plans.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended or
supplemented from time to time, and any successor statute, and all of the
rules and regulations issued or promulgated in connection therewith.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

7

--------------------------------------------------------------------------------


 

“Base LIBOR Rate” means, with respect to (A) any LIBOR Rate Loan in any LIBOR
Quoted Currency and for any applicable Interest Period, the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such LIBOR Quoted
Currency for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does
not appear on such Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Agent from time to time in its reasonable discretion (the “LIBOR Screen Rate”)
at approximately 11:00 a.m., London time, on the Quotation Date for such
Interest Period and (B) any LIBOR Rate Loan denominated in any Local Rate
Currency and for any applicable Interest Period, the applicable Local Screen
Rate for such Local Rate Currency; provided, that, if a LIBOR Screen Rate or a
Local Screen Rate, as applicable, shall not be available at the applicable time
for the applicable Interest Period (the “Impacted Interest Period”), then the
Base LIBOR Rate shall be the Interpolated Rate at such time, subject to
Section 2.14.

 

“Base Rate” means the highest of (i) the rate of interest publicly announced by
Agent as its prime rate in effect at its principal office in New York City (the
“Prime Rate”), (ii) the Federal Funds Rate from time to time plus 0.50% and
(iii) the LIBOR Rate for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1.00% (which
shall be the relevant rate appearing on the relevant Reuters screen page at
approximately 11:00 a.m. London time on such day).

 

“Base Rate Loan” means each portion of the Advances bearing interest based on
the Base Rate.

 

“Benefit Plan” means those certain equity incentive or ownership programs
established by any Loan Party or any of its Subsidiaries in good faith to
provide equity ownership or participation to Permitted Holders and other Persons
associated or affiliated with a Loan Party or any Affiliate thereof and not for
the purpose of or in view of avoiding the obligations of Borrower as set forth
in this Agreement.

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“British Pounds Sterling” means the lawful currency of England.

 

“Business Day” means a day when major commercial banks are open for business in
New York, New York, other than Saturdays or Sundays and if such day relates to a
borrowing or continuation of, a payment or prepayment of principal of or
interest on, or the Interest Period for, any Loan or Letter of Credit
denominated in any Alternative Currency, or to a notice by the Borrower with
respect to any such borrowing, continuation, payment, prepayment or Interest
Period, that is also a day on which commercial banks and the London foreign
exchange market settle payments in the Principal Financial Center for such
Alternative Currency and, if on that day there is a payment in euro to be made,
a TARGET Day.

 

8

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligations” means the aggregate amount which, in accordance
with GAAP, is required to be reported as a liability on the balance sheet of
Person at such time in respect of such Person’s interest as lessee under a
capitalized lease.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand deposit accounts maintained with any
bank organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $1,000,000,000, so long as the
amount maintained with any individual bank is less than or equal to $1,000,000
and is insured by the Federal Deposit Insurance Corporation, or larger amounts,
to the extent that such amounts are covered by insurance which is reasonably
satisfactory to Agent, (f) demand deposit accounts maintained with any of the
financial institutions listed on Schedule A-2 hereto (as may be modified from
time to time upon reasonably prompt written notice to the Agent following the
establishment of such an account), Affiliates thereof, or any Lender that is a
bank that is insured by the Federal Deposit Insurance Corporation, and
(g) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (e) above.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Lender
(or, for purposes of Section 2.13(b), by any lending office of such Lender or by
such Lender’s or such Issuing Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.  For the
purposes hereof, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or any applicable national, foreign or
regulatory authorities implementing the same, shall in each case be deemed to be
a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

 

“Change of Control Event” means the occurrence of any of the following:

 

9

--------------------------------------------------------------------------------


 

(i) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the SEC thereunder as in effect on the date hereof) other than the
Permitted Holders or any direct or indirect holder of PTP immediately prior to
the IPO Event, of Securities representing more than 40% of the aggregate voting
power represented by the issued and outstanding Securities of PTP (including,
without limitation, the special voting unit of PTP held by Ares Voting LLC);
(ii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the general partner of PTP by Persons who were neither
(A) nominated by the board of directors or similar governing body of the general
partner of PTP, Permitted Holders or an entity controlled by one or more of the
Permitted Holders nor (B) appointed by directors or the equivalent so nominated;
(iii) the acquisition of direct or indirect control of PTP by any Person or
group other than the Permitted Holders or any direct or indirect holder of PTP
immediately prior to the IPO Event; or (iv) PTP together with the Permitted
Holders cease to directly or indirectly own and control at least 50.1% of the
outstanding Securities issued by each of the Loan Parties.

 

“Closing Date” means April 21, 2014.

 

“CNB” means City National Bank, N.A.

 

“Code” means the Internal Revenue Code of 1986, as amended or supplemented from
time to time, and any successor statute, and all of the rules and regulations
issued or promulgated in connection therewith.

 

“Co-Invest Entity” means an entity that (a) distributes, distributed or intends
to distribute, directly or indirectly, all or a portion of the carried interest,
similar profit interest, incentive fee, performance fee, or partnership-related
distribution (which, for the avoidance of doubt, shall not include any
Management Fees) with respect to a particular Ares Fund to (i) the individuals
who are to provide or who have provided, the investment management services to
such Ares Fund and (ii) other current or former employees, partners, consultants
and executives of the Borrower and its Affiliates, or (b) permits such Persons
and entities to invest directly or indirectly in an Ares Fund; provided,
however, that if such entity receives or is entitled to receive Management Fees,
such entity shall not constitute a Co-Invest Entity unless (and only for so long
as) it has delegated its rights to receive all such Management Fees to a Loan
Party or a wholly owned Subsidiary of a Loan Party that is the manager of such
Ares Fund.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C delivered by the chief financial officer of Administrative Entity to
Agent.

 

“Confirmation Agreement” means the confirmation agreement dated as of the
Restatement Effective Date made by Ares Holdings LP (as successor by conversion
to Ares Holdings LLC) and Ares Investments LP (as successor by conversion to
Ares Investments LLC), and acknowledged by the Loan Parties (other than Ares
Holdings LP and Ares Investments LP) and the Agent in substantially the form of
Exhibit D.

 

“Contingent Obligation” means, as to any Person and without duplication of
amounts, any written obligation of such Person guaranteeing or intended to
guarantee (whether guaranteed, endorsed, co-made, discounted, or sold with
recourse to such Person) any Debt,

 

10

--------------------------------------------------------------------------------


 

noncancellable lease, dividend, reimbursement obligations relating to letters of
credit, or any other obligation that pertains to Debt, a noncancellable lease, a
dividend, or a reimbursement obligation related to letters of credit (each, a
“primary obligation”) of any other Person (“primary obligor”) in any manner,
whether directly or indirectly, including any written obligation of such Person,
irrespective of whether contingent, (a) to purchase any such primary obligation,
(b) to advance or supply funds (whether in the form of a loan, advance, stock
purchase, capital contribution, or otherwise) (i) for the purchase, repurchase,
or payment of any such primary obligation or any Asset constituting direct or
indirect security therefor, or (ii) to maintain working capital or equity
capital of the primary obligor, or otherwise to maintain the net worth,
solvency, or other financial condition of the primary obligor, or (c) to
purchase or make payment for any Asset, securities, services, or noncancellable
lease if primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation.

 

“Contractual Obligation” means, as applied to any Person, any material provision
of any material indenture, mortgage, deed of trust, contract, undertaking,
agreement, or other instrument to which that Person is a party or by which any
of its Assets is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Currency” means Dollars or any Alternative Currency.

 

“Currency Valuation Notice” has the meaning set forth in Section 2.8.

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Debt” means, with respect to any Person, (a) all obligations for such Person
for borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations of such Person in respect of letters of credit (including contingent
obligations in respect of undrawn letters of credit), bankers acceptances,
interest rate swaps, other Hedging Agreements, or other financial products,
(c) all obligations of such Person to pay the deferred purchase price of Assets
or services, (exclusive of (i) trade payables that are due and payable in the
ordinary and usual course of such Person’s business, but including earn
outs(ii) any purchase price adjustment, deferred purchase price, adjustment of
purchase price or similar obligations or earnout incurred in connection with
anyan acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment, deferred purchase price or earnout is, or becomes, a
liability on the balance sheet of such Person in accordance with GAAP), (d) all
Capitalized Lease Obligations of such Person, (e) all obligations or liabilities
of others secured by a Lien on any Asset owned by such Person, irrespective of
whether such obligation or liability is assumed, to the extent of the lesser of
such obligation or liability or the fair market value of such Asset, and (f) all
Contingent Obligations of such Person.  Notwithstanding any provision in this
Agreement to the contrary, for purposes of calculating outstanding Debt with
respect to any covenant

 

11

--------------------------------------------------------------------------------


 

calculation or compliance hereunder (including but not limited to compliance
with Section 6.13 or any reference thereto), such calculation of Debt shall be
net of any cash of PTP, any otherthe Loan PartyParties or any of their
respective Subsidiaries (including but not limited to any cash on hand as a
result of the incurrence of any indebtedness (including any indebtedness
incurred hereunder)); provided that (A) the netting of any cash on hand as a
result of the incurrence of any indebtedness that is not repaid within 7 days of
such incurrence shall be capped at no greater than $750,000,000 and (B) all
netted cash shall be used solely to fund the consummation of a New Acquisition
or transaction related thereto.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any member of the Lender Group any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any member of the Lender Group in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by any member of the Lender Group, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Person’s receipt of such
certification in form and substance satisfactory to it and the Agent, or (d) has
become the subject of a Bankruptcy Event.

 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Federal Funds Rate, and (b) thereafter, the
interest rate then applicable to Advances that are Base Rate Loans.

 

“Deposit Account” means any “deposit account” (as that term is defined in the
UCC).

 

“Direct Competitor” means any Person who is a direct competitor of PTP or any of
its Subsidiaries if Agent and the assigning Lender have actual knowledge of the
foregoing (including, upon notification by Borrower); provided that in
connection with any assignment or participation, the assignee with respect to
such proposed assignment that is an investment bank, a commercial bank, a
finance company, a fund or other entity which merely has an economic interest in
any such Person, and is not itself such a direct competitor of PTP, shall be
deemed not to be a Direct Competitor for the purposes of this definition so long
as it does not exercise direct control over, or is controlled directly or
indirectly by, such Person that is a direct competitor of PTP.

 

12

--------------------------------------------------------------------------------


 

“Disclosure Statement” means that certain statement, executed and delivered by a
Responsible Officer of Administrative Entity as of the Restatement Effective
Date, that sets forth information regarding or exceptions to the
representations, warranties, and covenants made by the Loan Parties herein, as
amended from time to time to the extent permitted hereby.

 

“Distribution” has the meaning set forth in Section 6.5.

 

“Dollars” or “$” means United States dollars.

 

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Alternative Currency, the amount of Dollars that would
be required to purchase such amount of such Alternative Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Agent offers to sell such Alternative Currency for Dollars in the London foreign
exchange market at approximately 11:00 a.m., London time, for delivery two
Business Days later.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, (b) a commercial bank organized under
the laws of any other country which is a member of the Organization for Economic
Cooperation and Development or a political subdivision of any such country,
(c) a finance company, insurance company, financial institution, or fund that is
engaged in making, purchasing, or otherwise investing in commercial loans in the
ordinary course of its business, (d) any Lender, (e) any Affiliate (other than
individuals) of a Lender, and (f) any other Person approved by Agent and, so
long as no Event of Default has occurred and is continuing, Administrative
Entity (which approval of Administrative Entity, except in the case of a
proposed assignment to a Direct Competitor, and Agent shall not be unreasonably
withheld, delayed, or conditioned, provided that the Administrative Entity shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within 5 Business Days after having
received notice thereof); provided that “Eligible Transferee” shall not in any
event include (i) the Borrower or any of its Affiliates, (ii) a natural person,
(iii) any holding company or investment vehicle for, or owned and operated for
the primary benefit of, a natural person and/or family members or relatives of
such person and (iv) any trust for the primary benefit of a natural person
and/or family members or relatives of such person, other than any entity
referred to in clause (iii) or (iv) that (x) has not been formed or established
for the primary purpose of acquiring any Loans or Total Commitments under this
Agreement, (y) is managed by a professional adviser (other than said natural
person or family members or relatives of such person) having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets of greater than $25,000,000 and a significant part of the business,
activities or operations of which consist of making or purchasing (by assignment
as principal), commercial loans and similar extensions of credit in the ordinary
course.

 

“euro” means the single currency of Participating Member States of the European
Union.

 

“Eurocurrency Reserve Requirement” means the sum (without duplication) of the
rates (expressed as a decimal) of reserves (including, without limitation, any
basic, marginal, supplemental, or emergency reserves) that are required to be
maintained by banks during the Interest Period under any regulations of the
Federal Reserve Board, or any other governmental

 

13

--------------------------------------------------------------------------------


 

authority having jurisdiction with respect thereto, applicable to funding based
on so-called “Eurocurrency Liabilities”, including Regulation D (12 CFR 224).

 

“Eurodollar Business Day” means any Business Day on which major commercial banks
are open for international business (including dealings in Dollar deposits) in
New York, New York and London, England.

 

“Event of Default” has the meaning set forth in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
supplemented from time to time, and any successor statute, and all of the
rules and regulations issued or promulgated in connection therewith.

 

“Excluded Subsidiary” means (x) any Co-Invest Entity (or any of their respective
successor entities) and (y) any Subsidiary of a Loan Party (including any
Subsidiary of an Excluded Subsidiary) that is not a wholly owned Subsidiary of
such Loan Party (directly or indirectly), if Agent is satisfied (in its sole
discretion) that such Subsidiary does not receive (and is not entitled to
receive) any Management Fees or that such Subsidiary has delegated its rights to
receive all such Management Fees to a Loan Party or a wholly owned Subsidiary of
a Loan Party; provided that, in each case, in no event shall any Subsidiary that
receives or is entitled to receive Management Fees from any PE Fund constitute
an “Excluded Subsidiary” unless (and only for so long as) it has delegated its
rights to receive all such Management Fees to a wholly owned Subsidiary of a
Loan Party that is the manager of such PE Fund.  For the avoidance of doubt
neither Borrower nor Ares Offshore shall be considered an Excluded Subsidiary
for purposes of this Agreement.

 

“Excluded Taxes” means, with respect to the Agent, any Lender, any Issuing
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income, branch profits or franchise
taxes imposed on (or measured by) its net income by the United States, or by the
jurisdiction under the laws of which such recipient is organized or resident for
tax purposes,  in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any withholding tax
(other than withholding taxes imposed on an assignee of a Foreign Lender
pursuant to a request by the Borrower under Section 11.2) that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Lender’s failure to comply with Section 2.23(e), (f) or (g), except to the
extent that such Lender is a Foreign Lender and such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.23(a), and (d) any
withholding taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

 

14

--------------------------------------------------------------------------------


 

“Existing Letters of Credit” means each Letter of Credit that is outstanding
under the Existing Credit Agreement on the Restatement Effective Date.

 

“Family Member” means, with respect to any individual, any other individual
having a relationship by blood (to the second degree of consanguinity),
marriage, or adoption to such individual.

 

“Family Trusts” means, with respect to any individual, trusts or other estate
planning vehicles established for the primary benefit of such individual or
Family Members of such individual and in respect of which such individual or a
bona fide third party trustee serves as trustee or in a similar capacity.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, including any
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or intergovernmental agreement (and
implementing laws) pursuant to any of the foregoing.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the Agent
from three Federal funds brokers of recognized standing selected by the Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Generating Entity” has the meaning set forth in the definition of “New
Management Fee Asset”.

 

“Fee Letter” means the Agent Fee Letter and any fee letter between the Borrower
and any member of the Lender Group (or any Affiliate of any member of the Lender
Group) relating to this Agreement.

 

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person or of the general partner of such Person.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

15

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person (a)(i) that is not organized or incorporated under the laws of the United
States, any state of the United States or the District of Columbia, or and
(ii) that has not become a Loan Party in accordance with Section 5.7 or
(b) whose direct or indirect parent is a Foreign Subsidiary.

 

“Funding Date” means the date on which any Advance is made by the Lenders.

 

“Funding Losses” has the meaning set forth in Section 2.6(b)(ii).

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means to any federal, state, local, or other
governmental department, commission, board, bureau, agency, central bank, court,
tribunal, or other instrumentality, domestic or foreign.

 

“Guarantors” means (a) Ares Holdings Inc., AIH, Ares Domestic Holdings Inc.,
Ares Real Estate HoldingsFinance Co. LLC, Ares, AIH and PTP Finance Co. II LLC
and Ares Offshore Holdings L.P. and (b) each other Person who from time to time
guarantees the Debt of Borrower to the Lender Group under the Loan Documents
pursuant to the provisions of Section 5.7, and “Guarantor” means any one of
them.

 

“Guaranty” means the guaranty provided for under Article XII of this Agreement.

 

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including any option with respect to any
of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

 

“Holdout Lender” has the meaning set forth in Section 11.2.

 

“Immaterial Subsidiaries” means, as of any date, any direct or indirect
Subsidiary of PTP that for the four fiscal quarters preceding such date, did not
receive or was not entitled (including, as a result of delegation) to receive
Management Fees in an aggregate amount at least equal to 15% of the aggregate
Management Fees paid or required to be paid to PTP and itsthe Loan Parties and
their Subsidiaries during such four fiscal quarter period; provided that if, as
of the last day of any fiscal quarter, any Subsidiary that then or previously
met the test for an Immaterial Subsidiary was paid or was required to be paid
Management Fees (which rights were not delegated to another Subsidiary) during
the preceding four fiscal quarter period in an aggregate amount equal to or
greater than 15% of the aggregate Management Fees paid or required to be paid to
PTP and itsthe Loan Parties and their Subsidiaries during such four fiscal
quarter period, such Subsidiary shall no longer be considered an Immaterial
Subsidiary and

 

16

--------------------------------------------------------------------------------


 

shall be required to be joined to the relevant Loan Documents pursuant to
Section 5.7, provided further that in no event shall any Subsidiary that
receives or is entitled to receive Management Fees from any PE Fund constitute
an “Immaterial Subsidiary” unless (and only for so long as) it has delegated its
rights to receive all such Management Fees to a wholly owned Subsidiary of a
Loan Party that is the manager of such PE Fund.  For purposes of the foregoing
calculations, Management Fees payable to PTPa Loan Party or any Subsidiary of a
Loan Party that are earned from a closed-end Ares Fund (or from any other Fee
Generating Entity that is subject to a remaining lock-up period of at least two
years) that was acquired or formed during such period shall be included in such
calculation on a pro-forma basis for such period.

 

“Impacted Interest Period” has the meaning set forth in the definition of “Base
LIBOR Rate”.

 

“Incentive Fee” means, with respect to any Ares Fund, any payment or
distribution received in respect of any “carried interest” or similar profit
interest in such Ares Fund (including incentive or performance fees dependent on
investment performance or results); provided that “Incentive Fees” shall not
include that portion of any “carried interest”, similar profit interest,
incentive fee or performance fee in any Ares Fund accruing to any Co-Invest
Entity or otherwise directly or indirectly to the individuals providing or who
have provided investment management services to such Ares Fund, or the current
or former members, partners, employees, executives, consultants, contractors or
advisors of the Loan Parties or any of their Affiliates, or allocable under GAAP
to any Person that is not the manager or general partner of such Ares Fund.

 

“Increase Effective Date” has the meaning set forth in Section 2.18(a).

 

“Increase Joinder” has the meaning set forth in Section 2.18(a).

 

“Indemnified Liabilities” has the meaning set forth in Section 8.2.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 8.2.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intercompany Subordination Agreement” means that certain Subordination
Agreement, dated as of the Closing Date, among the Loan Parties and Agent.

 

“Interest Expense” means, for any Person with respect to any period, the
aggregate interest expense (both accrued and paid) of PTPsuch Person and its
Subsidiaries for such period on a Stand Alone Basis, including the portion of
any payments or accruals with respect to Capitalized Lease Obligations allocable
to interest expense, in each case, determined in accordance with GAAP, plus any
net hedging interest payments (or minus any net interest

 

17

--------------------------------------------------------------------------------


 

hedging amounts received in cash), excluding any mark to market gain or loss
from the underlying hedge instrument.  For purposes of calculating Interest
Expense, for any period, if at any time during such period (and after the
Restatement Effective Date) PTPsuch Person or any of its Subsidiaries shall have
assumed or acquired any Person obligated to pay any Debt, Interest Expense for
such period shall be calculated after giving pro forma effect thereto as if such
acquisition of Debt occurred on the first day of such period.

 

“Interest Payment Date” means, (x) in the case of Base Rate Loans, the first day
of each fiscal quarter and, (y) in the case of LIBOR Rate Loans, the last day of
the applicable Interest Period, provided, however, that in the case of any
Interest Period greater than 3 months in duration, interest shall be payable at
3 month intervals after the commencement of the applicable Interest Period and
on the last day of such Interest Period.

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the date such LIBOR Rate Loan is made (including the date a Base
Rate Loan is converted to a LIBOR Rate Loan, or a LIBOR Rate Loan is renewed as
a LIBOR Rate Loan, which, in the latter case, will be the last day of the
expiring Interest Period) and ending on the date which is one (1), two (2),
three (3),  or six (6) months thereafter, as selected by Borrower, or twelve
(12) months thereafter, as requested by Borrower and approved by the Lenders;
provided, however, that no Interest Period may extend beyond the Maturity Date.

 

“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum (rounded upward to four decimal places) determined by the Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the applicable Screen Rate (for the longest period for which the applicable
Screen Rate is available for the applicable currency) that is shorter than such
Impacted Interest Period and (b) the applicable Screen Rate for the shortest
period (for which such Screen Rate is available for the applicable currency)
that exceeds such Impacted Interest Period, in each case, at such time.

 

“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by that Person of, or beneficial interest in, stock,
instruments, bonds, debentures or other securities of any other Person, or any
direct or indirect loan, advance, or capital contribution by such Person to any
other Person, including all indebtedness and accounts receivable due from that
other Person that did not arise from sales or the rendition of services to that
other Person in the ordinary and usual course of such Person’s business, and
deposit accounts (including certificates of deposit).

 

“IPO Event” means an underwritten public offering by PTP pursuant to an
effective registration statement filed with the Securities and Exchange
Commission in accordance with the Securities Act.

 

“Issuing Lender” means, with respect to the Existing Letters of Credit or any
Letter of Credit, JPMCB, Bank of America, N.A., or any other Lender that, at the
request of Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit pursuant to Section 2.10.  Any Issuing Lender may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates

 

18

--------------------------------------------------------------------------------


 

of such Issuing Lender, in which case the term “Issuing Lender” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Japanese Yen” means the lawful currency of Japan.

 

“JPMCB” has the meaning set forth in the preamble to this Agreement.

 

“KA Merger” means the proposed merger transaction between PTP or the Ares
Operating Group or their affiliates and Kayne Anderson Capital Advisors, L.P.,
KA Fund Advisors, LLC and their respective affiliates and the equity holders
thereof.

 

“L/C Disbursement” means a payment made by any Issuing Lender to a beneficiary
of a Letter of Credit pursuant to such Letter of Credit.

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 9.1.

 

“Lender Group” means, individually and collectively, each of the Lenders
(including each of the Issuing Lenders) and Agent.

 

“Lender Group Expenses” means all (a) reasonable costs or expenses (including
taxes, and insurance premiums) required to be paid by Borrower or any other Loan
Party under any of the Loan Documents that are paid, advanced, or incurred by
Agent, (b) reasonable fees or charges paid or incurred by Agent in connection
with the Lender Group’s transactions with Borrower or any other Loan Party,
including, fees or charges for photocopying, notarization, couriers and
messengers, (c) costs and expenses incurred by Agent in the disbursement of
funds to Borrower or other members of the Lender Group (by wire transfer or
otherwise), (d) charges paid or incurred by Agent resulting from the dishonor of
checks, (e) reasonable costs and expenses paid or incurred by Agent or any
Lender to correct any default or enforce any provision of the Loan Documents
(f) reasonable costs and expenses of third party claims or any other suit paid
or incurred by the Agent or any Lender in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group’s relationship with any Loan Party, (g) Agent’s
reasonable costs and expenses (including attorneys’ fees of one counsel)
incurred in advising, structuring, drafting, reviewing, administering,
syndicating, or amending the Loan Documents, and (h) Agent’s and each Lender’s
costs and expenses (including attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Borrower or any other Loan Party or in exercising rights
or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any remedial action.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” has the meaning set forth in Section 2.10(a).

 

19

--------------------------------------------------------------------------------


 

“Letter of Credit Collateral Account” has the meaning set forth in
Section 2.10(g).

 

“Letter of Credit Commitment” means (i) with respect to JPMCB, $75,000,000 (or
such greater amount as may be agreed between Borrower and JPMCB) and (ii) with
respect to any other Issuing Lender, such amount as may be agreed between
Borrower and such Issuing Lender; provided that the aggregate Letter of Credit
Commitment for all such Issuing Lenders shall in no event exceed $200,000,000.

 

“Letter of Credit Fee” has the meaning set forth in Section 2.3(g).

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate amount of
all L/C Disbursements in respect of such Letters of Credit that have not yet
been reimbursed by or on behalf of the Borrower at such time.

 

“LIBOR Quoted Currency” means Dollars, British Pounds Sterling, euros, Japanese
Yen, or any other Alternative Currency which is dealt with in the London
interbank deposit market.

 

“LIBOR Rate” means the rate per year (rounded upward to the next one-sixteenth
(1/16th) of one percent (0.0625%), if necessary) determined by Agent to be the
quotient of (a) the Base LIBOR Rate divided by (b) one minus the Eurocurrency
Reserve Requirement for the Interest Period; which is expressed by the following
formula:

 

Base LIBOR Rate divided by (1 - Eurocurrency Reserve Requirement).

 

“LIBOR Rate Loan” means each portion of an Advance bearing interest based on the
LIBOR Rate.

 

“Lien” means any lien, hypothecation, mortgage, pledge, assignment (including
any assignment of rights to receive payments of money) for security, security
interest, charge, or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest).

 

“Loan” means an Advance made by the Lenders (or Agent on behalf thereof) to
Borrower pursuant to Section 2.1, and “Loans” means all such Advances.

 

“Loan Documents” means this Agreement, the Letters of Credit, the Intercompany
Subordination Agreement, the Confirmation Agreement, each Fee Letter, and any
and all other documents, agreements, or instruments that have been or are
entered into by Borrower or any Guarantor, on the one hand, and Agent, on the
other hand, in connection with the transactions contemplated by this Agreement.

 

“Loan Party” means the Borrower, any other entity comprising the Borrower from
time to time or any Guarantor, and “Loan Parties” means, collectively, jointly
and severally, the Borrower, each other entity comprising the Borrower from time
to time and the Guarantors.

 

20

--------------------------------------------------------------------------------


 

“Loan Party Joinder Agreement” shall mean a Loan Party Joinder Agreement
executed by a new Loan Party and the Administrative Agent in substantially the
form of Exhibit A-3 or such other form agreed to by the Borrower and the
Administrative Agent.

 

“Local Bank Reference Rate” means, with respect to any Interest Period for a
Local Rate Currency, the average bid reference rate as administered by the
applicable administrator of that rate (or any other Person that takes over the
administration of that rate) for such Local Rate Currency with a tenor equal to
such Interest Period, displayed on the page applicable for such currency of the
Reuters screen (or, in the event such rate does not appear on such Reuters page,
on any successor or substitute page on such screen that displays such rate, or
on the appropriate page of such other information service that publishes such
rate from time to time as selected by the Agent in its reasonable discretion,
(the “Local Screen Rate”)) at a time as selected by the Agent in its discretion
on the Quotation Day for such Interest Period.

 

“Local Rate” means for Loans in a Local Rate Currency, the Local Bank Reference
Rate for that currency.

 

“Local Rate Currency” means any Alternative Currency which is not dealt with in
the London (or, in the case of British Pounds Sterling, Paris) interbank deposit
market.

 

“Local Screen Rate” has the meaning assigned to such term in the definition of
“Local Bank Reference Rate”.

 

“Local Time” means, with respect to any Loan or Letter of Credit denominated in
or any payment to be made in any Currency, the local time in the Principal
Financial Center for the Currency in which such Loan is denominated or such
payment is to be made.

 

“Management Fee” means, with respect to any Ares Fund, any management or
administrative fee and any other similar (and regularly recurring) compensation
paid by a fund for the management of such fund (excluding for the avoidance of
doubt, any Incentive Fee).

 

“Margin Securities” means “margin stock” as that term is defined in Regulation U
of the Federal Reserve Board.

 

“Material Adverse Effect” means, with respect to a specified Person, a material
and adverse effect on the business, operations, Assets, or condition (financial
or otherwise) of such Person and its Subsidiaries, taken as a whole.

 

“Material Operating Group Entity” means any Operating Group Entity existing on
the Closing Date or formed or acquired thereafter that owns or controls (a) any
investment or asset management services, financial advisory services, money
management services, merchant banking activities or similar or related business,
including but not limited to a business providing services to mutual funds,
private equity or debt funds, hedge funds, funds of funds, corporate or other
business entities or individuals or (b) any person that makes investments,
including investments in funds of the type specified in clause (a); provided,
however, that, for the avoidance of doubt, none of the Ares Offshore, Ares
Holdings Inc., Ares Domestic Holdings Inc., Ares Real Estate Holdings LLC, Ares
Offshore Holdings, Ltd., Ares Holdco LLC,

 

21

--------------------------------------------------------------------------------


 

ADH Holdco LLC, AOF Holdco LLC, AI Holdco LLC, AREH Holdco LLC, any Ares Fund,
any Subsidiary of an Ares Fund, any Co-Invest Entity or any Excluded Subsidiary
shall be a “Material Operating Group Entity” hereunder.

 

“Maturity Date” means the earlier to occur of (a) April 30, 2019 or (b) such
earlier date on which the Loans shall become due and payable in accordance with
the terms of this Agreement and the other Loan Documents.

 

“Maximum Revolver Amount” means, as of any date after giving effect to the
Restatement Effective Date, $1,030,000,000 as such amount may be reduced
pursuant to Section 2.9; provided, however, to the extent there is an increase
in Revolver Commitments pursuant to Section 2.18, the foregoing “$1,030,000,000”
shall thereafter be deemed to be increased upon the effectiveness of, and to the
extent of, such increase.

 

“Moody’s” has the meaning set forth in the definition of “Cash Equivalents”
hereto.

 

“Net Income” means, with respect to PTPany Person for any period, the net income
(loss) of PTPsuch Person for such period on a Stand Alone Basis, determined in
accordance with GAAP, but excluding from the determination of Net Income all
realized and unrealized gains and losses on Investments incurred by such Person
during such period.

 

“New Acquisition” means any acquisition by a Loan Party or a Subsidiary of a
Loan Party of Assets after the Closing Date, to the extent otherwise permitted
by this Agreement.

 

“New Management Fee Assets” means, for any New Acquisition and determined
immediately upon the consummation of such New Acquisition, the aggregate amount
(without duplication and calculated on a consistent basis with “Assets Under
Management”) for the applicable fund and any Person or asset pool subject to an
asset management contract that requires payment of Management Fees included in
such New Acquisition (any of the foregoing funds, Persons or asset pools, a “Fee
Generating Entity”) of invested capital in such Fee Generating Entities to the
extent Management Fees are earned thereon (whether such Management Fees are
calculated on a percentage or a flat fee basis, provided that the amount of
invested capital on which any Management Fees are calculated on a flat fee basis
shall exclude the amount thereof funded from Debt) and only to the extent such
Fee Generating Entity would also constitute an Ares Fund upon the consummation
of such New Acquisition.

 

“Obligations” means all loans (including the Advances), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), premiums, liabilities,
contingent reimbursement obligations with respect to outstanding Letters of
Credit, obligations (including indemnification obligations), fees (including the
Letter of Credit Fee and the fees provided for in any Fee Letter), charges,
costs, expenses (including Lender Group Expenses) (including any portion thereof
that accrues after the commencement of an Insolvency Proceeding, whether or not
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), lease payments, guaranties, covenants, and

 

22

--------------------------------------------------------------------------------


 

duties of any kind and description incurred and outstanding by Borrower to the
Lender Group pursuant to or evidenced by the Loan Documents and irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all expenses that Borrower is
required to pay or reimburse by the Loan Documents, by law, or otherwise.  Any
reference in this Agreement or in the Loan Documents to the Obligations shall
include all extensions, modifications, renewals, or alterations thereof, both
prior and subsequent to any Insolvency Proceeding.

 

“Operating Group Entity” means each Guarantor and any person that is a direct
Subsidiary of PTP.

 

“Originating Lender” has the meaning set forth in Section 9.1(d).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant” has the meaning set forth in Section 9.1(d).

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

 

“PE Fund” means an Ares Fund that has been formed to make investments in
primarily control-oriented equity securities focused on corporate opportunities.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a lender) business judgment.

 

“Permitted Holders” means Ares Owners Holdings L.P. and current and former
partners, senior management and employees of any Loan Party and its Affiliates
and their Family Members and their Family Trusts, in each case, as of the
Closing Date.

 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents;
(b) Investments in negotiable instruments for collection; (c) advances made in
connection with purchases of goods or services in the ordinary course of
business; (d) Investments in capital stock, limited partnership interests,
limited liability company interests, warrants, options, bonds, notes, debentures
and other equity and debt securities and interests that are tradable on a
national securities exchange (including NASDAQ) and that are not subject to any
restrictions that reasonably would be expected to prevent the transfer thereof
by Borrower or any of its Subsidiaries; (e) Investments or transfers of cash,
Cash Equivalents or any other Assets, in each case, made by any Loan Party or
its Subsidiaries to the extent that (i) the Distribution by Borrower of the
cash, Cash Equivalents or other Assets used to fund such Investment or transfer
would not have violated this Agreement and (ii) such Investment or such transfer
would not otherwise result in an Event of Default or an Unmatured Event of
Default; (f) Investments in any

 

23

--------------------------------------------------------------------------------


 

Subsidiary, provided no Unmatured Event of Default or Event of Default has
occurred and is continuing; (g) Investments by any Loan Party or any Subsidiary
directly or indirectly in (i) a Loan Party, an Excluded Subsidiary, an
Immaterial Subsidiary, a Co-Invest Entity, or general partner of any PE Fund (or
an entity that will become such an entity), (ii) an Ares Fund (or an entity that
will become an Ares Fund) so long as the aggregate amount of all such
Investments (except to the extent that an Investment arises from an unfunded
commitment to make an Investment) does not exceed $250,000,000 in any one Ares
Fund; (iii) any entity that will become a manager of an Ares Fund upon the
purchase thereof, or (iv) any entity from which any Loan Party, directly or
indirectly, will receive Incentive Fees upon the purchase thereof; (h) loans and
advances to employees, partners or officers of any Loan Party or its Affiliates
in the nature of travel advances, advances against salary and other similar
advances in an aggregate outstanding amount at any one time not in excess of
$50,000,000; (i) other Investments existing on the Closing Date described in the
Disclosure Statement with respect to Section 6.3 hereof; (j) deposits,
prepayments and other credits to suppliers made in the ordinary course of
business consistent with past practices of any Loan Party or any Subsidiary;
(k) Investments so long as the aggregate amount of such Investments pursuant to
this clause (k) does not exceed $50,000,000; (l) Investments of any Loan Party
or any Subsidiary under any Hedging Agreement so long as such Hedging Agreements
are used solely as a part of its normal business operations as a risk management
strategy or hedge against changes resulting from market operations and not as a
means to speculate for investment purposes on trends and shifts in financial or
commodities markets; (m) existing Investments of Persons acquired to the extent
such acquisition is otherwise permitted hereunder and so long as such Investment
was not made in contemplation of such acquisition; (n) Investments in the form
of Letters of Credit issued by Agent on behalf of Borrower to support the credit
obligations of an Ares Fund; (o) Investments comprising general partnership
interests held by Excluded Subsidiaries in Ares Funds; (p) other Investments in
an aggregate amount not to exceed $100,000,000 at any time, (q) Investments to
the extent made or funded with the proceeds from a substantially contemporaneous
sale of equity of Borrower or its direct or indirect parents; (r) Investments
received or acquired in connection with a restructuring, reorganization,
bankruptcy or workout of an existing Investment; and (s) illiquid Investments
received or acquired in connection with a liquidation of an Ares Fund.; and
(t) loans made in connection with the consummation of the KA Merger, including
to Kayne Anderson Capital Advisors, L.P., KA Fund Advisors, LLC and their
respective affiliates and equity holders thereof that are cancelled concurrently
with or following the consummation of the KA Merger.

 

“Permitted Liens” means:  (a) Liens for taxes, assessments, or governmental
charges or claims the payment of which is not, at such time, required by
Section 5.4 hereof, (b) any attachment or judgment Lien either in existence less
than 30 calendar days after the entry thereof, or with respect to which
execution has been stayed, or with respect to which payment in full above any
applicable deductible is covered by insurance (so long as no reservation of
rights has been made by the insurer in connection with such coverage), and Liens
incurred to secure any surety bonds, appeal bonds, supersedeas bonds, or other
instruments serving a similar purpose in connection with the appeal of any such
judgment, (c) banker’s Liens in the nature of rights of setoff arising in the
ordinary course of business of a Loan Party, (d) Liens, if any, granted by the
Loan Parties to Agent in order to secure their respective obligations under this
Agreement and the other Loan Documents to which they are a party, (e) Liens and
deposits in connection with workers’ compensation, unemployment insurance,
social security and other

 

24

--------------------------------------------------------------------------------


 

legislation affecting any Loan Party and its Subsidiaries, (f) Liens arising by
operation of law in favor of carriers, warehousemen, landlords, mechanics,
materialmen, laborers or employees for sums that are not yet delinquent or are
being contested in good faith, (g) Liens described in the Disclosure Statement
with respect to Section 4.8 hereof, if any, but not the extension of coverage
thereof to other property or assets, (h) easements, rights of way, zoning
restrictions and similar encumbrances on real property and minor irregularities
in the title thereto that do not (i) secure obligations for the payment of money
or (ii) materially impair the value of such property or its use by any Loan
Party or any of its Subsidiaries in the normal conduct of such Person’s
business, any interest or title of a lessor under any lease entered into by a
Loan Party or any Subsidiary in the ordinary course of its business and covering
only the assets so leased, (i) leases or subleases, licenses or sublicenses
granted to other Persons not materially interfering with the conduct of the
business of the Borrower or any of its Subsidiaries, (j) Liens in connection
with the financing of insurance premiums in the ordinary course of business
which attach solely to the proceeds thereof or any premium refund, (k) Liens in
favor of any escrow agent solely on and in respect of any cash earnest money
deposits made by any Loan Party or any Subsidiary in connection with any letter
of intent or purchase agreement (to the extent that the acquisition or
disposition with respect thereto is otherwise permitted hereunder), provided
that (i) the Distribution by Borrower of cash in an amount equal to such cash
earnest money deposit would not be prohibited by Section 6.5 and (ii) such
acquisition would not otherwise result in an Event of Default or an Unmatured
Event of Default, (l) Liens encumbering customary deposits and margin deposits,
and similar Liens and margin deposits, and similar Liens attaching to commodity
trading accounts and other deposit or brokerage accounts incurred in the
ordinary course of business, provided that (i) the Distribution by Borrower of
cash in an amount equal to such deposit would not be prohibited by Section 6.5
and (ii) no Event of Default or an Unmatured Event of Default has occurred and
is continuing at the time of such incurrence, (m) Liens deemed to exist as a
matter of law in connection with permitted repurchase obligations or set-off
rights, (n) Liens in favor of collecting banks arising under Section 4-210 of
the UCC, (o) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into the ordinary course of business, (p) other Liens granted by any
Loan Party or any Subsidiary in the ordinary course of its business with respect
to obligations (including Purchase Money Debt) that do not exceed $150,000,000
in the aggregate, (q) precautionary Liens and filings of financing statements
under the UCC, covering assets sold or contributed to any Person not prohibited
hereunder, (r) Liens on Investments of Foreign Subsidiaries securing Debt
incurred in accordance with Section 6.1(n) for the purpose of financing such
Investments, and (s) Liens granted by any Loan Party or any Subsidiary in favor
of any Loan Party.

 

“Permitted Tax Distribution” means in respect of any fiscal year during which
any Loan Party or Subsidiary qualifies as a partnership for U.S. federal and
state income tax purposes, a Distribution to owners of its Securities with
respect to such fiscal year in an aggregate cash amount not to exceed the
product of (a) the amount of taxable income allocated by such Loan Party or
Subsidiary to such owners for such fiscal year, as reduced by any available
carryforwards of net operating losses, capital losses, and similar items,
calculated by assuming that each such owner elects to carry forward such items
and that such owner’s only income, gain, deductions, losses and similar items
are those allocated to such owner by such Loan Party or Subsidiary and taking
into account such limitations as the limitation on the deductibility of capital,
multiplied by (b) the highest effective combined federal, state and local income
tax rate applicable during such fiscal year to a natural person residing in the
applicable

 

25

--------------------------------------------------------------------------------


 

jurisdiction taxable at the highest marginal federal income tax rate and the
highest marginal income tax rates (after giving effect to the federal income tax
deduction for such state and local income taxes and without taking into account
the effects of Sections 67 and 68 of the Code).

 

“Person” means and includes natural persons, corporations, partnerships, limited
liability companies, joint ventures, associations, companies, business trusts,
or other organizations, irrespective of whether they are legal entities.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Agent.

 

“Prime Rate” has the meaning set forth in the definition of “Base Rate” hereto.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)                                 with respect to a Lender’s obligation to
make Advances and receive payments of principal, interest, fees, costs, and
expenses with respect thereto, (i) prior to the Revolver Commitments being
terminated or reduced to zero, the percentage obtained by dividing (y) such
Lender’s Revolver Commitment, by (z) the aggregate Revolver Commitments of all
Lenders, and (ii) from and after the time that the Revolver Commitments have
been terminated or reduced to zero, the percentage obtained by dividing (y) the
aggregate outstanding principal amount of such Lender’s Advances by (z) the
aggregate outstanding principal amount of all Advances,

 

(b)                                 with respect to a Lender’s obligation to
participate in Letters of Credit, to reimburse the respective Issuing Lender,
and to receive payments of fees with respect thereto, (i) prior to the Revolver
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate Revolver
Commitments of all Lenders, and (ii) from and after the time that the Revolver
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the aggregate outstanding principal amount of such Lender’s
Advances by (z) the aggregate outstanding principal amount of all Advances, and

 

(c)                                  with respect to all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 10.6), (i) prior to the Revolver Commitments being terminated or reduced
to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate amount of Revolver Commitments of all Lenders,
and (ii) from and after the time that the Revolver Commitments have been
terminated or reduced to zero, the percentage obtained by dividing (y) the
outstanding principal amount of such Lender’s Advances, by (z) the outstanding
principal amount of all Advances; provided, however, that if all of the Advances
have been repaid in full and Letters of Credit remain outstanding, Pro Rata
Share under this clause shall be determined based upon subclause (i) of this
clause (c) as if the Revolver Commitments had not been terminated or reduced to
zero and based upon the Revolver Commitments as they existed immediately prior
to their termination or reduction to zero.

 

“PTP” means Ares Management L.P.

 

26

--------------------------------------------------------------------------------


 

“Purchase Money Debt” means Debt (other than the Obligations, but including
Capitalized Lease Obligations), incurred at the time of, or within 20 days
after, the acquisition of any fixed assets for the purpose of financing all or
any part of the acquisition cost thereof (and secured by a Permitted Lien under
clause (p) of the definition thereof).

 

“Quotation Day” means, with respect to any LIBOR Rate Loan for any Interest
Period, (i) if the currency is an Alternative Currency (other than euros,
Japanese Yen, or any Local Rate Currency), the first day of such Interest
Period, and (ii) for any other currency, two Business Days prior to the
commencement of such Interest Period (unless, in each case under this clause
(ii), market practice differs in the relevant market where the LIBOR Rate for
such currency is to be determined, in which case the Quotation Day will be
determined by the Agent in accordance with market practice in such market (and
if quotations would normally be given on more than one day, then the Quotation
Day will be the last of those days)).

 

“Reference Banks” means any banks as may be appointed by the Agent in
consultation with the Borrower.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks (as the case may be):

 

(a)                                 in relation to the Local Bank Reference
Rate, as the rate at which the relevant Reference Bank is willing to extend
credit by the purchase of bankers acceptances which have been accepted by banks
which are for the time being customarily regarded as being of appropriate credit
standing for such purpose with a term to maturity equal to the relevant period;
and

 

(b)                                 in relation to LIBOR (other than the Local
Bank Reference Rate), as the rate at which the relevant Reference Bank could
borrow funds in the London interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners,
trustees, administrators and advisors of such Person and such Person’s
Affiliates.

 

“Replacement Lender” has the meaning set forth in Section 11.2.

 

“Request for Borrowing” means an irrevocable written notice from any of the
individuals identified on Exhibit R-1 attached hereto (or, in certain cases, two
of such individuals, all as set forth in further detail in Exhibit R-1 attached
hereto) to Agent of Administrative Entity’s request for an Advance or for the
issuance of a Letter of Credit, which notice shall be substantially in the form
of Exhibit R-2 attached hereto.

 

“Request for Conversion/Continuation”  means an irrevocable written notice from
any of the individuals identified on Exhibit R-1 attached hereto (or, in certain
cases, two of such

 

27

--------------------------------------------------------------------------------


 

individuals, all as set forth in further detail in Exhibit R-1 attached hereto)
to Agent pursuant to the terms of Section 2.7, substantially in the form of
Exhibit R-3 attached hereto.

 

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Share) exceed 50%.

 

“Responsible Officer” means the president, chief executive officer, chief
operating officer, chief financial officer, secretary, general counsel, vice
president, manager, or controller of a Person, or such other officer of such
Person designated by a Responsible Officer in a writing delivered to Agent, in
each case, to the extent that any such officer is authorized to bind Borrower or
the applicable Guarantor (as applicable).

 

“Restatement Effective Date” means the date on which the conditions specified in
Section 3.1 are satisfied (or waived in accordance with Section 11.2).

 

“Revolver Commitment” means, with respect to each Lender, its commitment to make
Advances, and to acquire participations in Letters of Credit denominated in
Dollars and in Alternative Currencies hereunder, and, with respect to all
Lenders, their commitments in respect of the Revolving Credit Facility, in each
case in the maximum aggregate amount as set forth beside such Lender’s name
under the applicable heading on Schedule C-1, beside such Lender’s name under
the applicable heading in the applicable Increase Joinder, or in the Assignment
and Acceptance pursuant to which such Lender became a Lender hereunder, as such
amounts may be (a) reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 9.1, and
(b) increased from time to time pursuant to Section 2.18.

 

“Revolver Post-Increase Lenders” has the meaning set forth in Section 2.18(d).

 

“Revolver Pre-Increase Lenders” has the meaning set forth in Section 2.18(d).

 

“Revolving Credit Facility” means the revolving credit facility described in
Section 2.1(a).

 

“Revolving Credit Facility Usage” means, at the time any determination thereof
is to be made, the aggregate Dollar amount of the outstanding Advances at such
time.

 

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the respective Issuing Lender with
respect to such Letter of Credit, consisting of (a) the amount available to be
drawn or which may become available to be drawn, (b) all amounts that have been
paid by such Issuing Lender with respect thereto to the extent not reimbursed by
Borrower, whether by the making of an Advance or otherwise, and (c) all accrued
and unpaid interest, fees, and expenses payable with respect thereto.

 

“S&P” has the meaning set forth in the definition of “Cash Equivalents” hereto.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or

 

28

--------------------------------------------------------------------------------


 

the U.S. Department of State, or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

 

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rate collectively
and individually as the context may require.

 

“SEC” means the Securities and Exchange Commission of the United States or any
successor thereto.

 

“Securities” means the capital stock, membership interests, partnership
interests (whether limited or general) or other securities or equity interests
of any kind of a Person, all warrants, options, convertible securities, and
other interests which may be exercised in respect of, converted into or
otherwise relate to such Person’s capital stock, membership interests,
partnership interests (whether limited or general) or other equity interests and
any other securities, including debt securities of such Person.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Significant Subsidiary” means, at any time of determination, any (a) Loan Party
or (b) any other Subsidiary of a Loan Party that, together with its
Subsidiaries, has aggregate Management Fees greater than 10% of the aggregate
Management Fees of the Loan Parties and their Subsidiaries, taken as a whole, at
such time.

 

“Stand Alone Basis” means, for any Person, with respect to any financial
calculation or information that is specified herein to be calculated or reported
on a “Stand Alone Basis”, such calculation or information for PTPsuch Person and
its Subsidiaries on a stand-alone basis which deconstructs funds required to be
consolidated under GAAP and, when used in respect of the Borrower (but not PTP),
that such calculation or information is to be determined on a combined basis
with respect to each Loan Party and its Subsidiaries.

 

“Subsidiary” means, with respect to any Person (a) any corporation in which such
Person, directly or indirectly through its Subsidiaries, owns more than 50% of
the stock of any class or classes having by the terms thereof the ordinary
voting power to elect a majority of the directors of such corporation, and
(b) any partnership, association, joint venture, limited liability company, or
other entity in which such Person, directly or indirectly through its
Subsidiaries, has more than a 50% equity interest at the time; provided,
however, that for the purposes of this Agreement, (x) no Ares Fund or Subsidiary
of an Ares Fund shall be deemed to be a Subsidiary of a Loan Party, (y) no
Co-Invest Entity shall be deemed to be a Subsidiary of a Loan Party and

 

29

--------------------------------------------------------------------------------


 

(z) none of Ares Investor Services LLC nor any of its Subsidiaries shall be
deemed to be a Subsidiary of a Loan Party.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for settlement of payments in
euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority.

 

“Total Commitment” means, with respect to each Lender, its Revolver Commitment
and, with respect to all Lenders, the sum of their Revolver Commitments, in each
case in the maximum aggregate amounts as are set forth beside such Lender’s name
under the applicable heading on Schedule C-1 attached hereto, beside such
Lender’s name under the applicable heading in the applicable Increase Joinder,
or on the signature page of the Assignment and Acceptance pursuant to which such
Lender became a Lender under this Agreement, as such amounts may be (1) reduced
or increased from time to time pursuant to assignments made in accordance with
the provisions of Section 9.1, and (2) increased from time to time pursuant to
Section 2.18.

 

“Triggering Event” means, with respect to any Ares Fund, either (a) an event or
occurrence that results in such Ares Fund not having sufficient funds to pay the
Management Fees that were otherwise required to be paid by such Ares Fund when
such Management Fees were otherwise due and payable, or (b) an agreement by a
Loan Party with one or more of the partners of such Ares Fund to defer the
payment by such Ares Fund of Management Fees or to amend or otherwise modify any
agreement evidencing any obligation of such Ares Fund to pay Management Fees;
provided, however, that any deferral of the payment of Management Fees that is
set forth in the agreements that are executed in connection with the closing of
any Ares Fund, shall not constitute a Triggering Event.

 

“UCC” means the New York Uniform Commercial Code as in effect from time to time.

 

“United States” means the United States of America.

 

“Unmatured Event of Default” means an event, act, or occurrence which, with the
giving of notice or the passage of time, would become an Event of Default.

 

“USA Patriot Act” has the meaning set forth in Section 11.13.

 

1.2                               Construction.  Unless the context of this
Agreement clearly requires otherwise, references to the plural include the
singular and to the singular include the plural, the part includes the whole,
the term “including” is not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.” 
References in this Agreement to a “determination” or “designation” include
estimates by Agent (in the case of quantitative determinations or designations),
and beliefs by Agent (in the case of qualitative determinations or
designations).  The words “hereof,” “herein,” “hereby,” “hereunder,” and similar
terms in this Agreement refer to

 

30

--------------------------------------------------------------------------------


 

this Agreement as a whole and not to any particular provision of this
Agreement.  Article, section, subsection, clause, exhibit, and schedule
references are to this Agreement unless otherwise specified.  Any reference
herein to this Agreement or any of the Loan Documents includes any and all
alterations, amendments, restatements, changes, extensions, modifications,
renewals, or supplements thereto or thereof, as applicable.  Any reference
herein or in any other Loan Document to the satisfaction or repayment in full of
the Obligations, any reference herein or in any other Loan Document to the
Obligations being “paid in full” or “repaid in full”, and any reference herein
or in any other Loan Document to the action by any Person to repay the
Obligations in full, shall mean the repayment in full in cash in Dollars or
applicable Alternative Currency (or cash collateralization or receipt of a
backup letter of credit in accordance with the terms hereof) of all Obligations
other than contingent indemnification Obligations.   Any reference to an officer
of PTP, whether in PTP’s own capacity or in its capacity as the Administrative
Entity, shall also be a reference to the officer of the general partner of PTP.

 

ARTICLE II

 

AMOUNT AND TERMS OF LOANS

 

2.1                               Credit Facilities.

 

(a)                                 Revolver Credit Facility.

 

(i)                                     Subject to the terms and conditions of
this Agreement, and during the term of this Agreement:

 

(A)                               each Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Advances”) to Borrower in
Dollars or any Alternative Currency in an aggregate amount at any one time
outstanding not to exceed such Lender’s Pro Rata Share of the Maximum Revolver
Amount less such Lender’s Pro Rata Share of the aggregate Letter of Credit Usage
at such time; provided that at no time shall the sum of such Lender’s aggregate
Advances and such Lender’s Pro Rata Share of the aggregate Letter of Credit
Usage exceed such Lender’s Revolver Commitment, and

 

(B)                               amounts borrowed pursuant to this Section 2.1
may be repaid at any time during the term of this Agreement and, subject to the
terms and conditions of this Agreement, reborrowed prior to the Maturity Date. 
The outstanding principal amount of the Advances, together with interest accrued
thereon, shall be due and payable on the Maturity Date or, if earlier, on the
date on which they are declared due and payable pursuant to the terms of this
Agreement.

 

(ii)                                  No Lender shall have an obligation to make
any Advance under the Revolving Credit Facility on or after the Maturity Date.

 

(b)                                 Conversion and Assumption of Existing
Obligations.  Subject to satisfaction of the conditions precedent specified in
Article III and effective as of the Restatement Effective Date:

 

31

--------------------------------------------------------------------------------


 

(i)                                     Ares, AIH and each Lender holding any
outstanding Obligations (as defined in the Existing Credit Agreement) hereby
agree that the Revolver Commitments (as defined in the Existing Credit
Agreement) of each such Lender will be converted into Revolver Commitments in
the amount set forth opposite the name of such Lender listed in Schedule C-1
attached hereto;

 

(ii)                                  the outstanding Advances (as defined in
the Existing Credit Agreement) of the Lenders shall be automatically converted
to Advances from the Lenders, in an aggregate amount equal to the principal
amount of Advances so converted.  The remaining outstanding Advances shall be
made from the Lenders pro rata according to the amount of their respective
Revolver Commitments; provided that, the Lenders shall make and receive payments
among themselves, as set forth in a written notice prepared by the Agent, so
that, after giving effect thereto, Advances are held ratably by the Lenders in
accordance with their respective Revolver Commitments; and

 

(iii)                               each of the Existing Letters of Credit shall
automatically, and without any action on the part of any Person, become Letters
of Credit hereunder.

 

2.2                               Rate Designation.  Borrower shall designate
each Loan as a Base Rate Loan or a LIBOR Rate Loan in the Request for Borrowing
or Request for Conversion/Continuation given to Agent in accordance with
Section 2.6 or Section 2.7, as applicable.  Each Base Rate Loan shall be
denominated in Dollars.  Each Base Rate Loan shall be in a minimum principal
amount of $500,000 and, thereafter, in integral multiples of $100,000, unless
such Advance is being made to pay any interest, fees, or expenses then due
hereunder, in which case such Advance may be in the amount of such interest,
fees, or expenses, and each LIBOR Rate Loan shall be in a minimum principal
amount of $500,000 and, thereafter, in integral multiples of $100,000.

 

2.3                               Interest Rates; Payment of Principal and
Interest.

 

(a)                                 Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or under Section 2.13, 2.14 or 2.23, or otherwise) or
under any other Loan Document (except to the extent otherwise provided therein)
prior to 1:00 p.m., New York time, on the date when due, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Agent at the Agent’s
Account, except as otherwise expressly provided in the relevant Loan Document
and except payments to be made directly to an Issuing Lender as expressly
provided herein and payments pursuant to Sections 2.13, 2.14, 2.23 and 8.2,
which shall be made directly to the Persons entitled thereto.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

 

(b)                                 All amounts owing under this Agreement
(excluding payments of principal of, and interest on, any Advance or payments
relating to any Letters of Credit

 

32

--------------------------------------------------------------------------------


 

denominated in any Alternative Currency, which are payable in such Alternative
Currency) or under any other Loan Document (except to the extent otherwise
provided therein) are payable in Dollars.  Notwithstanding the foregoing, if
Borrower shall fail to pay any principal of any Advance when due (whether at
stated maturity, by acceleration, by mandatory prepayment or otherwise) or shall
fail to pay any reimbursement obligation in respect of any Letter of Credit when
due, the unpaid portion of such Advance or reimbursement obligation shall, if
such Advance or reimbursement obligation is not denominated in Dollars,
automatically be redenominated in Dollars on the due date thereof (or, if such
due date in respect of any such Advance is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal or reimbursement obligation shall be payable on demand; and if
Borrower shall fail to pay any interest on any Advance or on any reimbursement
obligation in respect of any Letter of Credit, or any other amount (other than
any principal or reimbursement obligation), that is not denominated in Dollars,
such interest or other amount shall automatically be redenominated in Dollars on
the due date therefor (or, if such due date in respect of any such Advance is a
day other than the last day of the Interest Period therefor, on the last day of
such Interest Period) in an amount equal to the Dollar Equivalent thereof on the
date of such redenomination and such interest or other amount shall be payable
on demand.

 

(c)                                  Unless the Agent shall have received notice
from Borrower prior to the date on which any payment is due to the Agent for
account of the Lenders or the respective Issuing Lender hereunder that the
Borrower will not make such payment, the Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Lender, as the case
may be, the amount due.  In such event, if Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Lender, as the case may be,
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Lender with interest thereon at the
Defaulting Lender Rate, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent.

 

(d)                                 Except as otherwise provided with respect to
Defaulting Lenders and except as otherwise provided in the Loan Documents
(including agreements between Agent and individual Lenders), aggregate principal
and interest payments shall be apportioned ratably among the Lenders (according
to the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and applied thereto and payments of fees and expenses
(other than fees or expenses that are for Agent’s separate account, after giving
effect to any agreements between Agent and individual Lenders) shall be
apportioned ratably among the Lenders in accordance with their respective Pro
Rata Shares.

 

(i)                                     Subject to Section 2.3(d)(iii) below,
all payments shall be remitted to Agent and all such payments shall be applied
as follows:

 

(A)                               first, to pay any fees and Lender Group
Expenses then due to Agent under the Loan Documents, until paid in full,

 

(B)                               second, to pay any fees and Lender Group
Expenses then due to the Lenders under the Loan Documents, on a ratable basis,
until paid in full,

 

33

--------------------------------------------------------------------------------


 

(C)                               third, ratably to pay interest due in respect
of the Loans until paid in full,

 

(D)                               fourth, so long as no Application Event has
occurred and is continuing, to pay the principal of all Advances until paid in
full,

 

(E)                                fifth, if an Application Event has occurred
and is continuing, ratably (i) to pay the principal of all Advances until paid
in full, and (ii) to Agent, to be held by Agent, for the ratable benefit of the
respective Issuing Lender and those Lenders having a Revolver Commitment, as
cash collateral in an amount up to 102% of the Letter of Credit Usage until paid
in full,

 

(F)                                 sixth, if an Application Event has occurred
and is continuing, to pay any other Obligations until paid in full, and

 

(G)                               seventh, to Borrower  (to be wired to the Ares
Holdings Designated Account, Ares Domestic Holdings Designated Account, Ares
Investments Designated Account or Ares Real Estate Designated Account, as
directed by the Administrative Entity) or such other Person entitled thereto
under applicable law.

 

(ii)                                  Agent promptly shall distribute to each
Lender, pursuant to the applicable wire instructions received from each Lender
in writing, such funds as it may be entitled to receive.

 

(iii)                               In each instance, so long as no Application
Event has occurred and is continuing, Section 2.3(d)(i) shall not apply to any
payment made by Borrower to Agent and specified by Borrower to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement.

 

(iv)                              For purposes of the foregoing, “paid in full”
means payment of all amounts owing under the Loan Documents according to the
terms thereof, including loan fees, service fees, professional fees, interest
(and specifically including interest accrued after the commencement of any
Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not any of the foregoing would be or is allowed or
disallowed in whole or in part in any Insolvency Proceeding, other than any
contingent and unasserted indemnification or similar Obligations.

 

(v)                                 In the event of a direct conflict between
the priority provisions of this Section 2.3 and other provisions contained in
any other Loan Document, it is the intention of the parties hereto that such
priority provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other.  In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of this Section 2.3 shall control and govern.

 

(e)                                  Subject to Section 2.4, each Base Rate Loan
shall bear interest upon the unpaid principal balance thereof, from and
including the date advanced or converted, to but excluding the date of
conversion or repayment thereof, at a fluctuating rate, per annum, equal to the
Base Rate plus the Applicable Margin.  Any change in the interest rate resulting
from a

 

34

--------------------------------------------------------------------------------


 

change in the Base Rate will become effective on the day on which each change in
the Base Rate is announced by Agent.  Interest due with respect to Base Rate
Loans shall be due and payable, in arrears, commencing on the first Interest
Payment Date following the Restatement Effective Date, and continuing on each
Interest Payment Date thereafter up to and including the Interest Payment Date
immediately preceding the Maturity Date, and on the Maturity Date.

 

(f)                                   Subject to Section 2.4, each LIBOR Rate
Loan shall bear interest upon the unpaid principal balance thereof, from the
date advanced, converted, or continued, at a rate, per annum, equal to the LIBOR
Rate plus the Applicable Margin.  Interest due with respect to each LIBOR Rate
Loan shall be due and payable, in arrears, on each Interest Payment Date
applicable to that LIBOR Rate Loan and on the Maturity Date.  Anything to the
contrary contained in this Agreement notwithstanding, Borrower may not have more
than 10 LIBOR Rate Loans outstanding at any one time.

 

(g)                                  Borrower shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment), a Letter of Credit fee (in
addition to the charges, commissions, fees, and costs set forth in
Section 2.10(f)) which shall accrue at a rate equal to the Applicable Margin
times the Daily Balance of the undrawn amount of all outstanding Letters of
Credit (the “Letter of Credit Fee”).  The Letter of Credit Fee shall be due and
payable quarterly in arrears on the first day of each quarter.

 

(h)                                 Unless prepaid in accordance with the terms
hereof, the outstanding principal balance of all Advances, together with accrued
and unpaid interest thereon, shall be due and payable, in full, on the Maturity
Date.

 

(i)                                     Any Lender by written notice to Borrower
(with a copy to Agent) may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to such
Lender a promissory note, substantially in the form of Exhibit A-2, payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns).  Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).  For the
avoidance of doubt, assignments of any Loans by Lenders (irrespective of whether
promissory notes are issued hereunder) shall be in accordance with the
provisions of Section 9 of this Agreement.  In no event shall the delivery of a
promissory note pursuant to this Section 2.3(i) constitute a condition precedent
to any extension of credit hereunder.

 

2.4                               Default Rate.  (i) If any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (A) in the case
of overdue principal of any Loan, the rate otherwise applicable to such Loan as
provided above plus 2.0 percentage points or (B) in the case of any other
amount, 2.0 percentage points plus the rate applicable to Base Rate Loans as
provided above and (ii) upon the occurrence and during the continuance of an
Event of Default, (A) all Loans then outstanding shall bear interest at a rate
equal to the rate otherwise applicable to such Loan plus 2.0 percentage points,
and (B) the Letter

 

35

--------------------------------------------------------------------------------


 

of Credit Fee shall be increased to 2.0 percentage points above the per annum
rate otherwise applicable thereunder.  All amounts payable under this
Section 2.4 shall be due and payable on demand by Agent.

 

2.5                               Computation of Interest and Fees Maximum
Interest Rate; Letter of Credit Fee.

 

All computations of interest with respect to the Loans and computations of the
fees (including the Letter of Credit Fee) due hereunder for any period shall be
calculated on the basis of a year of 360 days for the actual number of days
elapsed in such period (except in the case of Loans denominated in British
Pounds Sterling or Base Rate Loans, which shall be 365/366 days).  Interest
shall accrue from the first day of the making of a Loan (or the date on which
interest or fees or other payments are due hereunder, if applicable) to (but not
including) the date of repayment of such Loan (or the date of the payment of
interest or fees or other payments, if applicable) in accordance with the
provisions hereof.

 

2.6                               Request for Borrowing.

 

(a)                                 Each Base Rate Loan shall be made on a
Business Day and each LIBOR Rate Loan shall be made on a Eurodollar Business
Day.

 

(b)                                 Each Loan or Letter of Credit that is
proposed to be made after the Restatement Effective Date shall be made upon
written notice, by way of a Request for Borrowing, which Request for Borrowing
shall be irrevocable and shall be given by facsimile, mail, electronic mail (in
a format bearing a copy of the signature(s) required thereon), or personal
service, and delivered to Agent and Issuing Bank as provided in Section 11.3.

 

(i)                                     for a Base Rate Loan, Borrower shall
give Agent notice at least one (1) Business Day prior to the date that is the
requested Funding Date, and such notice shall specify that a Base Rate Loan is
requested and state the amount thereof (subject to the provisions of this
Article II).

 

(ii)                                  for a LIBOR Rate Loan, Borrower shall give
Agent notice at least three (3) Eurodollar Business Days before the date the
LIBOR Rate Loan is to be made, and such notice shall specify that a LIBOR Rate
Loan is requested and state the amount and Interest Period thereof (subject to
the provisions of this Article II); provided, however, that no Loan shall be
available as a LIBOR Rate Loan when any Unmatured Event of Default or Event of
Default has occurred and is continuing.  At any time that an Event of Default
has occurred and is continuing, Agent may convert, and shall convert if so
requested by the Required Lenders, the interest rate on all outstanding LIBOR
Rate Loans to the rate then applicable to Base Rate Loans hereunder.  If
Borrower fails to designate a Loan as a LIBOR Rate Loan in accordance herewith,
the Loan will be a Base Rate Loan.  In connection with each LIBOR Rate Loan,
Borrower shall indemnify, defend, and hold Agent and the Lenders harmless
against any loss, cost, or expense incurred by Agent or any Lender as a result
of (A) the payment of any principal of any LIBOR Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (B) the conversion of any LIBOR Rate Loan other than on the
last day of the Interest Period applicable thereto, or (C) the failure to
borrow, convert, continue or prepay

 

36

--------------------------------------------------------------------------------


 

any LIBOR Rate Loan on the date specified in any Request for Borrowing or
Request for Conversion/Continuation delivered pursuant hereto (such losses,
costs, and expenses, collectively, “Funding Losses”).  Funding Losses shall,
with respect to Agent or any Lender, be deemed to equal the amount determined by
Agent or such Lender to be the excess, if any, of (I) the amount of interest
that would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert, or
continue, for the period that would have been the Interest Period therefor),
minus (II) the amount of interest that would accrue on such principal amount for
such period at the interest rate which Agent or such Lender would be offered
were it to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market.  A certificate of
Agent or a Lender delivered to Borrower setting forth any amount or amounts that
Agent or such Lender is entitled to receive pursuant to this
Section 2.6(b)(ii) shall be conclusive absent manifest error.

 

(c)                                  If the notice provided for in clause (b) of
this Section 2.6 (i) with respect to a Base Rate Loan or a LIBOR Rate Loan
denominated in Dollars is received by Agent not later than 1:00 p.m. New York
time or (ii) with respect to a LIBOR Rate Loan denominated in an Alternative
Currency is received by Agent not later than 10:00 a.m. London time, on a
Business Day or Eurodollar Business Day, as applicable, such day shall be
treated as the first Business Day or Eurodollar Business Day, as applicable, of
the required notice period.  In any other event, such notice will be treated as
having been received immediately before 1:00 p.m. New York time (or 10:00
a.m. London time), of the next Business Day or Eurodollar Business Day, as
applicable, and such day shall be treated as the first Business Day or
Eurodollar Business Day, as applicable, of the required notice period.

 

(d)                                 Each Request for Borrowing shall specify,
among other information, (i) whether the applicable Loan or Letter of Credit
will be used for the Loan Parties’ general working capital purposes or to fund
an Investment in an Ares Fund (and if the latter, the identity of the Ares
Fund(s) that the proceeds of such Loan will be used by Borrower to invest in and
the amount of each such Investment, if applicable), (ii) after giving effect to
such Loan or Letter of Credit, the outstanding amount of Loans and Letters of
Credit that have been used to finance an Investment in each Ares Fund (by Ares
Fund), and the outstanding amount of all Loans and Letters of Credit that have
been used for the Loan Parties’ general working capital purposes, (iii) with
respect to any Ares Fund as to which the proceeds of Loans are to be used to
fund investments, the fair market value of the investments of the Loan Parties
in such Ares Fund, (iv) with respect to any Margin Securities held by any Loan
Party, a description of such Margin Securities as well as the fair market value
thereof as of the date of such Request for Borrowing and (v) the amount of the
proceeds of such Loan that will be made available to each of Ares Holdings, Ares
Domestic Holdings, Ares Investments, Ares Real Estate, or another entity
comprising Borrower.

 

(e)                                  Promptly after receipt of a Request for
Borrowing pursuant to Section 2.6(b), Agent shall notify the Lenders not later
than 2:00 p.m. Local Time, on the Business Day immediately preceding the Funding
Date applicable thereto (in the case of a Base Rate Loan), or the third
Eurodollar Business Day preceding the Funding Date (in the case of a LIBOR Rate
Loan), by telecopy, electronic mail (in a format bearing a copy of the
signature(s)

 

37

--------------------------------------------------------------------------------


 

required thereon), telephone, or other similar form of transmission, of the
requested Loan.  Each Lender shall make the amount of such Lender’s Pro Rata
Share of the requested Loan available to Agent in immediately available funds,
to Agent’s Account, not later than 1:00 p.m. Local Time on the Funding Date
applicable thereto.  After Agent’s receipt of the proceeds of such Loans, Agent
shall make the proceeds thereof available to Borrower on the applicable Funding
Date by (w) transferring to the Ares Holdings Designated Account immediately
available funds equal to the proceeds that are requested by Borrower to be sent
to Ares Holdings or another entity comprising Borrower (other than Ares Domestic
Holdings, Ares Investments or Ares Real Estate) in the applicable Request for
Borrowing, (x) transferring to the Ares Domestic Holdings Designated Account
immediately available funds equal to the proceeds that are requested by Borrower
to be sent to Ares Domestic Holdings in the applicable Request for Borrowing,
(y) transferring to the Ares Investments Designated Account immediately
available funds equal to the proceeds that are requested by Borrower to be sent
to Ares Investments in the applicable Request for Borrowing, and
(z) transferring to the Ares Real Estate Designated Account immediately
available funds equal to the proceeds that are requested by Borrower to be sent
to Ares Real Estate in the applicable Request for Borrowing; provided, however,
that Agent shall not request any Lender to make, and no Lender shall have the
obligation to make, any Loan if Agent shall have actual knowledge that (1) one
or more of the applicable conditions precedent set forth in Section 3 will not
be satisfied on the requested Funding Date for the applicable Loan unless such
condition has been waived, or (2) the requested Loan would exceed the
Availability on such Funding Date.

 

(f)                                   Unless Agent receives notice from a Lender
on or prior to the Restatement Effective Date or, with respect to any Loan after
the Restatement Effective Date, prior to 10:00 a.m. (New York time) on the date
of such Loan, that such Lender will not make available as and when required
hereunder to Agent for the account of Borrower the amount of that Lender’s Pro
Rata Share of the Loan, Agent may assume that each Lender has made or will make
such amount available to Agent in immediately available funds on the Funding
Date and Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrower on such date a corresponding amount.  If
and to the extent any Lender shall not have made its full amount available to
Agent in immediately available funds and Agent in such circumstances has made
available to Borrower such amount, that Lender shall on the Business Day
following such Funding Date make such amount available to Agent, together with
interest at the Defaulting Lender Rate for each day during such period.  A
notice submitted by Agent to any Lender with respect to amounts owing under this
subsection shall be conclusive, absent manifest error.  If such amount is so
made available, such payment to Agent shall constitute such Lender’s Loan on the
date of such Loan for all purposes of this Agreement.  If such amount is not
made available to Agent on the Business Day following the Funding Date, Agent
will notify Borrower of such failure to fund and, upon demand by Agent, Borrower
shall pay such amount to Agent for Agent’s account, together with interest
thereon for each day elapsed since the date of such Loan, at a rate per annum
equal to the interest rate applicable at the time to the Loans comprising such
Loan, without in any way prejudicing the rights and remedies of Borrower against
the Defaulting Lender.  The failure of any Lender to make any Loan on any
Funding Date shall not relieve any other Lender of any obligation hereunder to
make a Loan on such Funding Date, but no Lender shall be responsible for the
failure of any other Lender to make the Loan to be made by such other Lender on
any Funding Date.

 

38

--------------------------------------------------------------------------------


 

(g)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.10(d), 2.6(f) or 8.2,
then the Agent may, in its discretion and notwithstanding any contrary provision
hereof, (i) apply any amounts thereafter received by the Agent for the account
of such Lender for the benefit of the Agent or the respective Issuing Lender to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Agent in its
discretion.

 

(h)                                 All Advances shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares.  It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Advance (or other extension of
credit) hereunder, nor shall any Revolver Commitment of any Lender be increased
or decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

 

2.7                               Conversion or Continuation.

 

(a)                                 Subject to the provisions of clause (d) of
this Section 2.7 and the provisions of Section 2.14, Borrower shall have the
option to (i) convert all or any portion of the outstanding Base Rate Loans
equal to $500,000, and integral multiples of $100,000 in excess of such amount,
to a LIBOR Rate Loan, (ii) convert all or any portion of the outstanding LIBOR
Rate Loans denominated in Dollars equal to $500,000 and integral multiples of
$100,000 in excess of such amount, to a Base Rate Loan, and (iii) upon the
expiration of any Interest Period applicable to any of its LIBOR Rate Loans,
continue all or any portion of such LIBOR Rate Loan equal to $500,000, and
integral multiples of $100,000 in excess of such amount, as a LIBOR Rate Loan
denominated in the same Currency, and the succeeding Interest Period of such
continued Loan shall commence on the expiration date of the Interest Period
previously applicable thereto; provided, however, that a LIBOR Rate Loan only
may be converted or continued, as the case may be, on the expiration date of the
Interest Period applicable thereto; provided further, however, that no
outstanding Loan may be continued as, or be converted into, a LIBOR Rate Loan
when any Unmatured Event of Default or Event of Default has occurred and is
continuing; provided further, however, that if, before the expiration of an
Interest Period of a LIBOR Rate Loan, Borrower fails timely to deliver the
appropriate Request for Conversion/Continuation, such LIBOR Rate Loan, in the
case of a LIBOR Rate Loan denominated in Dollars, automatically shall be
converted to a Base Rate Loan and, in the case of a LIBOR Rate Loan denominated
in an Alternative Currency, automatically shall be continued as a LIBOR Rate
Loan having an Interest Period of one month.

 

(b)                                 Borrower shall by facsimile, mail,
electronic mail (in a format bearing a copy of the signature(s) required
thereon), personal service or by telephone (which shall be confirmed by one of
the other means of delivery) deliver a Request for Conversion/Continuation to
Agent (i) no later than 1:00 p.m., Local Time, one (1) Business Day prior to the
proposed conversion date (in the case of a conversion to a Base Rate Loan), and
(ii) no later than 1:00 p.m. Local Time, three (3) Eurodollar Business Days
before (in the case of

 

39

--------------------------------------------------------------------------------


 

a conversion to, or a continuation of, a LIBOR Rate Loan).  A Request for
Conversion/Continuation shall specify (x) the proposed conversion or
continuation date (which shall be a Business Day or a Eurodollar Business Day,
as applicable), (y) the amount and type of the Loan to be converted or
continued, and (z) the nature of the proposed conversion or continuation.

 

(c)                                  Any Request for Conversion/Continuation (or
telephonic notice in lieu thereof) shall be irrevocable and Borrower shall be
obligated to convert or continue in accordance therewith.

 

(d)                                 No Loan (or portion thereof) may be
converted into, or continued as, a LIBOR Rate Loan with an Interest Period that
ends after the Maturity Date.

 

2.8                               Mandatory Repayment.

 

(a)                                 The Revolver Commitments, including any
commitment to issue any Letter of Credit, shall terminate on the Maturity Date
and all Loans, all interest that has accrued and remains unpaid thereon, all
contingent reimbursement obligations of Borrower with respect to outstanding
Letters of Credit, all unpaid fees, costs, or expenses that are payable
hereunder or under any other Loan Document, and all other Obligations
immediately shall be due and payable in full, without notice or demand
(including either (i) providing cash collateral to be held by Agent in an amount
equal to 102% of the Letter of Credit Usage, or (ii) causing the original
Letters of Credit to be returned to Agent), on the Maturity Date.

 

(b)                                 (i)                                     On
the last Business Day of each quarter and, in addition, promptly upon the
receipt by the Agent of a Currency Valuation Notice (as defined below), the
Agent shall determine the aggregate Revolving Credit Facility Usage and Letter
of Credit Usage.  For the purpose of this determination, the outstanding
principal amount of any Loan or the undrawn amount of any outstanding Letter of
Credit that is denominated in any Alternative Currency shall be deemed to be the
Dollar Equivalent of the amount in the Alternative Currency of such Loan or
Letter of Credit, determined as of such quarterly date or, in the case of a
Currency Valuation Notice received by the Agent prior to 11:00 a.m., New York
time on a Business Day, on such Business Day or, in the case of a Currency
Valuation Notice otherwise received, on the first Business Day after such
Currency Valuation Notice is received.  Upon making such determination, the
Agent shall promptly notify the Lenders and the Borrower thereof.

 

(i)                                     In the event that, as of the date of
such determination, the sum of the then outstanding Revolving Credit Facility
Usage and the Letter of Credit Usage exceeds 105% of the then extant amount of
the Maximum Revolver Amount, then, and in each such event, promptly upon
obtaining notice of such excess (and in any event within three (3) Business Days
of obtaining such notice) Borrower shall repay such amount or cash collateralize
Letters of Credit as shall be necessary so that the outstanding Revolving Credit
Facility Usage and the Letter of Credit Usage does not exceed the then extant
amount of the Maximum Revolver Amount.

 

40

--------------------------------------------------------------------------------


 

(ii)                                  For purposes hereof, “Currency Valuation
Notice” means a notice given by the Required Lenders to the Agent stating that
such notice is a “Currency Valuation Notice” and requesting that the Agent
determine the aggregate Revolving Credit Facility Usage and Letter of Credit
Usage.  The Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling three
month period.

 

(c)                                  All prepayments of the Loans made pursuant
to this Section 2.8 shall (i) prior to the Maturity Date, so long as no
Application Event shall have occurred and be continuing, be applied ratably to
the outstanding principal amount of the Advances until paid in full, (ii) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.3(d)(i), and (iii) so long as an Event of Default
has not occurred and is not continuing, to the extent that such prepayments are
to be applied to the Advances pursuant to Section 2.8(c)(i) above, be applied,
first, ratably to Advances that are Base Rate Loans, until paid in full, and,
second, ratably to Advances that are LIBOR Rate Loans, until paid in full.

 

2.9                               Voluntary Prepayments; Termination and
Reduction in Commitments.

 

(a)                                 Borrower shall have the right, at any time
and from time to time, to prepay the Loans without penalty or premium.  Borrower
shall give Agent written notice not less than 1 Business Day prior to any such
prepayment with respect to Base Rate Loans and not less than 3 Eurodollar
Business Days prior written notice of any such prepayment with respect to LIBOR
Rate Loans.  In each case, such notice shall specify the date on which such
prepayment is to be made (which shall be a Business Day or Eurodollar Business
Day, as applicable), and the amount of such prepayment.  Each such prepayment
shall be in an aggregate minimum amount of $1,000,000 and shall include interest
accrued on the amount prepaid to, but not including, the date of payment in
accordance with the terms hereof (or, in each case, such lesser amount
constituting the amount of all Loans then outstanding). Any voluntary
prepayments of principal by Borrower of a LIBOR Rate Loan prior to the end of
the applicable Interest Period shall be subject to Section 2.6(b)(ii).

 

(b)                                 Borrower has the option, at any time upon 3
Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Revolver Commitments hereunder without penalty or premium by
paying to Agent, in cash, the Obligations (including contingent reimbursement
obligations of Borrower with respect to outstanding Letters of Credit, but
excluding contingent indemnification obligations in respect of claims that are
unasserted and unanticipated) in full (including either (i) providing
immediately available funds to be held by Agent for the benefit of those Lenders
with a Revolver Commitment in an amount equal to 102% of the Letter of Credit
Usage, or (ii) causing the original Letters of Credit to be returned to each
respective Issuing Lender); provided that the Revolver Commitments shall not be
terminated if after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.9(a), the aggregate amount of the Revolving Credit
Facility Usage and Letter of Credit Usage would exceed the aggregate amount of
the Revolver Commitments.  Promptly following receipt of any notice, Agent shall
advise the Lenders of the contents thereof.  Each notice delivered by Borrower
pursuant to this Section 2.9(b) shall be irrevocable; provided that a notice of
termination of the Revolver Commitments delivered by Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be

 

41

--------------------------------------------------------------------------------


 

revoked by Borrower (by notice to Agent on or prior to the specified effective
date) if such condition is not satisfied.  If Borrower has sent a notice of
termination pursuant to the provisions of this Section, then (subject to the
proviso in the preceding sentence) the Revolver Commitments shall terminate and
Borrower shall be obligated to repay the Obligations (including contingent
reimbursement obligations of Borrower with respect to outstanding Letters of
Credit, but excluding contingent indemnification obligations in respect of
claims that are unasserted and unanticipated) in full on the date set forth as
the date of termination of this Agreement in such notice (including either
(I) providing immediately available funds to be held by Agent for the benefit of
those Lenders with a Revolver Commitment in an amount equal to 102% of the
Letter of Credit Usage, or (II) causing the original Letters of Credit to be
returned to each respective Issuing Lender).  Any termination of the Revolver
Commitments shall be permanent.

 

(c)                                  Borrower has the option, at any time upon 3
Business Days prior written notice to Agent, to reduce the Revolver Commitments
without penalty or premium to an amount not less than the sum of (A) the
Revolving Credit Facility Usage as of such date, plus (B) the principal amount
of all Advances not yet made as to which a request has been given by Borrower
under Section 2.6(b), plus (C) the amount of all Letters of Credit not yet
issued as to which a request has been given by Borrower pursuant to
Section 2.10(a) plus (D) the Letter of Credit Usage.  Each such reduction shall
be in an amount which is not less than $500,000 (unless the Revolver Commitments
are being reduced to zero and the amount of the Revolver Commitments in effect
immediately prior to such reduction are less than $500,000).  Each notice
delivered by Borrower pursuant to this Section 2.9(c) shall be irrevocable. 
Subject to Section 2.18, once reduced, the Revolver Commitments may not be
increased.  Each such reduction of the Revolver Commitments shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its Pro
Rata Share thereof.

 

2.10                        Letters of Credit.

 

(a)                                 Subject to the terms and conditions of this
Agreement (including without limitation the provisions of Article III and this
Section 2.10(a)), the Total Commitments may be utilized in addition to the Loans
provided for in Section 2.1, upon the request of Borrower made in accordance
herewith not later than seven (7) days before the Maturity Date, by the issuance
by an Issuing Lender selected by Borrower of letters of credit denominated in
Dollars or in an Alternative Currency for the account of Borrower (each,
including the Existing Letters of Credit, a “Letter of Credit”), such Issuing
Lender shall amend, renew or extend any Letter of Credit.  Each request for the
issuance of a Letter of Credit, or the amendment, renewal, or extension of any
outstanding Letter of Credit, shall be made in writing by any of the individuals
identified on Exhibit R-1 attached hereto (or, in certain cases, two of such
individuals, all as set forth in further detail in Exhibit R-1 attached hereto)
and delivered to the respective Issuing Lender and Agent via hand delivery,
facsimile, or other electronic method of transmission reasonably in advance of
the requested date of issuance, amendment, renewal, or extension.  Each such
request shall be in form and substance satisfactory to the respective Issuing
Lender in its sole and absolute discretion and shall specify (i) the Issuing
Lender, (ii) the amount of such Letter of Credit, (iii) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (iv) the expiration
of such Letter of Credit, (v) the name and address of the beneficiary thereof,
(vi) whether such Letter of Credit is to be denominated in Dollars or an

 

42

--------------------------------------------------------------------------------


 

Alternative Currency (and if to be denominated in an Alternative Currency, the
Alternative Currency in which such Letter of Credit is to be denominated) and
(vii) such other information (including, in the case of an amendment, renewal,
or extension, identification of the outstanding Letter of Credit to be so
amended, renewed, or extended) as shall be necessary to prepare, amend, renew,
or extend such Letter of Credit.  It is hereby acknowledged that an Issuing
Lender shall have no obligation to issue a Letter of Credit (A) if, after giving
effect to the issuance of such requested Letter of Credit, (1) the Letter of
Credit Usage would exceed $75,000,000200,000,000, (2) the Letter of Credit usage
would exceed such Issuing Lender’s Letter of Credit Commitment, or (23) the
Letter of Credit Usage would exceed the Maximum Revolver Amount less the amount
of the Revolving Credit Facility Usage, (B) at any time when one or more of the
Lenders is a Defaulting Lender, but only until such time as either (1) the
Revolver Commitments of the Defaulting Lender or Defaulting Lenders have been
assumed by a Lender that is not a Defaulting Lender, or (2) the Maximum Revolver
Amount has been reduced by the amount of such Defaulting Lender’s or Defaulting
Lenders’ Revolver Commitments, (C) if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit, or any law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Lender shall prohibit, or request that such Issuing Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which such
Issuing Lender is not otherwise compensated hereunder) not in effect on the
Restatement Effective Date, or shall impose upon such Issuing Lender any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Effective Date and which such Issuing Lender in good faith deems material to it,
or (D) if the issuance of such Letter of Credit would violate one or more
policies of such Issuing Lender applicable to letters of credit generally. 
Agent shall provide a report to each Lender on a quarterly basis setting forth
the then current Letter of Credit Usage and Lender’s Pro Rata Share thereof.

 

(b)                                 Each Letter of Credit shall expire at or
prior to the close of business on the date twelve months after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, twelve months after the then-current expiration date of such Letter of
Credit, so long as such renewal or extension occurs within three months of such
then-current expiration date).

 

(c)                                  (i)                                     If
an Issuing Lender shall make any L/C Disbursement in respect of a Letter of
Credit, the Borrower shall reimburse such Issuing Lender in respect of such L/C
Disbursement by paying to the Agent an amount equal to such L/C Disbursement not
later than 1:00 p.m., New York City time, on (x) the Business Day that the
Borrower receives notice of such L/C Disbursement, if such notice is received
prior to 10:00 a.m., New York City time, or (y) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time, provided that, if such L/C Disbursement is in
Dollars and is not less than $500,000, the Borrower may, prior to the Maturity
Date and subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.6 that such payment be financed with a Base Rate Loan
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Base Rate Loan.

 

43

--------------------------------------------------------------------------------


 

(i)                                     If the Borrower fails to make such
payment when due, the Agent shall notify each applicable Lender of the
applicable L/C Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Pro Rata Share thereof.

 

(d)                                 (i)                                     By
the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) by an Issuing Lender, and without any further
action on the part of such Issuing Lender or the Lenders, such Issuing Lender
hereby grants to each Lender (other than the respective Issuing Lender), and
each Lender (other than the respective Issuing Lender) hereby acquires from such
Issuing Lender, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of any Event of Default or Unmatured
Event of Default or reduction or termination of the applicable Total
Commitments; provided that no Lender shall be required to purchase a
participation in a Letter of Credit pursuant to this Section 2.10(d) if (x) the
conditions set forth in Section 3.2 would not be satisfied in respect of a
credit extension at the time such Letter of Credit was issued and (y) the
Required Lenders shall have so notified such Issuing Lender in writing and shall
not have subsequently determined that the circumstances giving rise to such
conditions not being satisfied no longer exist; provided further that the
obligation of the Lenders to participate in Letters of Credit issued prior to
the Maturity Date and remaining outstanding thereafter shall continue solely to
the extent that the Borrower shall have defaulted in its obligation to cash
collateralize such Letters of Credit on the Maturity Date as required by
Section 2.8(a).

 

(ii)                                  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Agent, for account of the respective Issuing Lender, such Lender’s Pro Rata
Share of each L/C Disbursement made by such Issuing Lender in respect of Letters
of Credit promptly upon the request of such Issuing Lender at any time from the
time of such L/C Disbursement until such L/C Disbursement is reimbursed or cash
collateralized by the Borrower or at any time after any reimbursement payment or
cash collateral is required to be refunded to the Borrower for any reason.  Such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each such payment shall be made in the same manner as provided in
Section 2.6(e) with respect to Loans made by such Lender (and
Sections 2.6(e) and (f) shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Agent shall promptly pay to such Issuing
Lender the amounts so received by it from the Lenders.  Promptly following
receipt by the Agent of any payment from the Borrower pursuant to
Section 2.10(c), the Agent shall distribute such payment to such Issuing Lender
or, to the extent that the Lenders have made payments pursuant to this paragraph
to reimburse such Issuing Lender, then to such Lenders and such Issuing Lender
as their interests may appear.  Any payment made by a Lender pursuant to this
paragraph to reimburse an Issuing Lender for any L/C Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.

 

(e)                                  The Borrower’s obligation to reimburse L/C
Disbursements as provided in paragraph (c) of this Section shall be absolute,
unconditional and irrevocable, and

 

44

--------------------------------------------------------------------------------


 

shall be performed strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit, or any term or provision
therein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the
respective Issuing Lender under a Letter of Credit against presentation of a
draft or other document that does not comply strictly with the terms of such
Letter of Credit, and (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section, constitute a legal or equitable discharge of the Borrower’s
obligations hereunder (other than payment in full by the Borrower).

 

Neither the Agent, the Lenders, any Issuing Lender, any Agent-Related Person nor
any Lender-Related Person, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit by an
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Lender; provided that the foregoing
shall not be construed to excuse such Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Lender’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that:

 

(i)                                     an Issuing Lender may accept documents
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit without responsibility for further investigation, regardless of
any notice or information to the contrary, and may make payment upon
presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit;

 

(ii)                                  an Issuing Lender shall have the right, in
its sole discretion, to decline to accept such documents and to make such
payment if such documents are not in strict compliance with the terms of such
Letter of Credit; and

 

(iii)                               this sentence shall establish the standard
of care to be exercised by an Issuing Lender when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms thereof
(and the parties hereto hereby waive, to the extent permitted by applicable law,
any standard of care inconsistent with the foregoing).

 

(f)                                   Any and all charges, commissions, fees,
and costs incurred by an Issuing Lender relating to Letters of Credit shall be
Lender Group Expenses for purposes of this Agreement and immediately shall be
reimbursable by Borrower to Agent for the account of such Issuing Lender; it
being acknowledged and agreed by Borrower that, as of the Restatement Effective
Date, the issuance charge imposed by an Issuing Lender is 0.25% per annum times
the

 

45

--------------------------------------------------------------------------------


 

undrawn amount of each Letter of Credit, and that an Issuing Lender also imposes
a schedule of charges for amendments, extensions, drawings, and renewals.

 

(g)                                  If the Borrower shall be required to cash
collateralize Letter of Credit Usage pursuant to Section 2.3, Section 2.8,
Section 2.9 or Section 7.2, the Borrower shall immediately deposit into a
segregated collateral account or accounts (herein, collectively, the “Letter of
Credit Collateral Account”) in the name and under the dominion and control of
the Agent cash denominated in the currency of the Letter of Credit under which
such Letter of Credit Usage arises in an amount equal to the amount required
under Section 2.3, Section 2.8(a), Section 2.9 or Section 7.2, as applicable. 
Such deposit shall be held by the Agent as collateral in the first instance for
the Letter of Credit Usage for the applicable Issuing Lender(s) under this
Agreement, and for these purposes the Borrower hereby grants a security interest
to the Agent for the benefit of the Lenders and the other Issuing Lenders in the
Letter of Credit Collateral Account and in any financial assets (as defined in
the Uniform Commercial Code) or other property held therein.

 

2.11                        Fees.

 

(a)                                 Commitment Fee.  A commitment fee shall be
due and payable quarterly in arrears, on the first day of each quarter, in an
amount equal to the Applicable Margin times the result of (i) the Maximum
Revolver Amount at such time, less (ii) the sum of (A) the average Daily Balance
of Advances that were outstanding during the immediately preceding quarter, plus
(B) the average Daily Balance of the Letter of Credit Usage during the
immediately preceding quarter.

 

(b)                                 Fee Letter Fees.  Borrower shall pay as and
when due and payable under the terms of each Fee Letter, the fees set forth
therein.

 

2.12                        Maintenance of Records; Effect.  Each Lender shall
maintain in accordance with its usual practice records evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts and currency of principal and interest
payable and paid to such Lender from time to time hereunder. The Agent shall
maintain records in which it shall record (i) the amount and Currency of each
Loan made hereunder, the type thereof and each Interest Period therefor,
(ii) the amount and currency of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount and currency of any sum received by the Agent hereunder for account of
the Lenders and each Lender’s share thereof. The entries made in the records
maintained pursuant to this Section shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Obligations in accordance with the terms of this Agreement.

 

2.13                        Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

46

--------------------------------------------------------------------------------


 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the LIBOR Rate) or any Issuing Lender; or

 

(ii)                                  impose on any Lender or any Issuing Lender
or the London interbank market any other condition (other than Excluded
Taxes, Indemnified Taxes or Other Taxes of such Lender or Issuing Lender covered
under Section 2.23) affecting this Agreement or LIBOR Rate Loans made by such
Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
Issuing Lender determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Lender’s capital or on the capital of such Lender’s or
such Issuing Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Lender, to a level
below that which such Lender or such Issuing Lender or such Lender’s or such
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Lender’s policies and
the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy or liquidity), then from time to time the Borrower
will pay to such Lender or such Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.

 

(c)                                  Certificates from Lenders.  A certificate
of a Lender or an Issuing Lender setting forth the amount or amounts necessary
to compensate such Lender or such Issuing Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such Issuing Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Notice: Delay in Requests.  Each Lender and
Issuing Lender agrees to use reasonable efforts to notify the Borrower upon
becoming aware of any Change in Law giving rise to a right to compensation
pursuant to this Section.  Notwithstanding the foregoing, no failure or delay on
the part of any Lender or Issuing Lender to give any such notice to the Borrower
or to demand compensation pursuant to this Section shall constitute a waiver of
such Lender’s or Issuing Lender’s right to demand such compensation or otherwise
form the

 

47

--------------------------------------------------------------------------------


 

basis of any liability of such Lender or Issuing Lender to Borrower; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

2.14                        Market Disruption and Alternate Rate of Interest.

 

(a)                                 If at the time that the Agent shall seek to
determine the relevant Screen Rate on the Quotation Day for any Interest Period
for a LIBOR Rate Loan the applicable Screen Rate shall not be available for such
Interest Period and/or for the applicable Currency with respect to such LIBOR
Rate Loan for any reason and the Agent shall determine that it is not possible
to determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the applicable Reference Bank Rate shall be
the Base LIBOR Rate for such Interest Period for such LIBOR Rate Loan; provided,
however, if less than two Reference Banks shall supply a rate to the Agent for
purposes of determining the Base LIBOR Rate for such LIBOR Rate Loan then (i) if
such Advance shall be requested in Dollars, such Advance shall be made as a Base
Rate Loan at the Base Rate and (ii) if such Advance shall be requested in any
Alternative Currency either, at Borrower’s election, (A) any Request for
Borrowing that requests a LIBOR Rate Loan denominated in the affected Currency
shall be ineffective or (B) for each Lender the Base LIBOR Rate for such LIBOR
Rate Loan shall be the cost to such Lender to fund its pro rata share of such
LIBOR Rate Loan (from whatever source and using whatever methodologies as such
Lender may select in its reasonable discretion).

 

(b)                                 If prior to the commencement of any Interest
Period for a LIBOR Rate Loan (the Currency of such Loan herein called the
“Affected Currency”) the Agent is advised by the Required Lenders that the LIBOR
Rate or the Base LIBOR Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Advance for such Interest Period then, if the Affected Currency is
Dollars, the Agent shall give notice thereof to the Borrower and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Request for Conversion/Continuation that
requests the conversion of any Revolver Commitment to, or continuation of any
Revolver Commitment as, a LIBOR Rate Loan shall be ineffective and (ii) any
Request for Borrowing or Request for Conversion/Continuation shall be made as a
Base Rate Loan.  If the Affected Currency is an Alternative Currency, then
either, at Borrower’s election (A) any Request for Borrowing that requests a
LIBOR Rate Loan in such Affected Currency shall be ineffective and any Request
for Conversion/Continuation of a LIBOR Rate Loan denominated in such Affected
Currency shall be ineffective and, on the last day of the then current Interest
Period, such LIBOR Rate Loan shall be prepaid by the Borrower, together with
accrued and unpaid interest thereon and all other amounts payable by the
Borrower under this Agreement or (B) for each Lender the Base LIBOR Rate for
such LIBOR Rate Loan shall be the

 

48

--------------------------------------------------------------------------------


 

cost to such Lender to fund its pro rata share of such LIBOR Rate Loan (from
whatever source and using whatever methodologies as such Lender may select in
its reasonable discretion).

 

2.15                        Illegality.  Notwithstanding any other provision of
this Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to honor its obligation to make or maintain LIBOR Rate
Loans in any Currency hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent), such Lender’s obligation to make,
convert or continue LIBOR Rate Loans in such Currency shall be suspended until
such time as such Lender may again make or maintain LIBOR Rate Loans in such
Currency, and if applicable law shall so mandate, such Lender’s LIBOR Rate Loans
in such Currency shall be prepaid by the Borrower, together with accrued and
unpaid interest thereon and all other amounts payable by the Borrower under this
Agreement, on or before such date as shall be mandated by such applicable law.

 

2.16                        Place of Loans.  Nothing herein shall be deemed to
obligate the Lenders (or Agent on behalf thereof) to obtain the funds to make
any Loan in any particular place or manner and nothing herein shall be deemed to
constitute a representation by Agent or any Lender that it has obtained or will
obtain such funds in any particular place or manner.

 

2.17                        Survivability.  Borrower’s obligations under
Section 2.13 hereof shall survive repayment of the Loans made hereunder and
termination of the Revolver Commitments for a period of 90 days after such
repayment and termination.

 

2.18                        Increase in Revolver Commitments.

 

(a)                                 Administrative Entity may, by written notice
to Agent and the Lenders, elect to request increases in the existing Revolver
Commitments and the Maximum Revolver Amount (each increase that satisfies the
terms and conditions of this Section 2.18, an “Approved Increase”) by an
aggregate amount, for all such increases under this Section 2.18, that does not
exceed $250,000,000.00.  Each Approved Increase shall be in a minimum principal
amount of $5,000,000 unless otherwise agreed by Agent.  Each such notice shall
specify (i) the amount of the proposed increase, if any, to the existing
Revolver Commitments and the Maximum Revolver Amount, (ii) the date on which
such increase shall become effective (the “Increase Effective Date”), and
(iii) the identity of each Lender or other Eligible Transferee to whom
Administrative Entity proposes any portion of such increased or new Revolver
Commitments be allocated and the amounts of such allocations; provided that any
Lender or other Eligible Transferee approached to provide all or a portion of
the increased or new Revolver Commitments may elect or decline, in its sole
discretion, to provide such increased or new Revolver Commitment and Maximum
Revolver Amount, and the Revolver Commitments, the Maximum Revolver Amount, and
the Total Commitments shall only be increased to the extent of Revolver
Commitments agreed to be provided by Lenders or Eligible Transferees.  Any
Eligible Transferee who agrees to provide such increased or new Revolver
Commitment and Maximum Revolver Amount shall execute a joinder agreement to
which such Eligible Transferee and Agent (whose consent thereto shall not be
unreasonably withheld or delayed) are party (the “Increase Joinder”).  If such
proposed Lender agrees to execute an Increase Joinder in connection with an

 

49

--------------------------------------------------------------------------------


 

Approved Increase, such Increase Joinder may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the opinion of Agent, to effect the
provisions of this Section 2.18.  In connection with any such Approved Increase,
Borrower shall execute and deliver to Agent (with sufficient additional
originals thereof for each Lender) a new Form U-1 (together with such other
documentation as Agent shall reasonably request, if any) in order to enable
Agent and the Lenders to comply with any of the requirements under Regulations
T, U or X of the Federal Reserve Board.  Unless otherwise specifically provided
herein, all references in this Agreement and any other Loan Document to Loans
shall be deemed, unless the context otherwise requires, to include Loans made
pursuant to the increased Revolver Commitments made pursuant to this
Section 2.18.

 

(b)                                 The increased Revolver Commitments and
Maximum Revolver Amount with respect to an Approved Increase shall become
effective as of such Increase Effective Date; provided that each of the
conditions set forth in Section 3.2 shall be satisfied.

 

(c)                                  The terms and provisions of Loans made
pursuant to an Approved Increase shall be identical to the terms and provisions
applicable to the relevant Loans made immediately prior to such Increase
Effective Date.

 

(d)                                 To the extent any Advances or Letters of
Credit are outstanding on the Increase Effective Date when the Revolver
Commitments and the Maximum Revolver Amount are increased, each of the Lenders
having a Revolver Commitment prior to the Increase Effective Date (the “Revolver
Pre-Increase Lenders”) shall assign to any Lender which is acquiring a new or
additional Revolver Commitment on the Increase Effective Date (the “Revolver
Post-Increase Lenders”), and such Revolver Post-Increase Lenders shall purchase
from each Revolver Pre-Increase Lender, at the principal amount thereof, such
interests in the Advances and participation interests in Letters of Credit on
such Increase Effective Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Advances and participation
interests in Letters of Credit will be held by Revolver Pre-Increase Lenders and
Revolver Post-Increase Lenders ratably in accordance with their Pro Rata Share
after giving effect to such increased Revolver Commitments.

 

(e)                                  The Loans and Revolver Commitments
established pursuant to this Section shall constitute Loans and Revolver
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the guarantees and security
interests created by the Loan Documents.

 

2.19                        Exchange Rates; Currency Equivalents.

 

(a)                                 At any time, any reference in the definition
of the term “Alternative Currency” or in any other provision of this Agreement
to the currency of any particular nation means the lawful currency of such
nation at such time whether or not the name of such currency is the same as it
was on the Restatement Effective Date.  The outstanding principal amount of any
Loan or Letter of Credit that is denominated in any Alternative Currency shall
be deemed to be the Dollar Equivalent of the amount of the Alternative Currency
of such

 

50

--------------------------------------------------------------------------------


 

Loan or Letter of Credit.  Wherever in this Agreement in connection with a Loan
or Letter of Credit an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest 1,000 units of such
Alternative Currency).

 

(b)                                 Each obligation hereunder of any party
hereto that is denominated in the national currency of a state that is not a
Participating Member State on the Restatement Effective Date shall, effective
from the date on which such state becomes a Participating Member State, be
redenominated in euro in accordance with the legislation of the European Union
applicable to the European Monetary Union; provided that, if and to the extent
that any such legislation provides that any such obligation of any such party
payable within such Participating Member State by crediting an account of the
creditor can be paid by the debtor either in euros or such national currency,
such party shall be entitled to pay or repay such amount either in Euros or in
such national currency.  If the basis of accrual of interest or fees expressed
in this Agreement with respect to an Alternative Currency of any country that
becomes a Participating Member State after the date on which such currency
becomes an Alternative Currency shall be inconsistent with any convention or
practice in the interbank market for the basis of accrual of interest or fees in
respect of the euro, such convention or practice shall replace such expressed
basis effective as of and from the date on which such state becomes a
Participating Member State; provided that, with respect to any Loan denominated
in such currency that is outstanding immediately prior to such date, such
replacement shall take effect at the end of the Interest Period therefor.

 

(c)                                  Without prejudice to the respective
liabilities of the Borrower to the Lenders and the Lenders to the Borrower under
or pursuant to this Agreement, each provision of this Agreement shall be subject
to such reasonable changes of construction as the Agent may from time to time,
in consultation with the Borrower, reasonably specify to be necessary or
appropriate to reflect the introduction or changeover to the euro in any country
that becomes a Participating Member State after the Restatement Effective Date;
provided that, the Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

 

2.20                        Joint and Several Liability of Each of the Entities
Comprising Borrower.

 

(a)                                 Each of the entities comprising Borrower
expects to derive benefit, directly or indirectly, from each of the Loans made
to each of the entities comprising Borrower since the successful operation of
each of the entities comprising Borrower is dependent on the continued
successful performance of the integrated group.  Each of the entities comprising
Borrower is accepting joint and several liability hereunder and under the other
Loan Documents in consideration thereof, in consideration of the financial
accommodations to be provided by the Lender Group under this Agreement, for the
mutual benefit, directly and indirectly, of each of the entities comprising
Borrower and in consideration of the undertakings of the each of the other
entities comprising Borrower to accept joint and several liability for the
Obligations.

 

51

--------------------------------------------------------------------------------


 

(b)                                 Each of the entities comprising Borrower,
jointly and severally, hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
each of the other entities comprising Borrower, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.20), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each of the entities
comprising Borrower without preferences or distinction among them.

 

(c)                                  If and to the extent that any of the
entities comprising Borrower shall fail to make any payment with respect to any
of the Obligations as and when due or to perform any of the Obligations in
accordance with the terms thereof, then in each such event each of the other
entities comprising Borrower will make such payment with respect to, or perform,
such Obligation.

 

(d)                                 The Obligations of each of the entities
comprising Borrower under the provisions of this Section 2.20 constitute the
absolute and unconditional, full recourse Obligations of each of the entities
comprising Borrower enforceable against each of the entities comprising Borrower
to the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.

 

(e)                                  Except as otherwise expressly provided in
this Agreement, each of the entities comprising Borrower, solely with respect to
any action taken or not taken by the other entity comprising Borrower, hereby
waives notice of acceptance of its joint and several liability, notice of any
Advances or Letters of Credit issued under or pursuant to this Agreement, notice
of the occurrence of any Unmatured Event of Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).  Each of the entities comprising Borrower, solely
with respect to any action taken or not taken by the other entity comprising
Borrower, hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations, the acceptance of any
payment of any of the Obligations, the acceptance of any partial payment
thereon, any waiver, consent or other action or acquiescence by Agent or Lenders
at any time or times in respect of any default by any of the entities comprising
Borrower in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by Agent
or Lenders in respect of any of the Obligations, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of the Obligations or the addition, substitution or release, in
whole or in part, of any of the entities comprising Borrower.  Without limiting
the generality of the foregoing, each of the entities comprising Borrower
assents to any other action or delay in acting or failure to act on the part of
any Agent or Lender with respect to the failure by any of the entities
comprising Borrower to comply with any of its respective Obligations, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.20 afford
grounds for terminating, discharging or relieving any of the entities comprising
Borrower, in whole or in part, from any of its Obligations under this

 

52

--------------------------------------------------------------------------------


 

Section 2.20, it being the intention of each of the entities comprising Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each of the entities comprising Borrower under this Section 2.20
shall not be discharged except by payment in full (or cash collateralization,
cancellation or expiration in the case of Letters of Credit).  The Obligations
of each of the entities comprising Borrower under this Section 2.20 shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any of the entities comprising Borrower or any Agent or Lender.

 

(f)                                   Each of the entities comprising Borrower
represents and warrants to Agent and Lenders that such entity comprising
Borrower is currently informed of the financial condition of each of the other
entities comprising Borrower and of all other circumstances which a diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations.  Each of the entities comprising Borrower further represents and
warrants to Agent and Lenders that such entity comprising Borrower has read and
understands the terms and conditions of the Loan Documents.  Each of the
entities comprising Borrower hereby covenants that such entity comprising
Borrower will continue to keep informed of Borrowers’ financial condition, the
financial condition of other guarantors, if any, and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Obligations.

 

(g)                                  Each of the entities comprising Borrower
waives all rights and defenses arising out of an election of remedies by Agent
or any Lender, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
Agent’s or such Lender’s rights of subrogation and reimbursement against such
entity comprising Borrower by the operation of Section 580(d) of the California
Code of Civil Procedure or otherwise.

 

(h)                                 The provisions of this Section 2.20 are made
for the benefit of Agent, Lenders and their respective successors and assigns,
and may be enforced by it or them from time to time as permitted by the terms of
this Agreement against any or all of the entities comprising Borrower as often
as occasion therefor may arise and without requirement on the part of Agent,
Lender, successor or assign first to marshal any of its or their claims or to
exercise any of its or their rights against any of the entities comprising
Borrower or to exhaust any remedies available to it or them against any of the
entities comprising Borrower or to resort to any other source or means of
obtaining payment of any of the Obligations hereunder or to elect any other
remedy.  The provisions of this Section 2.20 shall remain in effect until all of
the Obligations shall have been paid in full (or cash collateralized, cancelled
or expired in the case of Letters of Credit) or otherwise fully satisfied.  If
at any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by Agent or
any Lender upon the insolvency, bankruptcy or reorganization of any of the
entities comprising Borrower, or otherwise, the provisions of this Section 2.20
will forthwith be reinstated in effect, as though such payment had not been
made.

 

(i)                                     Each of the entities comprising Borrower
hereby waives any of its rights of contribution or subrogation against any of
the other entities comprising Borrower with respect to any liability incurred by
it hereunder or under any of the other Loan Documents, any

 

53

--------------------------------------------------------------------------------


 

payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor.

 

2.21                        [Reserved].

 

2.22                        Defaulting Lenders.  Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

(a)                                 commitment fees pursuant to
Section 2.11(a) shall cease to accrue on the unfunded portion of the Revolver
Commitment of such Defaulting Lender;

 

(b)                                 the Revolving Credit Facility Usage and
Letter of Credit Usage of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 11.2); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

 

(c)                                  if any Letter of Credit Usage exists at the
time such Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Letter of Credit
Usage of such Defaulting Lender shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Pro Rata Share but only to the
extent the sum of all non-Defaulting Lenders’ Revolving Credit Facility Usage
plus such Defaulting Lender’s Letter of Credit Usage does not exceed the total
of all non-Defaulting Lenders’ Revolver Commitments and provided that at no time
shall the sum of any Lender’s aggregate Advances and such Lender’s Pro Rata
Share of the aggregate Letter of Credit Usage exceed such Lender’s Revolver
Commitment;

 

(ii)                                  if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Borrower shall
within two Business Days following notice by the Agent, cash collateralize for
the benefit of each Issuing Lender only the Borrower’s obligations corresponding
to such Defaulting Lender’s Letter of Credit Usage in accordance with the
procedures set forth in Section 2.10;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s Letter of Credit Usage pursuant to
clause (ii) above, the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.3(g) with respect to such Defaulting
Lender’s Letter of Credit Usage during the period such Defaulting Lender’s
Letter of Credit Usage is cash collateralized;

 

(iv)                              if the Letter of Credit Usage of the
non-Defaulting Lenders is reallocated pursuant to clause (i) above, then the
fees payable to the Lenders pursuant to Section 2.11(a) and Section 2.3(g) shall
be adjusted in accordance with such non-Defaulting Lenders’ Pro Rata Share; and

 

54

--------------------------------------------------------------------------------


 

(v)                                 if all or any portion of such Defaulting
Lender’s Letter of Credit Usage is neither reallocated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of any Issuing Lender or any other Lender hereunder, all letter of
credit fees payable under Section 2.3(g) with respect to such Defaulting
Lender’s Letter of Credit Usage shall be payable to the respective Issuing
Lender until and to the extent that such Letter of Credit Usage is reallocated
and/or cash collateralized; and

 

(vi)                              so long as such Lender is a Defaulting Lender,
an Issuing Lender shall not be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Letter of Credit Usage will be 100% covered by the
Revolver Commitments of the non-Defaulting Lenders and/or cash collateral will
be provided by the Borrower in accordance with Section 2.22(c), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).

 

If (a) a Bankruptcy Event with respect to a parent of any Lender shall occur
following the Restatement Effective Date and for so long as such event shall
continue or (b) an Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, such Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, or an Issuing Lender
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to such Issuing Lender to defease any risk to it in respect of such
Lender hereunder.

 

In the event that the Agent, the Borrower, and such Issuing Lender each agrees
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Letter of Credit Usage of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders as the Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Pro Rata Share.

 

2.23                        Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, each Lender or each
Issuing Lender (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)                                 In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

55

--------------------------------------------------------------------------------


 

(c)                                  The Borrower shall indemnify the Agent,
each Lender and each Issuing Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Agent, such Lender or such Issuing Lender, as the case may be, on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an Issuing
Lender, or by the Agent on its own behalf or on behalf of a Lender or an Issuing
Lender, shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent

 

(e)                                  Each Foreign Lender shall deliver to the
Borrower and the Agent on the date on which such Foreign Lender becomes a Lender
under any Loan Document (and from time to time thereafter upon the reasonable
request of the Borrower or the Agent), two original copies of whichever of the
following is applicable:  (i) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (1) with
respect to payments of interest under any Loan Document, IRS Form W-8BEN (or any
subsequent versions thereof or successors thereto) establishing an exemption
from, or reduction of, U.S. federal withholding tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN (or any subsequent versions thereof or
successors thereto) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty, (ii) duly completed copies of Internal Revenue
Service Form W-8ECI (or any subsequent versions thereof or successors thereto),
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 871(h) or 881(c) of the Code, (x) a certificate
to the effect that such Foreign Lender qualifies for such exemption and (y) duly
completed copies of Internal Revenue Service Form W-8BEN (or any subsequent
versions thereof or successors thereto), (iv) duly completed copies of Internal
Revenue Service Form W-8IMY, together with forms and certificates described in
clauses (i) through (iii) above (and Forms W-9 and additional Form W-8IMYs) as
may be required or (v) any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.  In addition, in each of the foregoing circumstances, each Foreign Lender
shall deliver such forms, if legally entitled to deliver such forms, promptly
upon the obsolescence, expiration or invalidity of any form previously delivered
by such Foreign Lender.  Each Foreign Lender shall promptly notify the Borrower
(or such other relevant Loan Party) at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the United States or
other taxing authorities for such purpose).

 

56

--------------------------------------------------------------------------------


 

(f)                                   Any Lender shall deliver to the Borrower
and the Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the request of the Borrower or the Agent), duly executed
and properly completed copies of Internal Revenue Service Form W-9 or W-8, as
applicable, certifying that it is not subject to U.S. federal backup
withholding.

 

(g)                                  If a payment made to a Foreign Lender under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Foreign Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Foreign Lender shall deliver to the
Borrower and the Agent, at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
applicable withholding agent to comply with its obligations under FATCA, to
determine that such Foreign Lender has complied with such Foreign Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

 

(h)                                 If the Agent or a Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such Governmental Authority.  This
Section shall not be construed to require the Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

 

2.24                        Mitigation of Obligations.  If any Lender or Issuing
Lender requests compensation under Section 2.13, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.23, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans or obligations in respect of any Letters of Credit issued
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or Issuing
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.13 or 2.23, as the case may be, in the future and
(ii) would not subject such Lender or Issuing Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or Issuing
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or Issuing Lender in connection with any such designation
or assignment.

 

57

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONDITIONS TO LOANS

 

3.1                               Conditions Precedent to the Restatement
Effective Date.  The obligation of each Lender to make its initial extension of
credit hereunder and the occurrence of the Restatement Effective Date is subject
to the fulfillment, to the reasonable satisfaction of Agent and each Lender and
its counsel, of each of the following conditions on or before November 30, 2014:

 

(a)                                 Borrower shall have executed and delivered
to Agent the Disclosure Statement required under this Agreement.  The form and
content of the Disclosure Statement shall be reasonably satisfactory to the
Lenders;

 

(b)                                 Agent shall have received this Agreement,
the Agent Fee Letter, the Confirmation Agreement and each other Loan Document
not previously delivered to it, each duly executed and delivered by each party
thereto;

 

(c)                                  Agent shall have received the written
opinions, dated the Restatement Effective Date, of counsel to the Loan Parties,
with respect to this Agreement, which written opinions shall be in form and
substance as set forth in Exhibit 3.1(c);

 

(d)                                 Agent shall have received a certificate of
status with respect to each Loan Party dated within 30 days of the date of
effectiveness of this Agreement, or confirmed by facsimile, if facsimile
confirmation is available, each such certificate to be issued by the Secretary
of State of Delaware, and which certificates shall indicate that the applicable
Loan Party is in good standing in such State;

 

(e)                                  Agent shall have received a copy of each
Loan Party’s Governing Documents, certified by a Responsible Officer with
respect to Borrower, which certificate shall be in form and substance as set
forth in Exhibit 3.1(f);

 

(f)                                   Agent shall have received a copy of the
resolutions or the unanimous written consents with respect to each Loan Party,
certified as of the Restatement Effective Date by a Responsible Officer,
authorizing (A) the transactions contemplated by the Loan Documents to which
such Loan Party is or will be a party, and (B) the execution, delivery and
performance by such Loan Party of each Loan Document to which it is or will be a
party and the execution and delivery of the other documents to be delivered by
it in connection herewith and therewith, which certificate shall be in form and
substance as set forth in Exhibit 3.1(f);

 

(g)                                  Agent shall have received a signature and
incumbency certificate of the Responsible Officer with respect to each Loan
Party executing this Agreement and the other Loan Documents not previously
delivered to Agent to which it is a party, certified by a Responsible Officer,
which certificate shall be in form and substance as set forth in Exhibit 3.1(f);

 

58

--------------------------------------------------------------------------------


 

(h)                                 Borrower shall have paid all Lender Group
Expenses incurred in connection with the transactions evidenced by this
Agreement and all fees due on the Restatement Effective Date pursuant to any Fee
Letter;

 

(i)                                     Agent shall have received a certificate
executed by a Responsible Officer with respect to Borrower to the effect that
the Loan Parties have obtained all orders, consents, approvals, and other
authorizations and has made all filings and other notifications (governmental or
otherwise) required in connection with the Loan Documents, other than orders,
consents, approvals, authorizations, or filings the failure to obtain or file,
as applicable, which could not reasonably be expected to have a Material Adverse
Effect on the Loan Parties, taken as a whole;

 

(j)                                    Agent shall have received the audited
financial reports prepared by Ares Holdings Inc. and Ares Investments LLC
containing a statement of financial condition, and statements of operations,
calculated for each such Person and its respective Subsidiaries on a Stand Alone
basis which deconsolidates funds required to be consolidated under GAAP,
including a market value report regarding each of its respective Investments,
for the fiscal year ending December 31, 2013, certified by a Responsible Officer
with respect to such Person as being a true and correct copy thereof, and which
shall be in form and substance reasonably satisfactory to Agent;

 

(k)                                 no litigation, inquiry, other action or
proceeding (governmental or otherwise), or injunction or other restraining order
shall be pending or overtly threatened that could reasonably be expected to
have, in the reasonable opinion of Agent:  (i) a Material Adverse Effect on the
ability of the Loan Parties, taken as a whole, to repay the Loans and the
Letters of Credit, or (ii) a material adverse effect on the Loan Parties, taken
as a whole;

 

(l)                                     Borrower shall execute and deliver to
Agent (with sufficient additional originals thereof for each Lender) a Form U-1
(together with such other documentation as Agent shall reasonably request, if
any) in order to enable Agent and the Lenders to comply with any of the
requirements under Regulations T, U or X of the Federal Reserve Board;

 

(m)                             [Reserved];

 

(n)                                 an IPO Event (including the primary and
secondary offerings) with net proceeds of not less than $250,000,000.00 shall
have been consummated; and

 

(o)                                 the conditions in Sections 3.2(a) and
(b) shall be satisfied on and as of the Restatement Effective Date.

 

3.2                               Conditions Precedent to All Extensions of
Credit.  The obligation of the Lender Group (or any member thereof) to make any
Loan hereunder (or to issue, extend or renew any Letter of Credit or extend any
other credit hereunder) is subject to the fulfillment, at or prior to the time
of the making of such extension of credit, of each of the following conditions:

 

59

--------------------------------------------------------------------------------


 

(a)                                 the representations and warranties of Loan
Parties contained in this Agreement and the other Loan Documents shall be true
and correct in all material respects on and as of the date of such extension of
credit as though made on and as of such date (provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided, further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates);

 

(b)                                 no Event of Default or Unmatured Event of
Default shall have occurred and be continuing on the date of such extension of
credit, nor shall either result from the making of such extension of credit;

 

(c)                                  no event or development has occurred which
could reasonably be expected to result in a Material Adverse Effect with respect
to the Loan Parties, taken as a whole;

 

(d)                                 Borrower shall have delivered to Agent a
Request for Borrowing pursuant to the terms of Section 2.6 hereof or in the case
of any Letter of Credit, a request therefor in accordance with Section 2.10; and

 

(e)                                  the proceeds of such extension of credit
(including any Letter of Credit) shall have been, and shall be (after giving
effect to such requested extension of credit), used to (i) refinance existing
Debt owed pursuant to the Existing Credit Agreement, (ii) fund certain fees,
costs and expenses incurred in connection with this Agreement and the other Loan
Documents, (iii) finance Permitted Investments, (iv) finance the ongoing working
capital needs and general corporate purposes of the Borrower including, without
limitation, to finance acquisitions otherwise permitted hereunder or (v) effect
any other Distribution permitted hereunder, provided that the proceeds shall not
be available to repay any Debt that is junior or structurally subordinated to
the Obligations.  Such use of proceeds shall be evidenced on the Request for
Borrowing delivered to Lender pursuant to the terms of Section 2.6 hereof.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower makes the following representations and warranties which, except as set
forth in the Disclosure Statement with a specific reference to the Section of
this Article IV affected thereby, shall be true, correct, and complete in all
material respects as of the Restatement Effective Date, at and as of the date of
each Loan, and at and as of the date of each issuance of, renewal of, or
amendment to any Letter of Credit (other than technical amendments to any Letter
of Credit that do not change the maturity date thereof, the face amount thereof,
the amount of any fees or other charges with respect thereto, or any other
material term set forth therein), as though made on and as of the date of the
making of such Loan or at and as of the date of such issuance of, renewal of, or
amendment to any Letter of Credit (other than technical amendments to any Letter
of Credit that do not change the maturity date thereof, the face amount thereof,
the amount of any fees or other charges with respect thereto, or any other
material term set forth therein) (provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of

 

60

--------------------------------------------------------------------------------


 

such earlier date; provided, further that, any representation and warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on such respective dates) and such
representations and warranties shall survive the execution and delivery of this
Agreement and the making of the Loans and the issuance of the Letters of Credit:

 

4.1                               Due Organization.  Borrower is a duly
organized and validly existing limited partnership in good standing under the
laws of the State of Delaware and is duly qualified to conduct business in all
jurisdictions where its failure to do so could reasonably be expected to have a
Material Adverse Effect on Borrower.  Each Guarantor is a duly organized and
validly existing limited liability company, corporation, or limited partnership,
as applicable, in good standing under the laws of the state of its organization
and is duly qualified to conduct business in all jurisdictions where its failure
to do so could reasonably be expected to have a Material Adverse Effect on the
Loan Parties, taken as a whole.

 

4.2                               Interests in Loan Parties.

 

(a)                                 As of the Restatement Effective Date, all of
the interests in each Loan Party are owned by the Persons identified in the
Disclosure Statement.  As of the Restatement Effective Date, the Subsidiaries
listed in the Disclosure Statement include all of the Significant Subsidiaries
(other than the Loan Parties or any Foreign Subsidiaries).

 

(b)                                 Borrower may amend the Disclosure Statement
with respect to this Section 4.2 to reflect changes that would not, individually
or in the aggregate result in a Change of Control Event.

 

4.3                               Requisite Power and Authorization.  Borrower
has all requisite limited partnership power to execute and deliver this
Agreement and the other Loan Documents to which it is a party, and to borrow the
sums provided for in this Agreement.  Each Guarantor has all requisite limited
liability company, corporate, or limited partnership power to execute and
deliver the Loan Documents to which it is a party.  Each Loan Party has all
governmental licenses, authorizations, consents, and approvals necessary to own
and operate its Assets and to carry on its businesses as now conducted and as
proposed to be conducted, other than licenses, authorizations, consents, and
approvals that are not currently required or the failure to obtain which could
not reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole.  The execution, delivery, and performance of this
Agreement and the other Loan Documents have been duly authorized by Borrower and
all necessary limited partnership action in respect thereof has been taken, and
the execution, delivery, and performance thereof do not require any consent or
approval of any other Person that has not been obtained.  The execution,
delivery, and performance of the Loan Documents to which it is a party have been
duly authorized by each Guarantor and all necessary limited liability company,
corporate, or limited partnership action in respect thereof has been taken, and
the execution, delivery, and performance of the Loan Documents to which a
Guarantor is a party do not require any consent or approval of any other Person
that has not been obtained.

 

4.4                               Binding Agreements.  This Agreement and the
other Loan Documents to which Borrower is a party, when executed and delivered
by Borrower, will constitute, the legal,

 

61

--------------------------------------------------------------------------------


 

valid, and binding obligations of Borrower, enforceable against Borrower in
accordance with their terms, and the Loan Documents to which the Guarantors are
a party, when executed and delivered by the Guarantors, as applicable, will
constitute, the legal, valid, and binding obligations of the Guarantors, as
applicable, enforceable against the Guarantors, as applicable, in accordance
with their terms, in each case except as the enforceability hereof or thereof
may be affected by:  (a) bankruptcy, insolvency, reorganization, moratorium, or
other similar laws affecting the enforcement of creditors’ rights generally, and
(b) equitable principles of general applicability.

 

4.5                               Other Agreements.  The execution, delivery,
and performance by Borrower of this Agreement and the other Loan Documents to
which it is a party, and the execution, delivery and performance by each of the
Guarantors of the Loan Documents to which they are a party, do not and will
not:  (a) violate (i) any provision of any federal (including the Exchange Act),
state, or local law, rule, or regulation (including Regulations T, U, and X of
the Federal Reserve Board) binding on any Loan Party, (ii) any order of any
domestic governmental authority, court, arbitration board, or tribunal binding
on any Loan Party, or (iii) the Governing Documents of any Loan Party, or
(b) contravene any provisions of, result in a breach of, constitute (with the
giving of notice or the lapse of time) a default under, or result in the
creation of any Lien upon any of the Assets of any Loan Party pursuant to, any
Contractual Obligation of any Loan Party, or (c) require termination of any
Contractual Obligation of any Loan Party, or (d) constitute a tortious
interference with any Contractual Obligation of any Loan Party, in each case,
except as could not reasonably be expected to have a Material Adverse Effect on
the Loan Parties, taken as a whole.

 

4.6                               Litigation; Adverse Facts.

 

(a)                                 There is no action, suit, proceeding, or
arbitration (irrespective of whether purportedly on behalf of any Loan Party) at
law or in equity, or before or by any federal, state, municipal, or other
governmental department, commission, board, bureau, agency, or instrumentality,
domestic or foreign, pending or, to the actual knowledge of Borrower, threatened
in writing against or affecting any Loan Party, that could reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole, or could reasonably be expected to materially and adversely affect such
Person’s ability to perform its obligations under the Loan Documents to which it
is a party (including Borrower’s ability to repay any or all of the Loans when
due);

 

(b)                                 None of the Loan Parties is:  (i) in
violation of any applicable law in a manner that could reasonably be expected to
have a Material Adverse Effect on the Loan Parties, taken as a whole, or
(ii) subject to or in default with respect to any final judgment, writ,
injunction, decree, rule, or regulation of any court or of any federal, state,
municipal, or other governmental department, commission, board, bureau, agency,
or instrumentality, domestic or foreign, in a manner that could reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole, or could reasonably be expected to materially and adversely affect such
Person’s ability to perform its obligations under the Loan Documents to which it
is a party (including Borrower’s ability to repay any or all of the Loans when
due); and

 

62

--------------------------------------------------------------------------------

 


 

(c)                                  (i) there is no action, suit, proceeding
or, to the best of Borrower’s knowledge, investigation pending or, to the best
of Borrower’s knowledge, threatened in writing against or affecting any Loan
Party that questions the validity or the enforceability of this Agreement or
other the Loan Documents, and (ii) there is no action, suit, or proceeding
pending against or affecting any Loan Party pursuant to which, on the date of
the making of any Loan hereunder or on the date of each issuance of, renewal of,
or amendment to any Letter of Credit (other than technical amendments to any
Letter of Credit that do not change the maturity date thereof, the face amount
thereof, the amount of any fees or other charges with respect thereto, or any
other material term set forth therein), there is in effect a binding injunction
that could reasonably be expected to materially and adversely affect the
validity or enforceability of this Agreement or the other Loan Documents.

 

4.7                               Government Consents.  Other than such as may
have previously been obtained, filed, or given, as applicable, no consent,
license, permit, approval, or authorization of, exemption by, notice to, report
to or registration, filing, or declaration with, any governmental authority or
agency is required in connection with the execution, delivery, and performance
by the Loan Parties of the Loan Documents to which they are a party, in each
case, except as could not reasonably be expected to have a Material Adverse
Effect on the Loan Parties, taken as a whole.

 

4.8                               Title to Assets; Liens.  Except for Permitted
Liens, all of the Assets of the Loan Parties are free from all Liens of any
nature whatsoever.  Except for Permitted Liens, the Loan Parties have good and
sufficient title to all of their respective Assets reflected in their books and
records as being owned by them or their nominee.  Neither this Agreement, nor
any of the other Loan Documents, nor any transaction contemplated under any such
agreement will affect any right, title, or interest of any Loan Party in and to
any of the Assets of any Loan Party in a manner that could reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole.

 

4.9                               Payment of Taxes.  All tax returns and reports
of the Loan Parties (and all taxpayers with which any Loan Party is or has been
consolidated or combined) required to be filed by it has been timely filed
(inclusive of any permitted extensions), and all Taxes, assessments, fees,
amounts required to be withheld and paid to a Governmental Authority and all
other governmental charges upon the Loan Parties, and upon their Assets, income,
and franchises, that are due and payable have been paid, except to the extent
that:  (a) the failure to file such returns or reports, or pay such Taxes,
assessments, fees, or other governmental charges, as applicable, could not
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole, or (b) other than with respect to Taxes, assessments, charges
or claims which have become a federal tax Lien upon any of any Loan Party’s
Assets, such Tax, assessment, charge, or claim is being contested, in good
faith, by appropriate proceedings promptly instituted and diligently conducted,
and an adequate reserve or other appropriate provision, if any, shall have been
made as required in order to be in conformity with GAAP.  Borrower does not know
of any proposed, asserted, or assessed tax deficiency against it or any
Guarantor that, if such deficiency existed and had to be rectified, could
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.

 

63

--------------------------------------------------------------------------------


 

4.10                        Governmental Regulation.

 

(a)                                 Borrower and its Subsidiaries are not, nor
immediately after the application by Borrower of the proceeds of the Loans will
they be, required to be registered as an “investment company” under the
Investment Company Act of 1940, as amended.  Each Ares Fund that is required to
be registered as an “investment company” under the Investment Company Act of
1940, as amended, is so registered.

 

(b)                                 Borrower and each of its Subsidiaries and
their respective members, partners, officers, directors, other employees (in
their capacity as employees), to the extent required under applicable law, are
duly registered as an investment adviser or an associated person of an
investment adviser, as applicable, under the Investment Advisers Act of 1940, as
amended (and has been so registered at all times when such registration has been
required by applicable law with respect to the services provided for Borrower’s
Subsidiaries and for the Ares Funds).

 

(c)                                  Borrower and each of its Subsidiaries, to
the extent required under applicable law, are duly registered as a broker-dealer
or as a member of a self-regulatory organization, such as FINRA (and has been so
registered at all times when such registration has been required by applicable
law with respect to the services provided for Borrower’s Subsidiaries and for
the Ares Funds).

 

(d)                                 Borrower, each of its Subsidiaries, and each
of their respective members, partners, officers, directors and other employees
(in their capacity as employees), as the case may be, to the extent required
under applicable law, is registered, licensed or qualified as a broker-dealer,
broker-dealer representative, a registered representative, or agent in any State
of the United States or with the SEC (and has been so registered, licensed or
qualified at all times when such registration, license, or qualification has
been required by applicable law with respect to the services provided for
Borrower’s Subsidiaries and for the Ares Funds).  Other than Borrower, its
Subsidiaries, their respective officers, directors and employees, and other
Persons in connection with subadvisory arrangements, there are no other Persons
who act in the capacity as an investment adviser (as such term is defined in the
Investment Advisers Act of 1940, as amended) or an associated person of an
investment adviser, in each case with respect to any of the Ares Funds.

 

(e)                                  No Loan Party is subject to regulation
under the Federal Power Act or any federal, state, or local law, rule, or
regulation generally limiting its ability to incur Debt.

 

4.11                        Disclosure.  No representation or warranty of any
Loan Party contained in this Agreement or any other document, certificate, or
written statement furnished to Agent or any Lender by or on behalf of Borrower
with respect to the business, operations, Assets, or condition (financial or
otherwise) of the Loan Parties for use solely in connection with the
transactions contemplated by this Agreement (other than projections (if any),
pro forma financial statements and budgets) contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein, taken as a whole and in light of the
circumstances under which they were made, not materially misleading.  There is
no fact actually known to Borrower (other than matters of a general economic
nature) that Borrower believes reasonably could be expected to have a Material
Adverse Effect on the Loan Parties, taken as a whole, that has not been
disclosed herein or in such other documents, certificates, and

 

64

--------------------------------------------------------------------------------


 

statements furnished to Agent or any Lender for use in connection with the
transactions contemplated hereby.

 

4.12                        Debt.  Neither any Loan Party nor any of their
respective Subsidiaries has any Debt outstanding other than Debt permitted by
Section 6.1 hereof.

 

4.13                        Existing Defaults.  No Loan Party is in default in
the performance, observance or fulfillment of any of the obligations, contained
in any Contractual Obligation applicable to it, and no condition exists which,
with or without the giving of notice or the lapse of time, would constitute a
default under such Contractual Obligation, except, in any such case, where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.

 

4.14                        No Default; No Material Adverse Effect.

 

(a)                                 No Event of Default or Unmatured Event of
Default has occurred and is continuing or would result from any proposed Loan or
Letter of Credit.

 

(b)                                 No event or development has occurred which
could reasonably be expected to result in a Material Adverse Effect with respect
to the Loan Parties, taken as a whole.

 

4.15                        Immaterial Subsidiaries.  Each of the Persons that
Administrative Entity has identified as an Immaterial Subsidiary constitutes an
Immaterial Subsidiary, unless such Person has been joined to the relevant Loan
Documents in accordance with Section 5.7.

 

4.16                        Affiliate Transactions.  [Intentionally Omitted]

 

4.17                        Governing Documents of the Guarantors.  As of the
Restatement Effective Date, true, correct and complete copies of each Loan
Party’s Governing Documents have been provided to the Agent and each Lender.

 

4.18                        Anti-Corruption Laws and Sanctions.  The Borrower
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions in all material respects, and the Borrower, its
Subsidiaries and, to the knowledge of the Borrower, their respective officers
and employees and the Borrower’s directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
the Borrower, any Subsidiary or to the knowledge of the Borrower, any of their
respective Affiliates, directors, officers or employees, any agent of the
Borrower that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.  No Loan or Letter
of Credit, use of proceeds or other transaction contemplated by this Agreement
will violate Anti-Corruption Laws or applicable Sanctions.

 

65

--------------------------------------------------------------------------------


 

ARTICLE V

 

AFFIRMATIVE COVENANTS OF BORROWER

 

Borrower covenants and agrees that, so long as any portion of the Revolver
Commitment under this Agreement shall be in effect and until payment, in full,
of the Loans, with interest accrued and unpaid thereon, all other Obligations
(including Obligations in respect of Letters of Credit, unless all such Letters
of Credit are cancelled, expire or are cash collateralized in accordance with
the provisions of Section 2.8(a) hereof) and all other amounts due hereunder,
and except as set forth in the Disclosure Statement with specific reference to
the Section of this Article V affected thereby concerning matters which do not
conform to the covenants of this Article V, Borrower will do, and (except in the
case of the covenants set forth in Sections 5.2(a), (b), (c), (d) and (e), which
covenants shall be performed by the Borrower) will cause each of its
Subsidiaries and the other Loan Parties to do, each and all of the following:

 

5.1                               Accounting Records and Inspection.  Maintain
adequate financial and accounting books and records in accordance with sound
business practices and, to the extent so required, GAAP consistently applied,
and permit any representative of Agent (and after the occurrence and during the
continuance of an Event of Default, a representative of each Lender) upon
reasonable notice to Borrower, at any time during usual business hours, to
inspect, audit, and examine such books and records and to make copies and take
extracts therefrom, and to discuss its affairs, financing, and accounts with
Borrower’s or the applicable Subsidiary’s officers and independent public
accountants; provided, that Borrower shall only be obligated to reimburse Agent
for the reasonable documented, out-of-pocket expenses for one such inspection,
audit or examination performed by such representative per calendar year absent
the occurrence and continuance of an Event of Default.  Subject to Section 9.11,
Borrower shall furnish Agent with any information reasonably requested by Agent
regarding Borrower’s or its Subsidiaries’ business or finances promptly upon
request.

 

5.2                               Financial Statements and Other Information.

 

Furnish to Agent:

 

(a)                                 Within 120 days after the end of each fiscal
year of Administrative Entity, (i) an annual report containing a consolidated
statement of assets, liabilities, and capital as of the end of such fiscal year,
and consolidated statements of operations and cash flows for PTP (or, at the
sole election of the Loan Parties, the Loan Parties and their Subsidiaries on a
Stand Alone Basis) for the year then ended (“Annual Financial Statements”),
prepared in accordance with accounting principles generally accepted in the
United States, which shall be accompanied by a report and an unqualified opinion
under generally accepted auditing standards of independent certified public
accountants of recognized standing selected by Administrative Entity and
reasonably satisfactory to Agent (which opinion shall be without (1) a “going
concern” or like qualification or exception, (2) any qualification or exception
as to the scope of such audit, or (3) any qualification which relates to the
treatment or classification of any item and which, as a condition to the removal
of such qualification, would require an adjustment to such item, the effect of
which would be to cause any noncompliance with the provisions of Section 6.13),
together with a written statement of such accountants (A) to the effect that, in

 

66

--------------------------------------------------------------------------------


 

making the examination necessary for their audit of such financial statements,
they have not obtained any actual knowledge of the existence of an Event of
Default under Section 6.13, (B) if such accountants shall have obtained any
actual knowledge of the existence of an Event of Default under Section 6.13,
describing the nature thereof; provided that, to the extent the Loan Parties
have not elected to provide Annual Financial Statements of the Loan Parties and
their Subsidiaries on a Stand Alone Basis, so long as PTP is subject to the
reporting requirements of the Exchange Act, the filing of PTP’s report on
Form 10-K for such fiscal year shall satisfy the requirements of this clause
(i), so long as such Form 10-K is concurrently furnished (which may be by a link
to a website containing such document sent by automated electronic notification)
to the Agent upon filing thereof, and (ii) a reconciliation (that may be part of
the financial statements) prepared by a Financial Officer of PTP or its general
partner and indicating the differences between (x) the statement of financial
condition and statement of operations referred to in clause (i) above and
(y) the unaudited statement of financial condition and statement of operations
of the Loan Parties and their consolidated Subsidiaries on a Stand Alone Basis
in respect of such year (such reconciliation, the “LP Annual Financial
Statements”).

 

(b)                                 Within 60 days after the end of each of the
first three quarters of each fiscal year of Administrative Entity (other than
the first financial report provided under this clause (b), which shall be
provided within 90 days of the IPO Event), (i) a financial report containing a
consolidated statement of assets, liabilities, and capital, consolidated
statements of operations and cash flows for PTP (or, at the sole election of the
Loan Parties, the Loan Parties and their Subsidiaries on a Stand Alone Basis)
for the period then ended (“Quarterly Financial Statements”); provided that, to
the extent the Loan Parties have not elected to provide Quarterly Financial
Statements of the Loan Parties and their Subsidiaries on a Stand Alone Basis, so
long as PTP is subject to the reporting requirements of the Exchange Act, the
filing of PTP’s report on Form 10-Q for such fiscal quarter shall satisfy the
requirements of this clause (i), so long as such Form 10-Q is concurrently
furnished (which may be by a link to a website containing such document sent by
automated electronic notification) to the Agent upon filing thereof, and, (ii) a
reconciliation (that may be part of the financial statements) prepared by a
Financial Officer of PTP or its general partner and indicating the differences
between (x) the statement of financial condition and statement of operations
referred to in clause (i) above and (y) the unaudited statement of financial
condition and statement of operations of the Loan Parties and their consolidated
Subsidiaries on a Stand Alone Basis in respect of such year (such
reconciliation, the “LP Quarterly Financial Statements”).

 

(c)                                  Promptly upon the filing thereof, all
material documents filed by PTP with the SEC (which may be by a link to a
website containing such document sent by automated electronic notification);

 

(d)                                 Substantially concurrent with the delivery
of the financial reports described above in clauses (a) and (b) of this
Section 5.2, a Compliance Certificate duly executed by the chief financial
officer of Administrative Entity (1) stating that (i) he or she has individually
reviewed the provisions of this Agreement and the other Loan Documents, (ii) the
financial statements contained in such report have been prepared in accordance
with GAAP (except in the case of reports required to be delivered pursuant to
clause (b) above, for the lack of footnotes and being subject to year-end audit
adjustments) and fairly present in all material

 

67

--------------------------------------------------------------------------------


 

respects the financial condition of PTP and its Subsidiaries, (iii) the LP
Annual Financial Statements or LP Quarterly Financial Statements, as the case
may be (or, solely to the extent delivered in any period, the annual financial
statements or quarterly financial statements, as the case may be, of the Loan
Parties and their Subsidiaries on a Stand Alone Basis) fairly present in all
material respects the financial condition and statement of operations of the
Loan Parties and their consolidated Subsidiaries on a Stand Alone Basis in
respect of such period, (iv) consistent with past practice, a review of the
activities of PTP and its Subsidiaries during such year or quarterly period, as
the case may be, has been made by or under such individual’s supervision, with a
view to determining whether the Loan Parties have fulfilled all of their
respective obligations under this Agreement, and the other Loan Documents, and
(ivv) no Loan Party is in default in the observance or performance of any of the
provisions hereof or thereof, or if any Loan Party shall be so in default,
specifying all such defaults and events of which such individual may have
knowledge, (2) attaching a schedule thereto that sets forth, on an Ares Fund by
Ares Fund basis, the Assets Under Management for such Ares Fund, (3) attaching a
schedule thereto that sets forth a listing of each Ares Fund that has closed
during the period covered by this Compliance Certificate to the extent not
previously disclosed, (4) solely to the extent that agreements executed in
connection with the closing of any Ares Fund noted in the preceding
clause (3) provide for the deferral of the payment of Management Fees, attaching
a schedule thereto that sets forth on a one-time basis for any such Ares Fund, a
listing of the portion of the Management Fees that have been so agreed to be so
deferred, and (5) attaching a schedule thereto that sets forth a calculation of
Adjusted EBITDA for the most recent four quarter period, including reasonable
detail of each component of Adjusted EBITDA as set forth in the definition
thereof;

 

(e)                                  if not otherwise provided pursuant to
clause (a) or (b), above, as applicable, then, substantially contemporaneously
with each quarterly and year-end financial report required by clauses (a) and
(b) of this Section 5.2, a certificate of the chief financial officer of
Administrative Entity separately identifying and describing all material
Contingent Obligations of the Loan Parties;

 

(f)                                   notice, as soon as possible and, in any
event, within 5 days after Borrower has knowledge, of:  (i) the occurrence of
any Event of Default or any Unmatured Event of Default; or (ii) any default or
event of default as defined in any evidence of Debt of Borrower or under any
material agreement, indenture, or other instrument under which such Debt has
been issued, irrespective of whether such Debt is accelerated or such default
waived.  In any such event, Borrower also shall supply Agent with a statement
from a Responsible Officer of Borrower, setting forth the details thereof and
the action that Borrower proposes to take with respect thereto; provided, that
Borrower shall not be required to provide any information that reasonably would
be expected to result in a waiver of any attorney-client privilege of Borrower;

 

(g)                                  as soon as practicable, any written report
pertaining to material items in respect of Borrower’s internal control matters
submitted to Borrower by its independent accountants in connection with each
annual audit of the financial condition of Borrower;

 

(h)                                 as soon as practicable, written notice of
any condition or event which has resulted or could reasonably be expected to
result in:  (i) a Material Adverse Effect on the Loan Parties, taken as a whole;
or (ii) a breach of, or noncompliance with, any term,

 

68

--------------------------------------------------------------------------------


 

condition, or covenant contained in this Agreement or any other Loan Document,
or (iii) a breach of, or noncompliance with, any term, condition, or covenant of
any Contractual Obligation of any Loan Party that, in the case of clauses
(ii) and (iii), would result in an Event of Default hereunder;

 

(i)                                     promptly upon becoming aware of any
Person’s seeking to obtain or threatening to seek to obtain a decree or order
for relief with respect to any Loan Party in an involuntary case under any
applicable bankruptcy, insolvency, or other similar law now or hereafter in
effect, a written notice thereof specifying what action Borrower is taking or
proposes to take with respect thereto;

 

(j)                                    promptly, copies of all amendments to the
Governing Documents of any Loan Party except for (i) immaterial amendments or
waivers permitted by such Governing Documents not requiring the consent of the
holders of the Securities in the applicable Loan Party or Subsidiary, or
(ii) amendments or waivers which would not, either individually or collectively,
be materially adverse to the interests of the Lender Group;

 

(k)                                 prompt notice of:

 

(i)                                     all legal or arbitral proceedings, and
all proceedings by or before any governmental or regulatory authority or agency,
against or, to the knowledge of Borrower, threatened in writing against or
affecting any Loan Party which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole, or on the timely payment of the principal of or interest on the Loans, or
the enforceability of this Agreement or the other Loan Documents, or the rights
and remedies of the Lender Group hereunder or thereunder, as applicable;

 

(ii)                                  the acquisition by any Loan Party of any
Margin Securities;

 

(iii)                               the issuance by any United States federal or
state court or any United States federal or state regulatory authority of any
injunction, order, or other restraint prohibiting, or having the effect of
prohibiting or delaying, the making of the Loans or issuing Letters of Credit,
or the institution of any litigation or similar proceeding seeking any such
injunction, order, or other restraint, in each case, of which Borrower or any of
its Subsidiaries has knowledge; and

 

(l)                                     reasonably promptly, such other
information and data (other than monthly financial statements) with respect to
the Loan Parties, as from time to time may be reasonably requested by Agent or
any Lender (including any information reasonably requested by Agent or such
Lender to enable Agent or such Lender to comply with any of the requirements
under Regulations T, U or X of the Federal Reserve Board).

 

5.3                               Existence.  Except as expressly permitted by
Section 6.6, preserve and keep in full force and effect, at all times, its
existence unless (i) such Subsidiary does not have assets or other property with
a fair market value as of such date that exceeds $500,000 in the aggregate or is
an Excluded Subsidiary or (ii) such Subsidiary is wound up or dissolved as a
result of the Ares Fund applicable to such Subsidiary being wound up or
dissolved.

 

69

--------------------------------------------------------------------------------


 

5.4                               Payment of Taxes and Claims.  Pay all Taxes,
assessments, and other governmental charges imposed upon it or any of its Assets
or in respect of any of its businesses, incomes, or Assets before any penalty or
interest accrues thereon, and all claims (including claims for labor, services,
materials, and supplies) for sums which have become due and payable and which by
law have or may become a Lien upon any of its Assets, prior to the time when any
penalty or fine shall be incurred with respect thereto; provided, however, that,
unless such Taxes, assessments, charges, or claims have become a federal tax
Lien on any of any Loan Party’s Assets, no such Tax, assessment, charge, or
claim need be paid if the same is being contested, in good faith, by appropriate
proceedings promptly instituted and diligently conducted and if an adequate
reserve or other appropriate provision, if any, shall have been made there for
as required in order to be in conformity with GAAP.

 

5.5                               Compliance with Laws.  Comply with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except, in each case, where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.  The Borrower will maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance in all material respects by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

 

5.6                               Further Assurances.  At any time or from time
to time upon the request of Agent, Borrower shall, and shall cause each other
Loan Party to, execute and deliver such further documents and do such other acts
and things as Agent may reasonably request in order to effect fully the purposes
of this Agreement or the other Loan Documents and to provide for payment of the
Loans made hereunder, with interest thereon, in accordance with the terms of
this Agreement.

 

5.7                               Additional Loan Parties.  (a) Within 20 days
after a Material Operating Group Entity is formed or acquired or such person
becomes a Material Operating Group Entity, as applicable, notify the Agent of
such occurrence, and, within 30 days following such notification, cause such
Material Operating Group Entity to (i) become a Loan Party by delivering to the
Agent a Loan Party Joinder Agreement executed by such new Loan Party,
(ii) deliver to the Agent a certificate of such Material Operating Group Entity,
substantially in the form of the certificates delivered pursuant to
Section 3.1(e) through (g) on the Restatement Effective Date, with appropriate
insertions and attachments, and (iii) if reasonably requested by the Agent,
deliver to the Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from Latham & Watkins LLP or
other counsel, reasonably satisfactory to the Agent; provided, that in the case
of any Material Operating Group Entity that is an Immaterial Subsidiary, such
Immaterial Subsidiary shall not be required to comply with this
Section 5.7(a) so long as the aggregate Management Fees paid or payable directly
to the Loan Parties during the four fiscal quarter period preceding such date
equals or exceeds 70% of the aggregate Management Fees paid or payable to the
Borrower and its Subsidiaries during such period.  For purposes of the foregoing
proviso, Management Fees payable to any Subsidiary that are earned from a
closed-end Ares Fund (or from any other Fee Generating Entity that is subject to
a remaining lock-up period of at least two years) that was acquired or formed
during such period shall be included in such calculation on a pro-forma basis

 

70

--------------------------------------------------------------------------------


 

for such period. Any document, agreement, or instrument executed or issued
pursuant to this Section 5.7 shall be a Loan Document.

 

(b) If a Material Operating Group Entity that was previously an Immaterial
Subsidiary ceases to be an Immaterial Subsidiary (or is required to become a
Loan Party pursuant to Section 5.7(a)), Borrower shall be required to comply
with Section 5.7(a) with respect to such Subsidiary on or before the date that
is 30 days (or, in the case of any Immaterial Subsidiary that has ceased to be
an Immaterial Subsidiary because it no longer delegates its right to receive
Management Fees to the manager of an Ares Fund, 10 days) after the end of the
applicable fiscal quarter (as contemplated by the definition of Immaterial
Subsidiary) when such Subsidiary ceased to be an Immaterial Subsidiary; provided
that, if the aggregate fair market value of all assets and other property of any
such Subsidiary, together with all other Subsidiaries that have ceased to be
Immaterial Subsidiaries and for which Section 5.7(a) has not yet been complied
with, is less than $20,000,000, compliance with Section 5.7(a) will not be
required until the date that is 45 days after the end of the fiscal quarter in
which such Subsidiary first ceased to be an Immaterial Subsidiary.

 

(c) Notwithstanding the foregoing, if such new Material Operating Group Entity
is a Foreign Subsidiary (which, for purposes of this Section 5.7(c) shall
include any Subsidiary all or substantially all of the assets of which are
equity interests (or equity and debt interests) in a Foreign Subsidiary), then
the Loan Parties shall not be required to comply with Section 5.7(a) if
(i) compliance could reasonably result in any material adverse tax consequence
to the Loan Parties or the IPO Entity, or (ii) could cause any Loan Party to
have an inclusion in income under Section 956 of the Code.

 

5.8                               Obligation to Upstream Management Fees and
Incentive Fees.

 

(a)                                 Borrower shall ensure that each Subsidiary
(other than any Foreign Subsidiary, except as provided in clause (b)) that is
not a Loan Party:

 

(i)                                     promptly, and in any event within 2
Business Days of receipt thereof, distributes to a Loan Party all cash
Management Fees received by such Subsidiary; and

 

(ii)                                  promptly, and in any event within 10
Business Days of receipt thereof, distributes to a Loan Party all cash Incentive
Fees received by such Subsidiary.

 

(b)                                 Borrower shall ensure that any amounts
included in the calculation of Adjusted EBITDA and attributable to any Foreign
Subsidiary that has incurred Debt permitted under Section 6.1(n) shall be
distributed to a Loan Party in accordance with Sections 5.8(a)(i) and
5.8(a)(ii).

 

5.9                               Foreign Qualification.  Borrower shall duly
qualify to conduct business in all jurisdictions where its failure to do so
could reasonably be expected to have a Material Adverse Effect on Borrower, and
each Guarantor shall duly qualify to conduct business in all jurisdictions where
its failure to do so could reasonably be expected to have a Material Adverse
Effect on the Loan Parties taken as a whole.

 

71

--------------------------------------------------------------------------------


 

ARTICLE VI

 

NEGATIVE COVENANTS OF BORROWER

 

Borrower covenants and agrees that, so long as any portion of the Revolver
Commitment under this Agreement shall be in effect and until payment, in full,
of the Loans, with interest accrued and unpaid thereon, all other Obligations
(including Obligations in respect of Letters of Credit, unless all such Letters
of Credit are cancelled, expire or are cash collateralized in accordance with
the provisions of Section 2.8(a) hereof) and all other amounts due hereunder,
and except as set forth in the Disclosure Statement with specific reference to
the Section of this Article VI affected thereby concerning matters which do not
conform to the covenants of this Article VI, Borrower will not do, and will not
permit any Loan Party, or permit any Subsidiary of any Loan Party, to do any of
the following:

 

6.1                               Debt.  Create, incur, assume, permit,
guarantee, or otherwise become or remain, directly or indirectly, liable with
respect to any Debt, except:

 

(a)                                 Debt evidenced by this Agreement and the
other Loan Documents;

 

(b)                                 Debt incurred by any Loan Party, provided
that at the time of incurrence of such Debt and after giving pro-forma effect
thereto, the Borrower would be in compliance with Section 6.13 and so long as no
Unmatured Event of Default or Event of Default has occurred and is continuing at
the time of such incurrence;

 

(c)                                  Contingent Obligations resulting from the
endorsement of instruments for collection in the ordinary course of business;

 

(d)                                 Debt of (i) any Subsidiary to Borrower or to
any Guarantor, (ii) Borrower or any Guarantor to any other Borrower or any
Guarantor, or (iii) any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party;

 

(e)                                  Debt which may be deemed to exist pursuant
to any performance bonds, surety bonds, statutory bonds, appeal bonds or similar
obligations incurred in the ordinary course of business;

 

(f)                                   Debt in respect of netting services,
overdraft protections and otherwise in connection with deposit accounts incurred
in the ordinary course of business;

 

(g)                                  guaranties in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of Loan Parties and their Subsidiaries;

 

(h)                                 Debt of a Loan Party or any of its
Subsidiaries under any Hedging Agreement so long as such Hedging Agreements are
used solely as a part of its normal business operations as a risk management
strategy or hedge against changes resulting from market operations and not as a
means to speculate for investment purposes on trends and shifts in financial or
commodities markets;

 

72

--------------------------------------------------------------------------------


 

(i)                                     Debt of any Loan Party under
Back-to-Back Lending Facilities, in an aggregate principal amount not to exceed
$50,000,000;

 

(j)                                    Debt incurred in the ordinary course of
business under incentive, non-compete, consulting, deferred compensation, or
other similar arrangements incurred by any Loan Party;

 

(k)                                 Debt incurred in the ordinary course of
business with respect to the financing of insurance premiums;

 

(l)                                     Debt in respect of taxes, assessments or
governmental charges to the extent that payment thereof shall not at the time be
required to be made hereunder; and

 

(m)                             other Debt of the Subsidiaries (other than any
Loan Party) in an aggregate principal amount for all such Subsidiaries not to
exceed $40,000,000 at any one time and so long as no Unmatured Event of Default
or Event of Default has occurred and is continuing at the time of incurrence of
any such other Debt;

 

(n)                                 Debt (not to exceed $200,000,000 for all
such Foreign Subsidiaries at any one time) incurred by any Foreign Subsidiary in
connection with, or otherwise to finance (directly or indirectly) any Investment
made to comply with any regulatory requirements (including, without limitation,
risk retention requirements) provided that any such Debt is non-recourse to the
Borrower or any Loan Party (provided, no Subsidiary other than a Foreign
Subsidiary shall be liable for such Debt except to the extent such Debt is
permitted pursuant to clause (m) above);

 

(o)                                 guaranties by Loan Parties or other
Subsidiaries in respect of real estate lease obligations incurred in the
ordinary course of business; and

 

(p)                                 Purchase Money Debt.

 

6.2                               Liens.  Create, incur, assume, or permit to
exist, directly or indirectly, any Lien on or with respect to any of its Assets,
of any kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except Permitted Liens.

 

6.3                               Investments.  Make or own, directly or
indirectly, any Investment in any Person, except Permitted Investments; provided
that no Investments shall be permitted to be incurred (other than any Permitted
Investments in or to a Loan Party) so long as an Event of Default under Sections
7.1(a), 7.1(b)(i) (solely with respect to a breach of Section 6.13), 7.1(d),
7.1(e), 7.1(f), or 7.1(g) has occurred and is continuing.

 

6.4                               [Reserved.]

 

6.5                               Dividends.  If an Event of Default or
Unmatured Event of Default has occurred and is continuing or would result from
any of the following, or if any Distribution (as defined below) could reasonably
be expected to result in a violation of any applicable provisions of Regulations
T, U or X of the Federal Reserve Board, Borrower shall not make or declare,
directly or indirectly, any dividend (in cash, return of capital, or any other
form of Assets) on, or

 

73

--------------------------------------------------------------------------------


 

make any other payment or distribution on account of, or set aside Assets for a
sinking or other similar fund for the purchase, redemption, or retirement of, or
redeem, purchase, retire, or otherwise acquire any interest of any class of
equity interests in Borrower, whether now or hereafter outstanding, or grant or
issue any warrant, right, or option pertaining thereto, or other security
convertible into any of the foregoing, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or Assets or in
obligations (collectively, a “Distribution”), except for (w) irrespective of
whether an Event of Default has occurred and is continuing or would result
therefrom, any Distributions by any Loan Party or any Subsidiary to any other
Loan Party, including any distribution required by Section 5.8, (x) irrespective
of whether an Event of Default or an Unmatured Event of Default has occurred and
is continuing or would result therefrom, to make any Permitted Tax Distribution,
and (y) irrespective of whether an Event of Default or an Unmatured Event of
Default has occurred and is continuing or would result therefrom, Distributions
by an Excluded Subsidiary or a Co-Invest Entity, as applicable, that are
otherwise made in respect of the “carried interest” in the applicable Ares
Funds, or any “carried interest” or other “partnership related distributions”
(which for the avoidance of doubt, shall not include Management Fees) of an
Excluded Subsidiary in the applicable Ares Funds.

 

6.6                               Restriction on Fundamental Changes.  Change
its name, change the nature of its business, enter into any merger,
consolidation, reorganization, or recapitalization, or reclassify its
partnership interests (whether limited or general) or membership interests, as
applicable, or convey, sell, assign, lease, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business
or Assets, whether now owned or hereafter acquired, or acquire any business or
Assets from, or capital stock of, or be a party to any acquisition of, any other
Person except for purchases of inventory and other property to be sold or used
in the ordinary course of business.

 

Notwithstanding the foregoing provisions of this Section:

 

(a)                                 a Loan Party or any of its Subsidiaries may
sell or otherwise transfer Assets in accordance with the provisions of
Section 6.7 hereof;

 

(b)                                 a Loan Party or any of its Subsidiaries may
make Investments in accordance with the provisions of Section 6.3 hereof;

 

(c)                                  a Loan Party or any of its Subsidiaries may
acquire any business or Assets (other than Investments, which for the avoidance
of doubt, may be permitted under clause (b) above) from any Person to the extent
that (i) the Distribution by Borrower of the cash, Cash Equivalents or other
Assets used to fund such acquisition would not have violated this Agreement and
(ii) such acquisition would not otherwise result in an Event of Default or an
Unmatured Event of Default;

 

(d)                                 a Loan Party or any of its Subsidiaries may
change its name or corporate, partnership or limited liability structure so long
as, in the case of any change by a Loan Party, the Administrative Entity
provides written notice thereof to Agent on or before the date that is 45 days
after the date when such name or structure change occurs;

 

74

--------------------------------------------------------------------------------


 

(e)                                  any Person may merge, consolidate or
reorganize with and into a Loan Party or any Subsidiary, provided that (i) if
such transaction involves a Loan Party, a Loan Party is the sole surviving
entity of such merger, consolidation or reorganization and on or prior to the
consummation of such merger, consolidation or reorganization, such Loan Party
expressly reaffirms its Obligations, if any, to the Lender Group under this
Agreement and the other Loan Documents to which it is a party (provided, in the
case of any Loan Party other than the Borrower, such reaffirmation may be
provided within 5 Business Days of the consummation of such transaction), and
(ii) the consummation of such merger, consolidation or reorganization does not
result in a Change of Control Event; and

 

(f)                                   any Subsidiary may liquidate, wind-up or
dissolve, in each case, in the ordinary course of business, consistent with past
practice and to the extent not otherwise material to PTP and itsthe Loan Parties
and their Subsidiaries; provided that all of the proceeds of such liquidation,
winding up or dissolution allocable to the direct or indirect ownership in such
Subsidiary of Borrower or any other Loan Party are distributed to the direct or
indirect holder of such Subsidiary’s Securities (pro rata based on ownership at
the time of such liquidation, wind-up or dissolution) or to a Loan Party or a
wholly owned Subsidiary of a Loan Party.

 

6.7                               Sale of Assets.  Sell, assign, transfer,
convey, or otherwise dispose of all or any substantial part of its property or
business or any material Assets (determined by reference to the combined
financial condition of the Loan Parties and each Subsidiary) except that any
Loan Party or Subsidiary may dispose of any property (including any investment)
(a) in the ordinary course of business and consistent with past practices or so
long as such disposition would not reasonably be expected to have a Material
Adverse Effect, (b) so long as such disposition would not reasonably be expected
to have a Material Adverse Effect, to any Person in the ordinary course pursuant
to the terms of a Benefit Plan and (c) so long as such disposition would not
reasonably be expected to have a Material Adverse Effect, in connection with the
transactions contemplated by the agreements set forth on the Disclosure
Statement effected in connection with the IPO Event.

 

6.8                               Transactions with Shareholders and
Affiliates.  Enter into or permit to exist, directly or indirectly, any
transaction (including the purchase, sale, lease, or exchange of any Asset or
the rendering of any service) with any holder of 5% or more of any class of
equity interests of Borrower or any of its Subsidiaries or Affiliates, or with
any Affiliate of Borrower or of any such holder, in each case other than a Loan
Party, on terms taken as a whole that are less favorable to Borrower than those
terms that might be obtained at the time from Persons who are not such a holder,
Subsidiary, or Affiliate, or if such transaction is not one in which terms could
be obtained from such other Person on terms that are not negotiated in good
faith on an arm’s length basis.  Prior to Borrower or any of its Subsidiaries
engaging in any such transaction described in this Section 6.8, other than
transactions in de minimis amounts, Borrower shall determine that such
transaction has been negotiated in good faith and on an arm’s length basis.  In
no event shall the foregoing restrictive covenant apply to (a) debt permitted
under Section 6.1, (b) Permitted Investments, (c) the execution, delivery and
performance of the agreements evidencing the obligation to pay the Management
Fees. (d) transactions contemplated by the agreements set forth on the
Disclosure Statement effected in connection with the IPO Event, (e) transactions
in the ordinary course pursuant to the terms of a Benefit Plan, (f) any
investment in a

 

75

--------------------------------------------------------------------------------


 

Co-Invest Entity or (g) transactions involving the use, transfer, or other
disposition of any Assets, to the extent that (i) the Distribution by Borrower
of such Assets would not have violated this Agreement and (ii) such use,
transfer, or other disposition would not otherwise result in an Event of Default
or an Unmatured Event of Default.

 

6.9                               Conduct of Business.  Engage in any business
other than the businesses in which it is permitted to conduct under its
Governing Documents (as in effect on the Restatement Effective Date), or any
businesses or activities substantially similar or related thereto.

 

6.10                        Amendments or Waivers of Certain Documents; Actions
Requiring the Consent of Agent.  Without the prior written consent of Agent and
the Required Lenders, which consent shall not unreasonably be withheld or
delayed, agree to any amendment to or waiver of the terms or provisions of its
Governing Documents except for:  (i) immaterial amendments or waivers permitted
by such Governing Documents not requiring the consent of the holders of the
Securities in the applicable Loan Party or Subsidiary, or (ii) amendments or
waivers which would not, either individually or collectively, be materially
adverse to the interests of the Lender Group.

 

6.11                        Use of Proceeds.  Use the proceeds of the Loans made
and Letters of Credit issued hereunder for any purpose inconsistent with
Section 3.2(e) hereof.  The Borrower will not request any Loan or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Loan or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C)  in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

 

6.12                        Margin Regulation.  Use any portion of the proceeds
of any of the Loans or Letters of Credit in any manner which could reasonably be
expected to cause the Loans, the Letters of Credit, the application of such
proceeds, or the transactions contemplated by this Agreement to violate
Regulations T, U or X of the Federal Reserve Board, or any other regulation of
such board, or to violate the Exchange Act, or to violate the Investment Company
Act of 1940.

 

6.13                        Financial Covenants.

 

(a)                                 Management Fees.  Permit Borrower’s
Subsidiaries or the Ares Funds during any twelve month period, commencing with
the twelve month period ending March 31, 2014, to defer payment or fail to pay
in cash as a result of a Triggering Event with respect to the applicable Ares
Fund (or amend or otherwise modify any agreement evidencing any obligation to
pay Management Fees as a result of a Triggering Event with respect to the
applicable Ares Fund, to the extent that any such amendment or modification,
together with any such deferral or failure to pay Management Fees in cash
described above, would result in a failure to pay in cash) Management Fees equal
to 10% or more of all of the Management Fees

 

76

--------------------------------------------------------------------------------


 

(taken as a whole) that, as required to be reported under GAAP, otherwise would
have been due and payable to any Loan Party during such twelve month period.

 

(b)                                 Debt to Adjusted EBITDA.  Permit the ratio
of (i) the total outstanding amount of Debt of PTP and the Loan Parties and
their respective Subsidiaries on a Stand Alone Basis as of the last day of any
four fiscal quarter period of PTP, commencing with the four fiscal quarter
period ending March 31, 2014, to (ii) the Adjusted EBITDA of PTP and the Loan
Parties and their respective  Subsidiaries on a Stand Alone Basis for such
period, to be greater than (A) for each fiscal period ending on or prior to
December 31, 2016, 3.75:1.00 and (B) thereafter, 3.50:1.00.; provided that,
notwithstanding any provision in this Agreement to the contrary, for purposes of
calculating compliance with this Section 6.13(b), Debt shall exclude any Debt
that is non-recourse to each Loan Party or any of their respective Subsidiaries
or assets (other than with respect to any non-Loan Party Subsidiary incurring
such Debt) and for which no Subsidiary shall be liable except to the extent such
Debt is permitted pursuant to Section 6.1(m) or (n) above.

 

(c)                                  Assets Under Management.  Permit Assets
Under Management at any time to be less than the sum of (i) $35,500,000,000.00
plus (ii) 75% of all New Management Fee Assets.

 

(d)                                 Interest Coverage Ratio.  Permit the ratio
of (i) Adjusted EBITDA of PTP and itsthe Loan Parties and their Subsidiaries on
a Stand Alone Basis for any four fiscal quarter period of PTP, commencing with
the four fiscal quarter period ending March 31, 2014, to (ii) the Interest
Expense of PTP and itsthe Loan Parties and their Subsidiaries on a Stand Alone
Basis for such period, to be less than 4.00:1.00.

 

6.14                        Restrictive Agreements.  The Borrower will not, and
will not permit any Loan Party, or any Subsidiary of any Loan Party, to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of such Loan Party or such Subsidiary to create, incur or permit
to exist any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay in cash any Management Fees or Incentive Fees to the Persons
entitled thereto, the ability to make or repay loans or advances to the Borrower
or any of its Subsidiaries or to guarantee Debt of any Loan Party or any of its
Subsidiaries or the ability in any material respect to pay dividends or other
distributions with respect to any of its Securities, provided that:

 

(i)                                     the foregoing shall not apply to
(w) restrictions existing on the Closing Date, (x) restrictions on Excluded
Subsidiaries or Immaterial Subsidiaries, (y) restrictions and conditions imposed
by law, rule or regulation or by this Agreement or other Loan Documents and
(z) customary restrictions and conditions contained in agreements relating to
the sale of any property pending such sale, provided that such restrictions and
conditions apply only to the property that is to be sold and such sale is
permitted under this Agreement; and

 

(ii)                                  clause (a) of the foregoing shall not
apply to (x) customary provisions in leases and other contracts restricting the
assignment thereof or the property subject thereto, (y) customary provisions of
any Purchase Money Debt, provided that

 

77

--------------------------------------------------------------------------------


 

such provisions apply only to the property or assets being acquired with such
Purchase Money Debt, or (z) customary provisions in agreements governing Debt
incurred under Section 6.1(b).

 

ARTICLE VII

 

EVENTS OF DEFAULT AND REMEDIES

 

7.1                               Events of Default.  The occurrence of any one
or more of the following events, acts, or occurrences shall constitute an event
of default (“Event of Default”) hereunder:

 

(a)                                 Failure to Make Payments When Due.

 

(i)                                     Borrower shall fail to pay any amount
owing hereunder with respect to the principal of any of the Loans (or cash
collateralize or reimburse obligations in respect of any Letter of Credit) when
such amount is due, whether at stated maturity, by acceleration, or otherwise;

 

(ii)                                  Borrower shall fail to pay, within 5 days
of the date when due, any amount owing hereunder with respect to interest on any
of the Loans or with respect to any other amounts (including fees, costs, or
expenses), other than principal (or cash collateralization or reimbursement
obligations in respect of Letters of Credit), payable in connection herewith;

 

(b)                                 Breach of Certain Covenants.

 

(i)                                     Borrower shall fail to perform or comply
with any covenant, term, or condition contained in Article VI of this Agreement;

 

(ii)                                  [Reserved];

 

(iii)                               Borrower shall fail to perform or comply
with any covenant, term, or condition contained in Section 5.1, 5.2(a), 5.2(b),
5.2(c), 5.2(d), 5.2(e), 5.2(f), 5.6, or 5.9 and such failure shall not have been
remedied or waived within 10 days after the occurrence thereof; or

 

(iv)                              any Loan Party shall fail to perform or comply
with any other covenant, term, or condition contained in this Agreement or other
Loan Documents to which it is a party and such failure shall not have been
remedied or waived within 30 days after receipt of notice from Agent of the
occurrence thereof; provided, however, that this clause (iv) shall not apply
to:  (1) the covenants, terms, or conditions referred to in subsections (a) and
(c) of this Section 7.1; or (2) the covenants, terms, or conditions referred to
in clause (i), (ii) or (iii) above of this subsection (b);

 

(c)                                  Breach of Representation or Warranty.  Any
financial statement, representation, warranty, or certification made or
furnished by Borrower under this Agreement or in any statement, document,
letter, or other writing or instrument furnished or delivered by or on behalf of
PTP or any Loan Party to Agent or any Lender pursuant to or in connection with
this

 

78

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document to which it is a party, or as an inducement
to the Lender Group to enter into this Agreement or any other Loan Document
shall have been false, incorrect, or incomplete in any material respect when
made, effective, or reaffirmed, as the case may be;

 

(d)                                 Involuntary Bankruptcy.

 

(i)                                     If an involuntary case seeking the
liquidation or reorganization of PTP or any Loan Party or Significant Subsidiary
under Chapter 7 or Chapter 11, respectively, of the Bankruptcy Code or any
similar proceeding shall be commenced against PTP or any Loan Party or
Significant Subsidiary under any other applicable law and any of the following
events occur:  (1) such Person consents to the institution of the involuntary
case or similar proceeding; (2) the petition commencing the involuntary case or
similar proceeding is not timely controverted; (3) the petition commencing the
involuntary case or similar proceeding is not dismissed within 60 days of the
date of the filing thereof; provided, however, that, during the pendency of such
period, the Lender Group shall be relieved of its obligation to make additional
Loans; (4) an interim trustee is appointed to take possession of all or a
substantial portion of the Assets of any Loan Party or Significant Subsidiary;
or (5) an order for relief shall have been issued or entered therein;

 

(ii)                                  A decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, custodian, trustee, or other officer having similar powers over
PTP, any Loan Party or Significant Subsidiary to take possession of all or a
substantial portion of its Assets shall have been entered and, within 45 days
from the date of entry, is not vacated, discharged, or bonded against, provided,
however, that, during the pendency of such period, the Lender Group shall be
relieved of their obligation to make additional Loans;

 

(e)                                  Voluntary Bankruptcy.  AnyPTP or any Loan
Party shall institute a voluntary case seeking liquidation or reorganization
under Chapter 7 or Chapter 11, respectively, of the Bankruptcy Code; PTP or any
Loan Party or Significant Subsidiary shall file a petition, answer, or complaint
or shall otherwise institute any similar proceeding under any other applicable
law, or shall consent thereto; PTP or any Loan Party or Significant Subsidiary
shall consent to the conversion of an involuntary case to a voluntary case; or
PTP or any Loan Party or Significant Subsidiary shall consent or acquiesce to
the appointment of a receiver, liquidator, sequestrator, custodian, trustee, or
other officer with similar powers to take possession of all or a substantial
portion of its Assets; PTP, any Loan Party or Significant Subsidiary shall
generally fail to pay debts as such debts become due or shall admit in writing
its inability to pay its debts generally; or any Loan Party or Significant
Subsidiary shall make a general assignment for the benefit of creditors;

 

(f)                                   Dissolution.  Any order, judgment, or
decree shall be entered decreeing the dissolution of PTP or any Loan Party or
Significant Subsidiary, and such order shall remain undischarged or unstayed for
a period in excess of 45 days;

 

(g)                                  Change of Control.  A Change of Control
Event shall occur;

 

79

--------------------------------------------------------------------------------


 

(h)                                 Judgments and Attachments.  Any Loan Party
shall suffer any money judgment, writ, or warrant of attachment, or similar
process involving payment of money in an amount, net of any portion thereof that
is covered by or recoverable by such Loan Party under applicable insurance
policies (if any) in excess of $50,000,000 and shall not discharge, vacate,
bond, or stay the same within a period of 30 days;

 

(i)                                     Guaranty.  If the obligation of any
Guarantor under the Guaranty is limited or terminated by operation of law or any
Guarantor thereunder, except to the extent permitted by the terms of the Loan
Documents;

 

(j)                                    Material Agreements.  If there is a
default in any material agreement to which Borrower or any of its Subsidiaries
is a party and such default (a) involves Debt in an aggregate principal amount
equal to $50,000,000 or more (excluding Debt incurred by a Foreign Subsidiary
pursuant to Section 6.1(n)) and (b) either (i) occurs at the final maturity of
the obligations thereunder, or (ii) results in a right by the other party
thereto, irrespective of whether exercised, to accelerate the maturity of
Borrower’s or its Subsidiaries’ obligations thereunder or to terminate such
agreement;

 

(k)                                 Intercompany Subordination Agreement.  If
any Loan Party makes any payment on account of Debt that has been contractually
subordinated under the Intercompany Subordination Agreement, except to the
extent such payment is permitted by the terms of the Intercompany Subordination
Agreement;

 

(l)                                     [Reserved].

 

(m)                             Loan Documents.  Any provision of any Loan
Document shall at any time for any reason be declared to be null and void, or
the validity or enforceability thereof shall be contested by any Loan Party, or
a proceeding shall be commenced by any Loan Party, or by any Governmental
Authority having jurisdiction over any Loan Party, seeking to establish the
invalidity or unenforceability thereof, or any Loan Party shall deny that any
Loan Party has any liability or obligation purported to be created under any
Loan Document; and

 

7.2                               Remedies.  Upon the occurrence of an Event of
Default:

 

(a)                                 If such Event of Default arises under
subsections (d) or (e) of Section 7.1 hereof, then the Revolver Commitments
hereunder immediately shall terminate and all of the Obligations owing hereunder
or under the other Loan Documents automatically shall become immediately due and
payable (including without limitation the cash collateralization of the Letters
of Credit in accordance with Section 2.8(a) hereof), without presentment,
demand, protest, notice, or other requirements of any kind, all of which are
hereby expressly waived by Borrower; and

 

(b)                                 In the case of any other Event of Default
that has occurred and is continuing, the Agent at the request of the Required
Lenders, by written notice to Borrower, may declare the Revolver Commitments
hereunder terminated and all of the Obligations owing hereunder or under the
Loan Documents to be, and the same immediately shall become due and payable
(including without limitation the cash collateralization of the Letters of
Credit in

 

80

--------------------------------------------------------------------------------


 

accordance with the provisions hereof), without presentment, demand, protest,
further notice, or other requirements of any kind, all of which are hereby
expressly waived by Borrower.

 

Upon acceleration, Agent (without notice to or demand upon Borrower, which are
expressly waived by Borrower to the fullest extent permitted by law), shall be
entitled to proceed to protect, exercise, and enforce the Lender Group’s rights
and remedies hereunder or under the other Loan Documents, or any other rights
and remedies as are provided by law or equity.  Agent may determine, in its sole
discretion, the order and manner in which the Lender Group’s rights and remedies
are to be exercised.  All payments received by Agent shall be applied in
accordance with Section 2.3(d)(i).

 

ARTICLE VIII

 

EXPENSES AND INDEMNITIES

 

8.1                               Expenses.  Irrespective of whether any Loans
are made hereunder, Borrower agrees to pay on demand any and all Lender Group
Expenses.

 

8.2                               Indemnity.

 

(a)                                 In addition to the payment of expenses
pursuant to Section 8.1 hereof, and irrespective of whether the transactions
contemplated hereby are consummated, Borrower agrees to indemnify, exonerate,
defend, pay, and hold harmless the Agent-Related Persons, the Lender-Related
Persons, and each Participant (collectively the “Indemnitees” and individually
as “Indemnitee”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, causes of action, judgments, suits, claims, costs,
expenses, and disbursements of any kind or nature whatsoever (including, the
reasonable fees and disbursements of counsel for such Indemnitees in connection
with any investigation, administrative, or judicial proceeding, whether such
Indemnitee shall be designated a party thereto), that may be imposed on,
incurred by, or asserted against such Indemnitee, in any manner relating to or
arising out of the Total Commitments, the use or intended use of the proceeds of
the Loans, Letters of Credit or the consummation of the transactions
contemplated by this Agreement, including any matter relating to or arising out
of the filing or recordation of any of the Loan Documents which filing or
recordation is done based upon information supplied by Borrower to Agent and its
counsel (the “Indemnified Liabilities”); provided, however, that Borrower shall
have no obligation hereunder to any Indemnitee to the extent that such
Indemnified Liabilities are found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from the fraud, gross negligence or
willful misconduct of such Indemnitee.  Each Indemnitee will promptly notify
Borrower of each event of which it has knowledge which may give rise to a claim
under the indemnification provisions of this Section 8.2.  To the extent that
the undertaking to indemnify, pay, and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, Borrower shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law.  The obligations of Borrower under this Section 8.2 shall
survive the termination of this Agreement and the discharge of Borrower’s other
obligations hereunder.

 

81

--------------------------------------------------------------------------------

 


 

(b)                                 Reimbursement by Lenders.  To the extent
that the Borrower fails to pay any amount required to be paid by it to the Agent
or an Issuing Lender under Section 8.2(a), each Lender severally agrees to pay
to the Agent or such Issuing Lender, as the case may be, such Lender’s Pro Rata
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent or
such Issuing Lender in its capacity as such.

 

(c)                                  Waiver of Consequential Damages, Etc.  To
the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, any Loan or Letter
of Credit or the use of the proceeds thereof.  Without limiting the foregoing,
no Indemnitee referred to in subsection (a) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

ARTICLE IX

 

ASSIGNMENT AND PARTICIPATIONS

 

9.1                               Assignments and Participations.

 

(a)                                 With the consent of Administrative Entity
(which consent of Administrative Entity shall not be (x) required if an Event of
Default has occurred and is continuing, or (y) other than with respect to Direct
Competitors, unreasonably withheld, conditioned or delayed), any Lender may
assign and delegate to one or more assignees (each an “Assignee”) that are
Eligible Transferees all, or any ratable part of all, of the Obligations, the
Revolver Commitments, the Loans and the other rights and obligations of such
Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000 (or the remaining amount of any Lender’s Revolver Commitment or
amount of Loans, if less); provided, however, that Borrower and Agent may
continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses, and related information including
any documentation required pursuant to Section 2.23(e), (f) and (g) with respect
to the Assignee, have been given to Administrative Entity and Agent by such
Lender and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Entity and Agent an Assignment and Acceptance, fully executed and
delivered by each party thereto, and (iii) the assigning Lender or Assignee has
paid to Agent for Agent’s separate account a processing fee in the amount of
$3,500.  Anything contained herein to the contrary notwithstanding, the payment
of any fees

 

82

--------------------------------------------------------------------------------


 

shall not be required and the Assignee need not be an Eligible Transferee and
the consent of Administrative Entity shall not be required if such assignment is
in connection with any merger, consolidation, sale, transfer, or other
disposition of all or any substantial portion of the business or loan portfolio
of the assigning Lender.

 

(b)                                 From and after the date that Agent notifies
the assigning Lender (with a copy to Borrower) that it has received an executed
Assignment and Acceptance satisfying clause (a) above and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender under the Loan Documents, and (ii) the assigning
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 8.2 hereof)
and be released from any future obligations under this Agreement (and in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement and the other
Loan Documents, such Lender shall cease to be a party hereto and thereto), and
such assignment shall effect a novation between Borrower and the Assignee;
provided, however, that nothing contained herein shall release any assigning
Lender from obligations that survive the termination of this Agreement,
including such assigning Lender’s obligations under Section 8.2(b) of this
Agreement relating to any period prior to the effectiveness of such assignment.

 

(c)                                  Immediately upon Agent’s receipt of the
required processing fee payment and the fully executed Assignment and Acceptance
satisfying clause (a) above, this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Revolver Commitments or the Loans
arising therefrom.  The Revolver Commitment and the Loans allocated to each
Assignee shall reduce such Revolver Commitments or Loans of the assigning Lender
pro tanto.

 

(d)                                 Any Lender may at any time sell to one or
more commercial banks, financial institutions, or other Persons not Affiliates
of such Lender and who are not Direct Competitors (a “Participant”)
participating interests in its Obligations, its Loans, the Revolver Commitment,
and the other rights and interests of that Lender (the “Originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
Originating Lender shall remain a “Lender” for all purposes of this Agreement
and the other Loan Documents and the Participant receiving the participating
interest in the Obligations, the Loans, the Revolver Commitments, and the other
rights and interests of the Originating Lender hereunder shall not constitute a
“Lender” hereunder or under the other Loan Documents and the Originating
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) Borrower, Agent, and the Lenders shall continue to deal
solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which

 

83

--------------------------------------------------------------------------------


 

such Participant is participating, (B) reduce the interest rate applicable to
the Obligations hereunder in which such Participant is participating,
(C) release all or substantially all of the guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums, and (v) all amounts
payable by Borrower hereunder shall be determined as if such Lender had not sold
such participation, except that, if amounts outstanding under this Agreement are
due and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement.  The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, its Subsidiaries, or
otherwise in respect of the Obligations.  No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.
Each Originating Lender shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Revolver Commitments or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

 

(e)                                  In connection with any such assignment or
participation or proposed assignment or participation, a Lender may, subject to
the provisions of Section 11.11,  disclose all documents and information which
it now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.

 

(f)                                   Any other provision in this Agreement
notwithstanding, any Lender may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Bank or U.S. Treasury Regulation 31 CFR §203.24 or any other central
bank having jurisdiction over such Lender, and such Federal Reserve Bank or
other central bank may enforce such pledge or security interest in any manner
permitted under applicable law.

 

9.2                               Successors.  This Agreement shall bind and
inure to the benefit of the respective successors and assigns of each of the
parties; provided, however, that Borrower may not assign this Agreement or any
rights or duties hereunder without the Lenders’ prior written consent and any
prohibited assignment shall be absolutely void ab initio.  No consent to
assignment by the Lenders shall release Borrower from its Obligations.  A Lender
may assign this Agreement and the other Loan Documents and its rights and duties
hereunder and thereunder

 

84

--------------------------------------------------------------------------------


 

pursuant to Section 9.1 hereof and, except as expressly required pursuant to
Section 9.1 hereof, no consent or approval by Borrower is required in connection
with any such assignment.

 

ARTICLE X

 

AGENT; THE LENDER GROUP

 

10.1                        Appointment and Authorization of Agent.  Each of the
Lenders and each of the Issuing Lenders hereby irrevocably appoints Agent as its
agent and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto.

 

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Agent hereunder.

 

The Agent shall not have any duties or obligations except those expressly set
forth herein.  Without limiting the generality of the foregoing, (a) the Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether an Unmatured Event of Default or Event of Default has occurred and is
continuing, (b) the Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 11.2), and (c) except as expressly set forth herein, the Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity.  The Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 11.2) or in the absence of its own
gross negligence or wilful misconduct.  The Agent shall be deemed not to have
knowledge of any Unmatured Event of Default or Event of Default unless and until
written notice thereof is given to the Agent by the Borrower or a Lender, and
the Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  The

 

85

--------------------------------------------------------------------------------


 

Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon.  The Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent.  The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders, the
Issuing Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower not to be
unreasonably withheld or delayed (or if an Event of Default has occurred and is
continuing, in consultation with the Borrower), to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Lenders, appoint a successor Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder.  The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the Agent’s
resignation hereunder, the provisions of this Article X and Sections 8.1 and 8.2
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

 

10.2                        [Reserved].

 

10.3                        Reports and Information.  By becoming a party to
this Agreement, each Lender:

 

86

--------------------------------------------------------------------------------


 

(a)                                 is deemed to have requested that Agent
furnish such Lender, promptly after it becomes available, a copy of each
document delivered to Agent pursuant to Sections 5.2(a), (b), (c), (d) and
(f)(i) (each a “Report” and collectively, “Reports”), and Agent shall so furnish
each Lender with such Reports,

 

(b)                                 expressly agrees and acknowledges that Agent
does not (i) make any representation or warranty as to the accuracy of any
Report, and (ii) shall not be liable for any information contained in any
Report, and

 

(c)                                  agrees to keep all Reports and other
material, non-public information regarding PTP and its Subsidiaries and their
operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 11.11.

 

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, and (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender.

 

10.4                        Set Off; Sharing of Payments.

 

(a)                                 If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

(b)                                 If, at any time or times any Lender shall
receive (i) by payment, foreclosure, setoff, or otherwise, any payments with
respect to the Obligations, except for any such proceeds or payments received by
such Lender from Agent pursuant to the terms of this Agreement, or (ii) payments
from Agent in excess of such Lender’s ratable portion of all such distributions
by Agent, such Lender promptly shall (1) turn the same over to Agent, in kind,
and with such endorsements as may be required to negotiate the same to Agent, or
in immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (2) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the

 

87

--------------------------------------------------------------------------------


 

Lenders in accordance with their Pro Rata Shares; provided, however, that to the
extent that such excess payment received by the purchasing party is thereafter
recovered from it, those purchases of participations shall be rescinded in whole
or in part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

 

10.5                        Payments by Agent to the Lenders.  All payments to
be made by Agent to the Lenders shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent.  Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

 

10.6                        Several Obligations; No Liability.  Notwithstanding
that certain of the Loan Documents now or hereafter may have been or will be
executed only by or in favor of Agent in its capacity as such, and not by or in
favor of the Lenders, any and all obligations on the part of Agent (if any) to
make any credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Revolver Commitments, to make an amount of such credit not to exceed,
in principal amount, at any one time outstanding, the amount of their respective
Revolver Commitments.  Nothing contained herein shall confer upon any Lender any
interest in, or subject any Lender to any liability for, or in respect of, the
business, assets, profits, losses, or liabilities of any other Lender.  Each
Lender shall be solely responsible for notifying its Participants of any matters
relating to the Loan Documents to the extent any such notice may be required,
and no Lender shall have any obligation, duty, or liability to any Participant
of any other Lender.  No member of the Lender Group shall have any liability for
the acts of any other member of the Lender Group.  No Lender shall be
responsible to Borrower or any other Person for any failure by any other Lender
to fulfill its obligations to make credit available hereunder, nor to advance
for it or on its behalf in connection with its Revolver Commitment, nor to take
any other action on its behalf hereunder or in connection with the financing
contemplated herein.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1                        No Waivers, Remedies.  No failure or delay on the
part of Agent or any Lender, or the holder of any interest in this Agreement in
exercising any right, power, privilege, or remedy under this Agreement or any of
the other Loan Documents shall impair or operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, privilege, or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power, privilege, or remedy.  The waiver of any such right, power,
privilege, or remedy with respect to particular facts and circumstances shall
not be deemed to be a waiver with respect to other facts and circumstances.  The
remedies provided for under this Agreement or the other Loan Documents are
cumulative and are not exclusive of any remedies that may be available to Agent
or any Lender, or the holder of any interest in this Agreement at law, in
equity, or otherwise.

 

88

--------------------------------------------------------------------------------


 

11.2                        Waivers and Amendments.  No amendment or waiver of
any provision of this Agreement (other than an amendment pursuant to and in
accordance with Section 2.18) or any other Loan Document (other than any Fee
Letter), and no consent with respect to any departure by Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and Borrower and then any such waiver or consent shall be effective, but only in
the specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall:

 

(a)                                 increase or extend any Revolver Commitment
of any Lender without the written consent of such Lender; provided that no
amendment, modification or waiver of any condition precedent, covenant, Event of
Default or Unmatured Event of Default shall constitute an increase in any
Revolver Commitment of any Lender,

 

(b)                                 postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document without
the written consent of each Lender adversely affected thereby,

 

(c)                                  reduce the principal of, or the rate of
interest on, any loan or other extension of credit hereunder, or reduce any fees
or other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender adversely affected thereby,

 

(d)                                 change “Pro Rata Share” or Sections 2.3 or
10.4 in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender adversely affected thereby,

 

(e)                                  amend or modify this Section or any
provision of this Agreement providing for consent or other action by all Lenders
without the written consent of each Lender,

 

(f)                                   change the definition of “Required
Lenders” without the written consent of each Lender, or

 

(g)                                  other than as permitted by Article XII,
release any Loan Party from any obligation for the payment of money without the
written consent of each Lender, and

 

provided further, however, that no amendment, waiver or consent shall, unless in
writing and signed by Agent or the respective Issuing Lender, as applicable,
affect the rights or duties of Agent or such Issuing Lender, as applicable,
under this Agreement or any other Loan Document.  The foregoing notwithstanding,
any amendment, modification, waiver, consent, termination, or release of, or
with respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrower, shall not require consent
by or the agreement of Borrower.  The foregoing to the contrary notwithstanding,
an amendment to this Agreement to effectuate an Approved Increase shall only
require the consent of Borrower, the Agent and the new Lender and shall not
require the consent of any other Lender.

 

89

--------------------------------------------------------------------------------


 

If any action to be taken by the Lender Group or Agent hereunder requires the
greater than majority or unanimous consent, authorization, or agreement of all
Lenders, and a Lender (“Holdout Lender”) fails to give its consent,
authorization, or agreement or if any Lender is a Defaulting Lender hereunder,
then Agent or, if no Event of Default has occurred and is continuing, Borrower,
upon at least 5 Business Days’ prior irrevocable notice to the Holdout Lender or
Defaulting Lender, may permanently replace the Holdout Lender or Defaulting
Lender with one or more substitute Lenders (each, a “Replacement Lender”), and
the Holdout Lender or Defaulting Lender shall have no right to refuse to be
replaced hereunder.  Such notice to replace the Holdout Lender or Defaulting
Lender shall specify an effective date for such replacement, which date shall
not be later than 15 Business Days after the date such notice is given.  Prior
to the effective date of such replacement, the Holdout Lender or Defaulting
Lender, as applicable, and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender or such Defaulting
Lender being repaid its share of the outstanding Obligations (including an
assumption of its Pro Rata Share of any participation in any Letter of Credit
Usage) without any premium or penalty of any kind whatsoever.  If the Holdout
Lender or Defaulting Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender or Defaulting Lender shall be deemed to have executed and
delivered such Assignment and Acceptance.  The replacement of any Holdout Lender
or Defaulting Lender shall be made in accordance with the terms of Section 9.1. 
Until such time as the Replacement Lenders shall have acquired all of the
Obligations, the Revolver Commitments, and the other rights and obligations of
the Holdout Lender or Defaulting Lender hereunder and under the other Loan
Documents, the Holdout Lender or Defaulting Lender, as applicable, shall remain
obligated to make its Pro Rata Share of Loans and to purchase a participation in
each Letter of Credit, in accordance with this Agreement.

 

11.3                        Notices.  Except as otherwise provided herein, all
notices, demands, instructions, requests, and other communications required or
permitted to be given to, or made upon, any party hereto shall be in writing and
(except for financial statements and certain other documents to be furnished
pursuant hereto, which may be sent as provided herein) shall be personally
delivered or sent by registered or certified mail, postage prepaid, return
receipt requested, or by courier, electronic mail (at such e-mail addresses as a
party may designate in accordance herewith), or facsimile and shall be deemed to
be given for purposes of this Agreement on the day that such writing is received
by the Person to whom it is to be sent pursuant to the provisions of this
Agreement.  Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 11.3, notices, demands,
requests, instructions, and other communications in writing shall be given to or
made upon the respective parties hereto at their respective addresses (or to
their respective facsimile numbers) indicated on Exhibit 11.3 attached hereto.

 

11.4                        Successors and Assigns.  This Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns; provided, however, that Borrower
may not assign or transfer any interest or rights hereunder without the prior
written consent of Agent and the Lenders and any such prohibited assignment or
transfer shall be absolutely void.

 

90

--------------------------------------------------------------------------------


 

11.5                        Headings.  Article and Section headings used in this
Agreement and the table of contents preceding this Agreement are for convenience
of reference only and shall neither constitute a part of this Agreement for any
other purpose nor affect the construction of this Agreement.

 

11.6                        Execution in Counterparts; Effectiveness.  This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by facsimile or other electronic method of transmission shall
be equally as effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
facsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

11.7                        GOVERNING LAW.  EXCEPT AS SPECIFICALLY SET FORTH IN
ANY OTHER LOAN DOCUMENT:  (A) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE DEEMED TO HAVE BEEN MADE IN THE STATE OF NEW YORK; AND (B) THE VALIDITY OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS
OF THE PARTIES THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

11.8                        JURISDICTION AND VENUE.  TO THE EXTENT THEY
MAY LEGALLY DO SO, THE PARTIES HERETO AGREE THAT ALL ACTIONS, SUITS, OR
PROCEEDINGS ARISING BETWEEN ANY MEMBER OF THE LENDER GROUP OR BORROWER IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK.  BORROWER AND EACH MEMBER OF THE LENDER GROUP, TO THE EXTENT
THEY MAY LEGALLY DO SO, HEREBY WAIVE ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11.8 AND STIPULATE THAT
THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK SHALL HAVE IN
PERSONAM JURISDICTION AND VENUE OVER SUCH PERSON FOR THE PURPOSE OF LITIGATING
ANY SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.  TO THE EXTENT PERMITTED BY LAW, SERVICE
OF PROCESS SUFFICIENT FOR PERSONAL JURISDICTION IN ANY ACTION AGAINST BORROWER
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS
ADDRESS INDICATED ON EXHIBIT 11.3 ATTACHED HERETO.

 

91

--------------------------------------------------------------------------------

 


 

11.9                        WAIVER OF TRIAL BY JURY.  BORROWER AND EACH MEMBER
OF THE LENDER GROUP, TO THE EXTENT THEY MAY LEGALLY DO SO, HEREBY EXPRESSLY
WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION,
OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE
DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE.  TO THE EXTENT THEY MAY LEGALLY DO SO, BORROWER
AND EACH MEMBER OF THE LENDER GROUP HEREBY AGREE THAT ANY SUCH CLAIM, DEMAND,
ACTION, CAUSE OF ACTION, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT
A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 11.9 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE OTHER
PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.

 

11.10                 Independence of Covenants.  All covenants under this
Agreement and other Loan Documents shall be given independent effect so that if
a particular action or condition is not permitted by any one covenant, the fact
that it would be permitted by another covenant, shall not avoid the occurrence
of an Event of Default or Unmatured Event of Default if such action is taken or
condition exists.

 

11.11                 Confidentiality.  Agent and Lenders each individually (and
not jointly or jointly and severally) agree that material, non-public
information regarding PTP, the Loan Parties and their respective Subsidiaries,
their operations, assets, and existing and contemplated business plans shall be
treated by Agent and the Lenders in a confidential manner, used only in
connection with this Agreement and in compliance with applicable laws, including
United States federal or state securities laws, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except: 
(a) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group, (b) to Subsidiaries and Affiliates of any
member of the Lender Group and any of their respective officers, directors,
employees, counsel, accountants, auditors and other representatives; provided
that in the case of clause (a) and (b), such Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential, (c) as may be required by
statute, decision, or judicial or administrative order, rule, regulation or any
Governmental Authority (other than any state, federal or foreign authority or
examiner regulating banks or banking); provided that, to the extent it may
lawfully do so, Agent or any such Lender shall notify Borrower of such
requirement prior to any disclosure of such information to a party that Agent or
such Lender reasonably believes may not keep such information confidential and
shall reasonably cooperate with Borrower in any lawful effort by Borrower to
prevent or limit such disclosure or otherwise protect the confidentiality of
such information, (d) as may be agreed to in advance by Borrower or its
Subsidiaries or as requested or required by any Governmental Authority (other
than any state, federal or foreign authority or examiner regulating banks or
banking) pursuant to any subpoena or other legal process; provided

 

92

--------------------------------------------------------------------------------


 

that, to the extent it may lawfully do so, Agent or any such Lender shall notify
Borrower of such requirement prior to any disclosure of such information to a
party that Agent or such Lender reasonably believes may not keep such
information confidential and shall reasonably cooperate with Borrower in any
lawful effort by Borrower to prevent or limit such disclosure or otherwise
protect the confidentiality of such information, (e) as requested or required by
any state, federal or foreign regulatory or other authority or examiner
regulating banks or banking, (f) as to any such information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders), (g) in connection with any assignment,
prospective assignment, sale, prospective sale, participation or prospective
participations, or pledge or prospective pledge of any Lender’s interest under
this Agreement, provided that any such assignee, prospective assignee,
purchaser, prospective purchaser, participant, prospective participant, pledgee,
or prospective pledgee is reasonably expected to be a permitted assignee,
purchaser, participant, or pledgee hereof shall have agreed in writing to
receive such information hereunder subject to the terms of this Section, and
(i) in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents.  The provisions of this Section 11.11 shall survive for 2
years after the payment in full of the Obligations.  Notwithstanding the
foregoing, confidential information shall not include, as to any Agent or
Lender, information independently developed by such Person or its Affiliates,
information that was in such Person’s and/or Affiliates possession prior to the
Restatement Effective Date and was not known by such Person or its Affiliates to
be from a confidential source and information that is provided to such Person
and/or its Affiliates after the Restatement Effective Date from any source
without a known obligation of confidentiality to the Borrower and its
Affiliates.

 

11.12                 Complete Agreement.  This Agreement, together with the
exhibits hereto, the Disclosure Statement, and the other Loan Documents is
intended by the parties hereto as a final expression of their agreement and is
intended as a complete statement of the terms and conditions of their agreement
with respect to the subject matter of this Agreement and shall not be
contradicted or qualified by any other agreement, oral or written, before the
Restatement Effective Date.

 

11.13                 USA Patriot Act Notice.  Each Lender hereby notifies the
Loan Parties that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56) signed into law October 26, 2001 (the “USA Patriot Act”), it
may be required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender to identify such Loan Party in
accordance with the USA Patriot Act.

 

11.14                 No Novation.  Borrower, the Lenders and Agent hereby agree
that this Agreement amends and restates the Existing Credit Agreement in its
entirety (and therefore, this Agreement shall not constitute or effectuate a
novation thereof) and all Loans, Letters of Credit and other Obligations of the
Loan Parties outstanding under the Existing Credit Agreement as of the Closing
Date shall be deemed to be Loans, Letters of Credit and Obligations outstanding
under this Agreement (and the Borrower and each Guarantor hereby assume all such
Obligations) without further action by any Person except as otherwise expressly
modified by this Agreement and the other Loan Documents.  The rights and duties
of Ares and AIH (as

 

93

--------------------------------------------------------------------------------


 

predecessors in interest to the Borrower), Agent, and the Lenders with respect
to all matters relating to time periods prior to the Restatement Effective Date
shall be determined in accordance with the terms of the Existing Credit
Agreement, and the rights and duties of Borrower, Agent, and the Lenders with
respect to all matters relating to time periods from and after the Restatement
Effective Date shall be determined in accordance with the provisions of this
Agreement and the Loan Documents.  This Agreement does not extinguish the
obligations for the payment of money outstanding under the Existing Credit
Agreement (including without limitation, Section 12.8) or discharge or release
the obligations or the liens or priority of any mortgage, pledge, security
agreement or any other security therefor.  Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Existing Credit Agreement or instruments securing the same, which shall remain
in full force and effect, except as modified hereby (including without
limitation, Section 12.8) or by instruments executed concurrently herewith. 
Except as expressly set forth herein (including without limitation,
Section 12.8), nothing in this Agreement shall be construed as a release or
other discharge of any Loan Party from any of their obligations or liabilities
under the Existing Credit Agreement.

 

11.15                 Judgment Currency.  This is an international loan
transaction in which the specification of Dollars or any Alternative Currency,
as the case may be (the “Specified Currency”), and payment in New York City or
the country of the Specified Currency, as the case may be (the “Specified
Place”), is of the essence, and the Specified Currency shall be the currency of
account in all events relating to Loans or reimbursement obligations denominated
in the Specified Currency.  The payment obligations of the Borrower under this
Agreement shall not be discharged or satisfied by an amount paid in another
currency or in another place, whether pursuant to a judgment or otherwise, to
the extent that the amount so paid on conversion to the Specified Currency and
transfer to the Specified Place under normal banking procedures does not yield
the amount of the Specified Currency at the Specified Place due hereunder.  If
for the purpose of obtaining judgment in any court it is necessary to convert a
sum due hereunder in the Specified Currency into another currency (the “Second
Currency”), the rate of exchange that shall be applied shall be the rate at
which in accordance with normal banking procedures the Agent could purchase the
Specified Currency with the Second Currency on the Business Day next preceding
the day on which such judgment is rendered.  The obligation of the Borrower in
respect of any such sum due from it to the Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.

 

11.16                 PTPAres Holdings as Agent for Each Entity Comprising the
Borrower.  Each of the entities comprising the Borrower hereby appoints PTPAres
Holdings as its agent,

 

94

--------------------------------------------------------------------------------


 

attorney-in-fact and representative (the “Administrative Entity”) for the
purpose of (i) making any borrowing requests or other requests required under
this Agreement, (ii) the giving and receipt of notices by and to Borrower under
this Agreement, (iii) the delivery of all documents, reports, financial
statements and written materials required to be delivered by Borrower under this
Agreement, and (iv) all other purposes incidental to any of the foregoing.  Each
entity comprising Borrower agrees that any action taken by PTPAres Holdings as
Administrative Entity shall be binding upon such entity to the same extent as if
directly taken by such entity.  Each of the entities comprising the Borrower
hereby jointly and severally hereby indemnifies the Indemnitees and holds the
Indemnitees harmless as set forth in Section 8.2 hereof.

 

11.17                 No Fiduciary Duties.  Each of the Loan Parties hereby
acknowledges and agrees that none of the Agent, the Issuing Lenders nor any
Lender has any fiduciary relationship with or duty to such Loan Party arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Agent, the Issuing Lenders and Lenders, on the
one hand, and such Loan Party, on the other hand, in connection herewith or
therewith is solely that of creditor and debtor.

 

ARTICLE XII

 

GUARANTY

 

12.1                        Guaranty of Payment. Subject to Section 12.7, each
Guarantor hereby unconditionally and irrevocably and jointly and severally
guarantees to the Agent, for the benefit of the Lenders and the Issuing Lenders,
the prompt payment of the Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise). Any payment
hereunder shall be made at such place and in the same currency as such relevant
Obligation is payable. This guaranty is a guaranty of payment and not solely of
collection and is a continuing guaranty and shall apply to all Obligations
whenever arising.

 

12.2                        Obligations
Unconditional.                                                (a) Guarantee
Absolute.  The obligations of the Guarantors under this Article XII are primary,
absolute and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
Loan Parties under this Agreement, the other Loan Documents or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
other than payment in full of the Obligations, it being the intent of this
Section 12.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional, joint and several, under any and all circumstances and shall
apply to any and all Obligations now existing or in the future arising. Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not affect the enforceability of this
Agreement in accordance with its terms or affect, limit, reduce, discharge,
terminate, alter or impair the liability of the Guarantors hereunder, which
shall remain absolute and unconditional as described above:

 

95

--------------------------------------------------------------------------------


 

(i)                                     at any time or from time to time,
without notice to the Guarantors, the time for any performance of or compliance
with any of the Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)                                  any of the acts mentioned in any of the
provisions of this Agreement, the other Loan Documents or any other agreement or
instrument referred to herein or therein shall be done or omitted;

 

(iii)                               the maturity of any of the Obligations shall
be accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under this Agreement, the other Loan
Documents or any other agreement or instrument referred to herein or therein
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with;

 

(iv)                              any application by any member of the Lender
Group of the proceeds of any other guaranty of or insurance for any of the
Obligations to the payment of any of the Obligations;;

 

(v)                                 any settlement, compromise, release,
liquidation or enforcement by any member of the Lender Group of any of the
Obligations;

 

(vi)                              the giving by any member of the Lender Group
of any consent to the merger or consolidation of, the sale of substantial assets
by, or other restructuring or termination of the corporate existence of, the
Borrower or any other Person, or to any disposition of any Securities by the
Borrower or any other Person;

 

(vii)                           the exercise by any member of the Lender Group
of any of their rights, remedies, powers and privileges under the Loan
Documents;

 

(viii)                        the entering into any other transaction or
business dealings with the Borrower or any other Person; or

 

(ix)                              any combination of the foregoing.

 

(b)                                 Waiver of Defenses. The enforceability of
this Agreement and the liability of the Guarantors and the rights, remedies,
powers and privileges of the Lender Group under this Agreement shall not be
affected, limited, reduced, discharged or terminated, and each Guarantor hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising, by reason of:

 

(i)                                     the illegality, invalidity or
unenforceability of any of the Obligations, any Loan Document or any other
agreement or instrument whatsoever relating to any of the Obligations;

 

(ii)                                  any disability or other defense with
respect to any of the Obligations, including the effect of any statute of
limitations, that may bar the enforcement thereof or the obligations of such
Guarantor relating thereto;

 

96

--------------------------------------------------------------------------------


 

(iii)                               the illegality, invalidity or
unenforceability of any other guaranty of or insurance for any of the
Obligations;

 

(iv)                              the cessation, for any cause whatsoever, of
the liability of the Borrower or any Guarantor with respect to any of the
Obligations;

 

(v)                                 any failure of any member of the Lender
Group to marshal assets, to pursue or exhaust any right, remedy, power or
privilege it may have against the Borrowers or any other Person, or to take any
action whatsoever to mitigate or reduce the liability of any Guarantor under
this Agreement, the Lender Group being under no obligation to take any such
action notwithstanding the fact that any of the Obligations may be due and
payable and that the Borrower may be in default of its obligations under any
Loan Document;

 

(vi)                              any counterclaim, set-off or other claim which
the Borrower or any Guarantor has or claims with respect to any of the
Obligations;

 

(vii)                           any failure of any member of the Lender Group to
file or enforce a claim in any bankruptcy, insolvency, reorganization or other
proceeding with respect to any Person;

 

(viii)                        any bankruptcy, insolvency, reorganization,
winding-up or adjustment of debts, or appointment of a custodian, liquidator or
the like of it, or similar proceedings commenced by or against the Borrower or
any other Person, including any discharge of, or bar, stay or injunction against
collecting, any of the Obligations (or any interest on any of the Obligations)
in or as a result of any such proceeding;

 

(ix)                              any action taken by any member of the Lender
Group that is authorized by this Section or otherwise in this Agreement or by
any other provision of any Loan Document, or any omission to take any such
action; or

 

(x)                                 any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor other than payment in full of the Obligations.

 

(c)                                  Waiver of Counterclaim. The Guarantors
expressly waive, to the fullest extent permitted by law, for the benefit of the
Lender Group, any right of set-off and counterclaim with respect to payment of
its obligations hereunder, and all diligence, presentment, demand of payment or
performance, protest, notice of nonpayment or nonperformance, notice of protest,
notice of dishonor and all other notices or demands whatsoever, and any
requirement that any member of the Lender Group exhaust any right, power,
privilege or remedy or proceed against the Loan Parties under this Agreement,
the other Loan Documents or any other agreement or instrument referred to herein
or therein, or against any other Person under any other guarantee of, or
security for, any of the Obligations, and all notices of acceptance of this
Agreement or of the existence, creation, incurrence or assumption of new or
additional Obligations. Each Guarantor further expressly waives the benefit of
any and all statutes of limitation, to the fullest extent permitted by
applicable law.

 

97

--------------------------------------------------------------------------------


 

(d)                                 Other Waivers. Each Guarantor expressly
waives, to the fullest extent permitted by law, for the benefit of the Lender
Group, any right to which it may be entitled:

 

(i)                                     that the assets of the Borrower first be
used, depleted and/or applied in satisfaction of the Obligations prior to any
amounts being claimed from or paid by such Guarantor;

 

(ii)                                  to require that the Borrower be sued and
all claims against the Borrower be completed prior to an action or proceeding
being initiated against such Guarantor; and

 

(iii)                               to have its obligations hereunder be divided
among the Guarantors, such that each Guarantor’s obligation would be less than
the full amount claimed.

 

12.3                        Modifications.  Each Guarantor agrees to the fullest
extent permitted by applicable law that (a) all or any part of any security
which hereafter may be held for the Obligations, if any, may be exchanged,
compromised or surrendered from time to time; (b) the Agent, the Lenders and the
Issuing Lenders shall not have any obligation to protect, perfect, secure or
insure any such security interests or Liens which hereafter may be held, if any,
for the Obligations or the properties subject thereto; (c) the time or place of
payment of the Obligations may be changed or extended, in whole or in part, to a
time certain or otherwise, and may be renewed or accelerated, in whole or in
part; (d) the Borrower and any other party liable for payment under this
Agreement may be granted indulgences generally; (e) any of the provisions of
this Agreement or any other Loan Document may be modified, amended or waived;
(f) any party liable for the payment thereof may be granted indulgences or be
released; and (g) any deposit balance for the credit of the Borrower or any
other party liable for the payment of the Obligations or liable upon any
security therefor may be released, in whole or in part, at, before or after the
stated, extended or accelerated maturity of the Obligations, all without notice
to or further assent by such Guarantor, which shall remain bound thereon,
notwithstanding any such exchange, compromise, surrender, extension, renewal,
acceleration, modification, indulgence or release.

 

12.4                        Waiver of Rights.  Each Guarantor expressly waives
to the fullest extent permitted by applicable law: (a) notice of acceptance of
this guaranty by the Agent, the Lenders and the Issuing Lenders, and of all
Loans made to the Borrower by the Lenders and Letters of Credit issued by the
Issuing Lenders; (b) presentment and demand for payment or performance of any of
the Obligations; (c) protest and notice of dishonor or of default (except as
specifically required in this Agreement) with respect to the Obligations or with
respect to any security therefor; (d) notice of the Lenders obtaining, amending,
substituting for, releasing, waiving or modifying any Lien, if any, hereafter
securing the Obligations, or the Agent’s, Lenders’ or Issuing Lenders’
subordinating, compromising, discharging or releasing such Liens, if any;
(e) all other notices to which the Borrower might otherwise be entitled in
connection with the guaranty evidenced by this Section 12.4; and (f) demand for
payment under this guaranty.

 

12.5                        Reinstatement. The obligations of each Guarantor
under this Section 12.5 shall be automatically reinstated if and to the extent
that for any reason any payment by or on

 

98

--------------------------------------------------------------------------------


 

behalf of any person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Lenders on demand for all reasonable
costs and expenses (including, without limitation, reasonable fees and expenses
of counsel) incurred by the Agent, Lenders and Issuing Lenders in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

12.6                        Remedies. Each Guarantor agrees to the fullest
extent permitted by applicable law that, as between such Guarantor, on the one
hand, and the Agent, Lenders and Issuing Lenders, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Article VII (and shall be deemed to have become automatically due and payable in
the circumstances provided in Article VII) notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing such Obligations
from becoming automatically due and payable) as against any other person and
that, in the event of such declaration (or such Obligations being deemed to have
become automatically due and payable), such Obligations (whether or not due and
payable by any other person) shall forthwith become due and payable by such
Guarantor.

 

12.7                        Limitation of Guaranty. Notwithstanding any
provision to the contrary contained herein, to the extent the obligations of a
Guarantor shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of such
Guarantor hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the Bankruptcy Code). Notwithstanding anything herein or in any
other Loan Document, the partners of the Loan Parties shall not be personally
liable under this Agreement or any other Loan Document.

 

12.8                        Termination of Existing Guarantee.  As and effective
from the Restatement Effective Date, the obligations of the Guarantors (as
defined in the Existing Credit Agreement) under the Guaranty (as defined in the
Existing Credit Agreement) shall be terminated and of no further force or
effect.

 

[Signature pages to follow.]

 

99

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

 

 

ARES HOLDINGS LLCL.P.,

 

a Delaware limited liability companypartnership, as Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ARES DOMESTIC HOLDINGS L.P.,

 

a Delaware limited partnership, as Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ARES INVESTMENTS LLCL.P.,

 

a Delaware limited liability companypartnership, as Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ARES REAL ESTATE HOLDINGS L.P.,

 

a Delaware limited partnership, as Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent and Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

Bank Name:

 

 

as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

ARES HOLDINGS INC.MANAGEMENT LLC,

 

 

 

 

as a Guarantor

 

By:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

ARES DOMESTIC HOLDINGS INC.,

 

 

 

 

 

 

as a Guarantor

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ARES REAL ESTATEINVESTMENTS HOLDINGS LLC,

 

 

 

 

as a Guarantor

 

By:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ARES FINANCE CO. LLC,

 

 

 

 

as a Guarantor

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ARES FINANCE CO. II LLC,

 

 

 

 

as a Guarantor

 

 

 

 

 

 

By:

 

 

Name:

 

 

--------------------------------------------------------------------------------


 

 

Title:

 

 

 

 

 

ARES MANAGEMENTOFFSHORE HOLDINGS L.P.,

 

 

 

 

as a Guarantor

 

By:

 

 

 

 

 

By: Ares Offshore Holdings, Ltd., its General Partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

ARES MANAGEMENT LLC,

 

 

 

 

 

 

as a Guarantor

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ARES INVESTMENTS HOLDINGS LLC,

 

as a Guarantor

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

Form of Assignment and Acceptance

 

 

Exhibit A-2

Form of Promissory Note for Advances

 

 

Exhibit A-3

Form of Loan Party Joinder Agreement

 

 

Exhibit B

Form of Intercompany Subordination Agreement

 

 

Exhibit C

Form of Compliance Certificate

 

 

Exhibit D

Form of Confirmation Agreement

 

 

Exhibit R-1

Persons Authorized to Request a Loan

 

 

Exhibit R-2

Form of Request for Borrowing

 

 

Exhibit R-3

Form of Request for Conversion/Continuation

 

 

Exhibit 3.1(c)

Form of Opinions

 

 

Exhibit 3.1(f)

Form of Certificates

 

 

Exhibit 11.3

Addresses and Information for Notices

 

 

Schedule A-1

Agent’s Account

 

 

Schedule A-2

Approved Banks

 

 

Schedule C-1

Revolver Commitments

 

 

Schedule D

Assets Under Management Definition

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                       between                    (“Assignor”) and
                   (“Assignee”). Reference is made to the credit agreement
described in Annex I hereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Credit Agreement.

 

1.                                      In accordance with the terms and
conditions of Section 9.1 of the Credit Agreement, the Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to the Assignor’s rights and obligations under
the Loan Documents as of the date hereof with respect to the Obligations owing
to the Assignor, and Assignor’s portion of the Revolver Commitments, all to the
extent specified on Annex I.

 

2.                                      The Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of the interest being assigned by
it hereunder and that such interest is free and clear of any adverse claim and
(ii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; (b) makes no representation or warranty and assumes no
responsibility with respect to (i) any statements, representations or warranties
made in or in connection with the Loan Documents, or (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any other instrument or document furnished pursuant thereto;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of their respective obligations under the
Loan Documents or any other instrument or document furnished pursuant thereto;
and (d) represents and warrants that the amount set forth as the Purchase Price
on Annex I represents the amount owed by Borrower to Assignor with respect to
Assignor’s share of the Advances assigned hereunder, as reflected on Assignor’s
books and records.

 

3.                                      The Assignee (a) confirms that it has
received copies of the Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement; (b) agrees that
it will, independently and without reliance upon Agent, Assignor, or any other
Lender, based upon such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under the Loan Documents; (c) confirms that it is an Eligible
Transferee; (d) appoints and authorizes Agent to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (e) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; [and (f) attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the

 

--------------------------------------------------------------------------------


 

Assignee’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement or such other documents as are necessary to indicate that
all such payments are subject to such rates at a rate reduced by an applicable
tax treaty.]

 

4.                                      Following the execution of this
Assignment Agreement by the Assignor and Assignee, the Assignor will deliver
this Assignment Agreement to Agent for recording by Agent. The effective date of
this Assignment Agreement (the “Settlement Date”) shall be the latest to occur
of (a) the date of the execution and delivery hereof by the Assignor and the
Assignee, (b) the receipt by Agent for its sole and separate account a
processing fee in the amount of $3,500, (c) the receipt of any required consent
of Agent or Administrative Entity, and (d) the date specified on Annex I.

 

5.                                      As of the Settlement Date (a) the
Assignee shall be a party to the Credit Agreement and, to the extent of the
interest assigned pursuant to this Assignment Agreement, have the rights and
obligations of a Lender thereunder and under the other Loan Documents, and
(b) the Assignor shall, to the extent of the interest assigned pursuant to this
Assignment Agreement, relinquish its rights and be released from its obligations
under the Credit Agreement and the other Loan Documents, provided, however, that
nothing contained herein shall release any assigning Lender from obligations
that survive the termination of this Agreement, including such assigning
Lender’s obligations under Article X and Section 11.11 of the Credit Agreement.

 

6.                                      Upon the Settlement Date, Assignee shall
pay to Assignor the Purchase Price (as set forth in Annex I). From and after the
Settlement Date, Agent shall make all payments that are due and payable to the
holder of the interest assigned hereunder (including payments of principal,
interest, fees and other amounts) to Assignor for amounts which have accrued up
to but excluding the Settlement Date and to Assignee for amounts which have
accrued from and after the Settlement Date. On the Settlement Date, Assignor
shall pay to Assignee an amount equal to the portion of any interest, fee, or
any other charge that was paid to Assignor prior to the Settlement Date on
account of the interest assigned hereunder and that are due and payable to
Assignee with respect thereto, to the extent that such interest, fee or other
charge relates to the period of time from and after the Settlement Date.

 

7.                                      This Assignment Agreement may be
executed in counterparts and by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. This Assignment
Agreement may be executed and delivered by facsimile or other electronic method
of transmission all with the same force and effect as if the same were a fully
executed and delivered original manual counterpart.

 

8.                                      THIS ASSIGNMENT AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

 

[NAME OF ASSIGNOR], as Assignor

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNEE], as Assignee

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

ACCEPTED THIS      DAY OF

 

 

                         , 20

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[CONSENTED TO THIS       DAY OF

 

 

                            , 20

 

 

 

 

 

 

 

 

ARES MANAGEMENT,HOLDINGS L.P.,

 

 

a Delaware limited partnership,

 

 

as Administrative Entity

 

 

 

 

 

By: ARES MANAGEMENT GP, LLC,HOLDINGS INC.,

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

](2)

 

 

--------------------------------------------------------------------------------

(2)  Include to the extent required by Section 9.1(a) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

ANNEX I

 

1.                                     
Borrower:                                          ARES HOLDINGS [LLC] [LP]L.P.,
a Delaware limited [liability company] [partnership] (“Ares Holdings”), ARES
INVESTMENTS [LLC] [LP]L.P., a Delaware limited [liability company] [partnership]
(“Ares Investments”), ARES DOMESTIC HOLDINGS L.P., a Delaware limited
partnership (“Ares Domestic Holdings”), ARES REAL ESTATE HOLDINGS L.P., a
Delaware limited partnership (“Ares Real Estate”; and together with Ares
Holdings, Ares Domestic Holdings, Ares Investments and any Affiliates of Ares
that thereafter become borrowers under the Credit Agreement by joinder, are
referred to hereinafter individually and collectively, jointly and severally, as
the “Borrower”)

 

2.                                      Name and Date of Credit Agreement:

 

Sixth Amended and Restated Credit Agreement, dated as of [April 21], 2014, by
and among, on the one hand, the lenders identified on the signature
pages thereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”) and JPMORGAN CHASE BANK, N.A., a national
banking association (“JPMCB”), as administrative agent for the Lenders (together
with its successors and assigns in such capacity, the “Agent”), and, on the
other hand, the Borrower.

 

3.                                      Date of Assignment Agreement:

 

 

 

 

 

4.                                      Assigned Amounts:

 

 

 

 

 

a.                                      Assigned Amount of Revolver Commitment

$

 

 

 

 

b.                                      Assigned Amount of Advances

$

 

 

 

 

5.                                      Settlement Date:

 

 

 

 

 

6.                                      Purchase Price:

 

 

 

 

 

7.                                      Notice and Payment Instructions, etc.

 

 

 

 

 

 

Assignee:

 

Assignor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

(FORM OF PROMISSORY NOTE FOR ADVANCES)

 

PROMISSORY NOTE FOR ADVANCES

 

$                               

As of                  , 20  

Revolver Promissory Note No.

 

 

FOR VALUE RECEIVED, each of the undersigned (hereinafter, collectively the
“Borrower”), hereby promises to pay to the order of
                                 , a                  (hereinafter “Lender”),
such payment to be made to the Agent (as defined below) for the account of
Lender, in such coin or currency of the United States which shall be legal
tender in payment of all debts and dues, public and private, at the time of
payment, the principal sum of the lesser of (a) $                 and (b) so
much of the amount set forth in (a) as has been advanced and remains outstanding
on account of Advances, on a revolving basis, together with interest from and
after the date hereof on the principal amount hereof at the rates, and on the
dates, specified in the Credit Agreement (as defined below).

 

This Promissory Note for Advances (this “Note”) is one of a series of the
promissory notes referred to in, and is issued pursuant to, that certain Sixth
Amended and Restated Credit Agreement, dated as of [April 21], 2014 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), by and among, on the one hand, the lenders identified on the
signature pages thereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”) and JPMORGAN CHASE BANK, N.A., a
national banking association (“JPMCB”), as administrative agent for the Lenders
(together with its successors and assigns in such capacity, the “Agent”), and,
on the other hand, ARES HOLDINGS LLCL.P., a Delaware limited liability
companypartnership (“Ares Holdings”), ARES DOMESTIC HOLDINGS L.P., a Delaware
limited partnership (“Ares Domestic Holdings”), ARES INVESTMENTS LLCL.P., a
Delaware limited liability company (“partnership (“Ares Investments”),  and ARES
REAL ESTATE HOLDINGS L.P., a Delaware limited partnership (“Ares Real Estate”,
together with Ares Holdings, Ares Domestic Holdings and Ares Investments are
referred to hereinafter individually and collectively, jointly and severally, as
the “Borrower”) and is entitled to all of the benefits of the Credit Agreement.
All capitalized terms used herein, unless otherwise specifically defined in this
Note, shall have the meanings ascribed to them in the Credit Agreement. This
Note evidences each Advance by Lender to Borrower pursuant to Lender’s Revolver
Commitment, or so much thereof as may be advanced and remain outstanding from
time to time.

 

This Note is guaranteed as provided in the Credit Agreement and the Loan
Documents.

 

All interest shall be computed in the manner provided in Article II of the
Credit Agreement. Upon the occurrence and during the continuation of an Event of
Default, the interest rate provided herein may be increased in accordance with
the provisions of Section 2.4 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

The principal amount and accrued interest of this Note shall be due and payable
in accordance with the Credit Agreement. Notwithstanding the foregoing, the
entire unpaid principal balance hereof and accrued interest thereon shall be due
and payable immediately upon any termination of the Credit Agreement pursuant to
Section 2.9 thereof

 

This Note shall be subject to mandatory prepayment in accordance with the
provisions of Section 2.8 of the Credit Agreement.

 

To the maximum extent permitted by law, each Person comprising Borrower hereby
waives presentment, demand, protest and all other notices of any kind.

 

This Note may not be transferred except in compliance with the terms of the
Credit Agreement.

 

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Note has been duly executed and delivered on the date
first above written.

 

 

ARES HOLDINGS LPL.P.,

 

a Delaware limited partnership

 

By:

 

By: Ares Holdings Inc., its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ARES DOMESTIC HOLDINGSINVESTMENTS L.P.,

 

a Delaware limited partnership

 

By:

 

By: Ares Management, L.P., its general partner

 

By: Ares Management GP LLC, its general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ARES INVESTMENTS LLCDOMESTIC HOLDINGS L.P.,

 

a Delaware limited liability companypartnership

 

By:

 

By: Ares Domestic Holdings Inc., its general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ARES REAL ESTATE HOLDINGS L.P.,

 

a Delaware limited partnership

 

--------------------------------------------------------------------------------


 

 

By:

 

By: Ares Real Estate Holdings LLC, its general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT A-3

 

FORM OF LOAN PARTY JOINDER AGREEMENT

 

Supplement No.     (this “Supplement”) dated as of [  ], 20[ ], to that certain
Sixth Amended and Restated Credit Agreement (as defined below) by each of the
parties listed on the signature pages thereto and those additional entities that
thereafter become parties thereto and JPMORGAN CHASE BANK, N.A., a national
banking association, as administrative agent for the Lender Group (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Sixth Amended and Restated Credit Agreement,
dated as of [April 21], 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among ARES HOLDINGS
LLCL.P., a Delaware limited liability companypartnership (“Ares Holdings”), ARES
DOMESTIC HOLDINGS L.P., a Delaware limited partnership (“Ares Domestic
Holdings”), ARES INVESTMENTS LLCL.P., a Delaware limited liability company
(“partnership (“Ares Investments”), ARES REAL ESTATE HOLDINGS L.P., a Delaware
limited partnership (“Ares Real Estate”, together with Ares Holdings, Ares
Domestic Holdings and Ares Investments are referred to hereinafter individually
and collectively, jointly and severally, as the “Borrower”), the guarantors
party thereto (the “Guarantors”), the lenders identified on the signature
pages thereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”) and Agent, pursuant to which the Lenders are
willing to make certain financial accommodations available to Borrower from time
to time pursuant to the terms and conditions thereof; and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, each of the undersigned new Operating Group Entities (collectively, the
“New Loan Parties”), each an affiliate of the Loan Parties, desires to become a
party to the Credit Agreement by the execution of this Supplement in favor of
Agent, for the benefit of the Lender Group;

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Loan Party hereby agrees as follows:

 

1.                                      In accordance with Section 5.7 of the
Credit Agreement, each New Loan Party, by its signature below, becomes a
“[Borrower][Guarantor]” under the Credit Agreement with the same force and
effect as if originally named therein as a “[Borrower][Guarantor]” and each New
Loan Party hereby (a) agrees to all of the terms and provisions of the Credit
Agreement applicable to it as a “[Borrower][Guarantor]” thereunder and
(b) represents and warrants that the representations and warranties made by it
as a “[Borrower][Guarantor]” thereunder are true and correct in all material
respects on and as of the date hereof.  Each reference to
“[Borrower][Guarantor]” in the Credit Agreement shall be deemed to include each
New Loan Party.  The Credit Agreement is incorporated herein by reference.

 

2.                                      Each New Loan Party represents and
warrants to the Lender Group that this Supplement has been duly executed and
delivered by such New Loan Party and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium or other similar laws affecting creditors’
rights generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

 

3.                                      This Supplement may be executed in
multiple counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument.  Delivery of a counterpart hereof by facsimile transmission or by
e-mail transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

4.                                      Except as expressly supplemented hereby,
the Credit Agreement shall remain in full force and effect.

 

5.                                      This Supplement shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to the conflict of laws principles thereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Loan Party and Agent have duly executed this
Supplement to the Credit Agreement as of the day and year first above written.

 

NEW LOAN PARTY:

[Name of New Loan Party ]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Name of New Loan Party ]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

AGENT

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF INTERCOMPANY SUBORDINATION AGREEMENT

 

THIS INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”), dated as of
May [_], 2014, is made by and among ARES HOLDINGS L.P., a Delaware limited
partnership (“Ares Holdings”), ARES DOMESTIC HOLDINGS L.P., a Delaware limited
partnership (“Ares Domestic Holdings”), ARES INVESTMENTS L.P., a Delaware
limited partnership (“Ares Investments”), ARES REAL ESTATE HOLDINGS L.P., a
Delaware limited partnership (“Ares Real Estate”, together with Ares Holdings,
Ares Domestic Holdings, Ares Investments and any other Person that thereafter
become borrowers under the below-defined Credit Agreement by joinder, are
referred to hereinafter individually and collectively, jointly and severally, as
the “Borrower”), ARES MANAGEMENT LLC, a Delaware limited liability company
(“AML”), ARES INVESTMENTS HOLDINGS LLC, a Delaware limited liability company
(“AIH”), ARES DOMESTIC HOLDINGS INC., a Delaware corporation (“ADHI”), ARES REAL
ESTATE HOLDINGS LLC, a Delaware corporation (“AREH”), ARES HOLDINGS INC., a
Delaware corporation (“AHI”), ARES MANAGEMENT, L.P., a Delaware limited
partnership (“PTP”, together with AML, AIH, ADHI, AREH, AHI and any other Person
that thereafter becomes a Guarantor under the Credit Agreement by joinder, are
referred to hereinafter individually and collectively, jointly and severally, as
the “Guarantors”), ARES OWNERS HOLDINGS, L.P., a Delaware limited partnership
(“AOH”), ARES MANAGEMENT GP LLC., a Delaware limited liability company (“Ares
Management GP”), ARES PARTNERS HOLDCO LLC a Delaware limited liability company
(“APH”), ARES VOTING LLC, a Delaware limited liability company (“AV”), each of
the Loan Parties’ subsidiaries identified on the signature pages hereto, and
those additional entities that hereafter become parties hereto by executing the
form of Supplement attached hereto as Annex 1 (such additional entities,
together with Borrower, the Guarantors, AOH, Ares Management GP, APH, AV and
such subsidiaries, are referred to hereinafter each individually as a
“Subordinated Creditor”, and individually and collectively, jointly and
severally, as the “Subordinated Creditors”), in favor of JPMORGAN CHASE BANK,
N.A., a national banking association, as administrative agent for the Lender
Group (in such capacity, together with its successors and assigns in such
capacity, “Agent”).

 

WHEREAS, Borrower, Agent, Guarantors and the lenders identified on the signature
pages thereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”) are, contemporaneously herewith, entering
into that certain Sixth Amended and Restated Senior Unsecured Credit Agreement
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which Agent and the Lenders have agreed to make
certain financial accommodations to Borrower;

 

WHEREAS, each Subordinated Creditor has made or may make certain loans or
advances from time to time to one or more other Subordinated Creditors; and

 

WHEREAS, each Subordinated Creditor has agreed to the subordination of such
indebtedness of each other Subordinated Creditor to such Subordinated Creditor,
upon the terms and subject to the conditions set forth in this Agreement.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations, and warranties set forth herein and for other good and valuable
consideration, the parties hereto agree as follows:

 

SECTION 1                               Definitions; Interpretation.

 

(a)                                 Terms Defined in Credit Agreement.  All
capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

 

(b)                                 Certain Defined Terms.  As used in this
Agreement, the following terms shall have the following meanings:

 

“Insolvency Events” has the meaning set forth in Section 3.

 

“Senior Debt” means the Debt and liabilities of the Subordinated Creditors to
Agent and the Lenders under or in connection with the Credit Agreement
(including the Guaranty) and the other Loan Documents, including all unpaid
principal of the Loans, all interest accrued thereon, all fees due under the
Credit Agreement and the other Loan Documents, and all other amounts payable by
the Subordinated Creditors to Agent and the Lenders thereunder or in connection
therewith, whether now existing or hereafter arising, and whether due or to
become due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, and including without limitation interest, fees, and other such
amounts, which would accrue and become due but for the commencement of an
Insolvency Event, whether or not such interest, fees, and other amounts are
allowed or allowable in whole or in part in any such Insolvency Event.

 

“Subordinated Creditor” and “Subordinated Creditors” have the respective
meanings set forth in the preamble hereto.

 

“Subordinated Debt” means, with respect to each Subordinated Creditor, all
indebtedness, liabilities, and other obligations of any other Subordinated
Creditor owing to such Subordinated Creditor in respect of any and all loans or
advances made by such Subordinated Creditor to such other Subordinated Creditor
whether now existing or hereafter arising, and whether due or to become due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
including all fees and all other amounts payable by any other Subordinated
Creditor to such Subordinated Creditor under or in connection with any documents
or instruments related thereto.

 

“Subordinated Debt Payment” means any payment or distribution by or on behalf of
the Subordinated Creditors, directly or indirectly, of assets of the
Subordinated Creditors of any kind or character, whether in cash, property, or
securities, including on account of the purchase, redemption, or other
acquisition of Subordinated Debt, as a result of any collection, sale, or other
disposition of collateral, or by setoff, exchange, or in any other manner, for
or on account of the Subordinated Debt.

 

(c)                                  Interpretation.  Unless the context of this
Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the

 

6

--------------------------------------------------------------------------------


 

plural, the term “including” is not limiting, and the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and similar
terms in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.  Section, subsection, clause, schedule,
and exhibit references are to this Agreement unless otherwise specified. 
References to agreements and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto.  References
to statutes or regulations are to be construed as including all statutory and
regulatory provisions consolidating, amending, or replacing the statute or
regulation referred to.  The captions and headings are for convenience of
reference only and shall not affect the construction of this Agreement.

 

SECTION 2                               Subordination to Payment of Senior
Debt.  As to each Subordinated Creditor, all payments on account of the
Subordinated Debt shall be subject, subordinate, and junior, in right of payment
and exercise of remedies, to the extent and in the manner set forth herein, to
the prior payment, in full, in cash or cash equivalents of the Senior Debt
(including Obligations in respect of Letters of Credit, unless all such Letters
of Credit are cancelled, expired or are cash collateralized).

 

SECTION 3                               Subordination Upon Any Distribution of
Assets of the Subordinated Creditors.  As to each Subordinated Creditor, in the
event of any payment or distribution of assets of any other Subordinated
Creditor of any kind or character, whether in cash, property, or securities,
upon the dissolution, winding up, or total or partial liquidation or
reorganization, readjustment, arrangement, or similar proceeding relating to
such other Subordinated Creditor or its property, whether voluntary or
involuntary, or in bankruptcy, insolvency, receivership, arrangement, or similar
proceedings or upon an assignment for the benefit of creditors, or upon any
other marshaling or composition of the assets and liabilities of such other
Subordinated Creditor, or otherwise (such events, collectively, the “Insolvency
Events”):  (i) all amounts owing on account of the Senior Debt shall first be
paid, in full, in cash (including Obligations in respect of Letters of Credit,
unless all such Letters of Credit are cancelled, expired or are cash
collateralized), or payment provided for in cash or in cash equivalents, before
any Subordinated Debt Payment is made; and (ii) to the extent permitted by
applicable law, any Subordinated Debt Payment to which such Subordinated
Creditor would be entitled except for the provisions hereof, shall be paid or
delivered by the trustee in bankruptcy, receiver, assignee for the benefit of
creditors, or other liquidating agent making such payment or distribution
directly to Agent for application to the payment of the Senior Debt in
accordance with clause (i), after giving effect to any concurrent payment or
distribution or provision therefor to Agent in respect of such Senior Debt.

 

SECTION 4                               Payments on Subordinated Debt.

 

(a)                                 Permitted Payments.  So long as no Event of
Default has occurred and is continuing, each Subordinated Creditor may make, and
each other Subordinated Creditor shall be entitled to accept and receive,
payments on account of the Subordinated Debt in the ordinary course of business
or as permitted by the Credit Agreement.

 

(b)                                 No Payment Upon Senior Debt Defaults.  Upon
the occurrence and during the continuance of any Event of Default with respect
to any Senior Debt and the Subordinated

 

7

--------------------------------------------------------------------------------


 

Creditor for Subordinated Debt shall have received written notice from the
Agent, each Subordinated Creditor shall not make, and each other Subordinated
Creditor shall not accept or receive, any Subordinated Debt Payment.

 

SECTION 5                               Subordination of Remedies.  As long as
any Senior Debt shall remain outstanding and unpaid, following the occurrence
and during the continuance of any Event of Default with respect to any Senior
Debt and the Subordinated Creditor for Subordinated Debt shall have received
written notice from the Agent, each Subordinated Creditor shall not, without the
prior written consent of Agent:

 

(a)                                 accelerate, make demand, or otherwise make
due and payable prior to the original due date thereof any Subordinated Debt or
bring suit or institute any other actions or proceedings to enforce its rights
or interests in respect of the obligations of any other Subordinated Creditor
owing to such Subordinated Creditor;

 

(b)                                 exercise any rights under or with respect to
guaranties of the Subordinated Debt, if any;

 

(c)                                  exercise any rights to set-offs and
counterclaims in respect of any indebtedness, liabilities, or obligations of
such Subordinated Creditor to any other Subordinated Creditor against any of the
Subordinated Debt; or

 

(d)                                 commence, or cause to be commenced, or join
with any creditor other than Agent and the Lenders in commencing, any
bankruptcy, insolvency, or receivership proceeding against the other
Subordinated Creditor.

 

SECTION 6                               Payment Over to Agent.  In the event
that, notwithstanding the provisions of Sections 3, 4, and 5, any Subordinated
Debt Payments shall be received in contravention of Section 3, 4, or 5 by any
Subordinated Creditor before all Senior Debt is paid, in full, in cash or cash
equivalents (including Obligations in respect of Letters of Credit, unless all
such Letters of Credit are cancelled, expired or are cash collateralized), such
Subordinated Debt Payments shall be held in trust for the benefit of Agent and
the Lenders and shall be paid over or delivered to Agent for application to the
payment, in full, in cash or cash equivalents of all Senior Debt remaining
unpaid to the extent necessary to give effect to such Sections 3, 4, and 5,
after giving effect to any concurrent payments or distributions to Agent in
respect of the Senior Debt.

 

SECTION 7                               Authorization to Agent.  If, while any
Subordinated Debt is outstanding, any Insolvency Event shall occur and be
continuing with respect to any other Subordinated Creditor or its property: 
(i) Agent hereby is irrevocably authorized and empowered (in the name of each
Subordinated Creditor or otherwise), but shall have no obligation, to demand,
sue for, collect, and receive every payment or distribution in respect of the
Subordinated Debt and give acquittance therefor and to file claims and proofs of
claim and take such other action (including voting the Subordinated Debt) as it
may deem necessary or advisable for the exercise or enforcement of any of the
rights or interests of Agent; and (ii) each Subordinated Creditor shall promptly
take such action as Agent reasonably may request (A) to collect the Subordinated
Debt for the account of Agent and the Lenders and to file appropriate

 

8

--------------------------------------------------------------------------------


 

claims or proofs of claim in respect of the Subordinated Debt, (B) to execute
and deliver to Agent such powers of attorney, assignments, and other instruments
as it may request to enable it to enforce any and all claims with respect to the
Subordinated Debt, and (C) to collect and receive any and all Subordinated Debt
Payments.

 

SECTION 8                               Certain Agreements of Each Subordinated
Creditor.

 

(a)                                 No Benefits.  Each Subordinated Creditor
understands that there may be various agreements between Agent, the Lenders and
any other Subordinated Creditor evidencing and governing the Senior Debt, and
each Subordinated Creditor acknowledges and agrees that such agreements are not
intended to confer any benefits on such Subordinated Creditor and that Agent and
the Lenders shall not have any obligation to such Subordinated Creditor or any
other Person to exercise any rights, enforce any remedies, or take any actions
which may be available to them under such agreements.

 

(b)                                 Reserved.

 

(c)                                  Reliance by Agent and the Lenders.  Each
Subordinated Creditor acknowledges and agrees that Agent and the Lenders will
have relied upon and will continue to rely upon the subordination provisions
provided for herein and the other provisions hereof in entering into the Loan
Documents and making or issuing the Loans, the Letters of Credit, or other
financial accommodations thereunder.

 

(d)                                 Waivers.  Except as provided under the
Credit Agreement, each Subordinated Creditor hereby waives any and all notice of
the incurrence of the Senior Debt or any part thereof and any right to require
marshaling of assets.

 

(e)                                  Obligations of Each Subordinated Creditor
Not Affected.  Each Subordinated Creditor hereby agrees that at any time and
from time to time, without notice to or the consent of such Subordinated
Creditor, without incurring responsibility to such Subordinated Creditor, and
without impairing or releasing the subordination provided for herein or
otherwise impairing the rights of Agent or any Lender hereunder:  (i) the time
for any other Subordinated Creditor’s performance of or compliance with any of
its agreements contained in the Loan Documents may be extended or such
performance or compliance may be waived by Agent and the Lenders; (ii) the
agreements of any other Subordinated Creditor with respect to the Loan Documents
may from time to time be modified by such other Subordinated Creditor, Agent and
the Lenders for the purpose of adding any requirements thereto or changing in
any manner the rights and obligations of such other Subordinated Creditor, Agent
or the Lenders thereunder; (iii) the manner, place, or terms for payment of
Senior Debt or any portion thereof may be altered or the terms for payment
extended, or the Senior Debt may be renewed in whole or in part; (iv) the
maturity of the Senior Debt may be accelerated in accordance with the terms of
any present or future agreement by any other Subordinated Creditor, Agent and
the Lenders; (v)  any Person liable in any manner for Senior Debt may be
discharged, released, or substituted; and (vi) all other rights against the
other Subordinated Creditor or any other Person may be exercised (or Agent and
the Lenders may waive or refrain from exercising such rights).

 

9

--------------------------------------------------------------------------------


 

(f)                                   Rights of Agent and the Lenders Not to Be
Impaired.  No right of Agent or any Lender to enforce the subordination provided
for herein or to exercise its other rights hereunder shall at any time in any
way be prejudiced or impaired by any act or failure to act by any other
Subordinated Creditor, Agent or any Lender hereunder or under or in connection
with the other Loan Documents or by any noncompliance by the other Subordinated
Creditor with the terms and provisions and covenants herein or in any other Loan
Document, regardless of any knowledge thereof Agent or any Lender may have or
otherwise be charged with.

 

(g)                                  Financial Condition of the Subordinated
Creditors.  Except as provided under the Credit Agreement or any Loan Document,
each Subordinated Creditor shall not have any right to require Agent or any
Lender to obtain or disclose any information with respect to:  (i) the financial
condition or character of any other Subordinated Creditor or the ability of the
other Subordinated Creditor to pay and perform Senior Debt; (ii) the Senior
Debt; (iii)  the existence or nonexistence of any guarantees of, or any other
subordination agreements with respect to, all or any part of the Senior Debt;
(iv) any action or inaction on the part of Agent, the Lenders or any other
Person; or (v) any other matter, fact, or occurrence whatsoever.

 

(h)                                 Acquisition of Liens or Guaranties.  Except
as expressly permitted under the Credit Agreement (assuming, solely for purposes
of this clause (h) that each Subordinated Creditor is a Loan Party under the
Credit Agreement), each Subordinated Creditor shall not, without the prior
consent of Agent, acquire any right or interest in or to any assets of any other
Subordinated Creditor or accept any guaranties from any other Subordinated
Creditor or from any other Subsidiary of Borrower for the Subordinated Debt.

 

SECTION 9                               Subrogation.

 

(a)                                 Subrogation.  Until the payment and
performance in full in cash of all Senior Debt, no Subordinated Creditor shall
have or directly or indirectly exercise any rights that it may acquire by way of
subrogation under this Agreement (and each Subordinated Creditor hereby waives
any such right of subrogation), whether by any payment or distribution to Agent
hereunder or otherwise.

 

(b)                                 Payments Over to the Subordinated
Creditors.  If any payment or distribution to which any Subordinated Creditor
would otherwise have been entitled but for the provisions of Section 3, 4, or 5
shall have been applied pursuant to the provisions of Section 3, 4, or 5 to the
payment of all amounts payable under the Senior Debt, such Subordinated Creditor
shall be entitled to receive from Agent and the Lenders any payments or
distributions received by Agent and the Lenders in excess of the amount
sufficient to pay in full in cash all amounts payable under or in respect of the
Senior Debt.  If any such excess payment is made to Agent and the Lenders, Agent
and the Lenders shall promptly remit such excess to such Subordinated Creditor
and until so remitted shall hold such excess payment for the benefit of such
Subordinated Creditor.

 

SECTION 10                        Continuing Agreement; Reinstatement.

 

(a)                                 Continuing Agreement.  This Agreement is a
continuing agreement of subordination and shall continue in effect and be
binding upon each Subordinated Creditor until

 

10

--------------------------------------------------------------------------------


 

payment and performance in full in cash of the Senior Debt.  The subordinations,
agreements, and priorities set forth herein shall remain in full force and
effect regardless of whether any party hereto in the future seeks to rescind,
amend, terminate, or reform, by litigation or otherwise, its respective
agreements with the other Subordinated Creditor.

 

(b)                                 Reinstatement.  This Agreement shall
continue to be effective or shall be reinstated, as the case may be, if, for any
reason, any payment of the Senior Debt by or on behalf of any other Subordinated
Creditor shall be rescinded or must otherwise be restored by Agent or any
Lender, whether as a result of an Insolvency Event or otherwise.

 

SECTION 11                        Transfer of Subordinated Debt.  Except as
expressly permitted by the Credit Agreement (assuming, solely for purposes of
this Section 11, that each Subordinated Creditor is a Loan Party under the
Credit Agreement), no Subordinated Creditor may assign or transfer its rights
and obligations in respect of the Subordinated Debt without the prior written
consent of Agent, provided that any such transferee or assignee, as a condition
to acquiring an interest in the Subordinated Debt shall agree to be bound
hereby, in form reasonably satisfactory to Agent.

 

SECTION 12                        Obligations of the Subordinated Creditors Not
Affected.  The provisions of this Agreement are intended solely for the purpose
of defining the relative rights of each Subordinated Creditor against the other
Subordinated Creditors, on the one hand, and of Agent and the Lenders against
the Subordinated Creditors, on the other hand.  Nothing contained in this
Agreement shall (i) impair, as between each Subordinated Creditor and the other
Subordinated Creditors, the obligation of the other Subordinated Creditors to
pay their respective obligations with respect to the Subordinated Debt as and
when the same shall become due and payable, or (ii) otherwise affect the
relative rights of each Subordinated Creditor against the other Subordinated
Creditors, on the one hand, and of the creditors (other than Agent and the
Lenders) of the other Subordinated Creditors against the other Subordinated
Creditors, on the other hand.

 

SECTION 13                        Endorsement of Subordinated Creditor
Documents; Further Assurances and Additional Acts.

 

(a)                                 Endorsement of Subordinated Creditor
Documents.  At the request of Agent, all documents and instruments evidencing
any of the Subordinated Debt, if any, shall be endorsed with a legend noting
that such documents and instruments are subject to this Agreement, and each
Subordinated Creditor shall promptly deliver to Agent evidence of the same.

 

(b)                                 Further Assurances and Additional Acts. 
Each Subordinated Creditor shall execute, acknowledge, deliver, file, notarize,
and register at its own expense all such further agreements, instruments,
certificates, financing statements, documents, and assurances, and perform such
acts as Agent reasonably shall deem necessary or appropriate to effectuate the
purposes of this Agreement, and promptly provide Agent with evidence of the
foregoing reasonably satisfactory in form and substance to Agent.

 

11

--------------------------------------------------------------------------------


 

SECTION 14                        Notices.  All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including by facsimile transmission) and shall be mailed, sent, or delivered in
accordance with the notice provisions contained in the Credit Agreement and to
each Subordinated Creditor in care of the Borrower.

 

SECTION 15                        No Waiver; Cumulative Remedies.  No failure on
the part of Agent or any Lender to exercise, and no delay in exercising, any
right, remedy, power, or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, remedy, power, or
privilege preclude any other or further exercise thereof or the exercise of any
other right, remedy, power, or privilege.  The rights and remedies under this
Agreement are cumulative and not exclusive of any rights, remedies, powers, and
privileges that may otherwise be available to Agent or any Lender, whether under
any Loan Document, or under applicable law.

 

SECTION 16                        Survival.  All covenants, agreements,
representations and warranties made in this Agreement shall, except to the
extent otherwise provided herein, survive the execution and delivery of this
Agreement, and shall continue in full force and effect so long as any Senior
Debt remains unpaid.

 

SECTION 17                        Benefits of Agreement.  This Agreement is
entered into for the sole protection and benefit of the parties hereto and their
successors and assigns, and no other Person shall be a direct or indirect
beneficiary of, or shall have any direct or indirect cause of action or claim in
connection with, this Agreement.

 

SECTION 18                        Binding Effect.  This Agreement shall be
binding upon, inure to the benefit of and be enforceable by each Subordinated
Creditor and Agent and their respective successors and permitted assigns.

 

SECTION 19                        CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

THE VALIDITY OF THIS AGREEMENT, ITS CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY PROPERTY
MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT
ELECTS TO BRING SUCH ACTION TO THE EXTENT SUCH COURTS HAVE IN PERSONAM
JURISDICTION OVER THE RELEVANT SUBORDINATED CREDITOR OR IN REM JURISDICTION OVER
SUCH PROPERTY.  EACH SUBORDINATED CREDITOR AND AGENT WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE

 

12

--------------------------------------------------------------------------------


 

DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 19 AND STIPULATE THAT THE
STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK SHALL HAVE IN PERSONAM
JURISDICTION AND VENUE OVER SUCH PARTY FOR THE PURPOSE OF LITIGATING ANY SUCH
DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS.

 

EACH SUBORDINATED CREDITOR AND AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH SUBORDINATED CREDITOR AND AGENT REPRESENT THAT EACH SUCH
PARTY HAS REVIEWED THIS WAIVER AND EACH SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

SECTION 20                        Entire Agreement; Amendments and Waivers.

 

(a)                                 Entire Agreement.  This Agreement
constitutes the entire agreement of each of the Subordinated Creditors, Agent
and the Lenders with respect to the matters set forth herein and supersedes any
prior agreements, commitments, drafts, communications, discussions, and
understandings, oral or written, with respect thereto.

 

(b)                                 Amendments and Waivers.  No amendment to any
provision of this Agreement shall in any event be effective unless the same
shall be in writing and signed by each of the Subordinated Creditors and Agent;
and no waiver of any provision of this Agreement, or consent to any departure by
any Subordinated Creditor therefrom, shall in any event be effective unless the
same shall be in writing and signed by Agent.  Any such amendment, waiver, or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

SECTION 21                        Conflicts.  In case of any conflict or
inconsistency between any terms of this Agreement, on the one hand, and any
documents or instruments in respect of the Subordinated Debt, on the other hand,
then the terms of this Agreement shall control.

 

SECTION 22                        Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under all applicable laws and regulations.  If, however, any
provision of this Agreement shall be prohibited by or invalid under any such law
or regulation in any jurisdiction, it shall, as to such jurisdiction, be deemed
modified to conform to the minimum requirements of such law or regulation, or,
if for any reason it is not deemed so modified, it shall be ineffective and
invalid only to the extent of such prohibition or invalidity without affecting
the remaining provisions of this Agreement or the validity or effectiveness of
such provision in any other jurisdiction.

 

13

--------------------------------------------------------------------------------


 

SECTION 23                        Interpretation.  This Agreement is the result
of negotiations between, and have been reviewed by the respective counsel to,
the Subordinated Creditors and Agent and is the product of all parties hereto. 
Accordingly, this Agreement shall not be construed against Agent merely because
of Agent’s involvement in the preparation hereof.

 

SECTION 24                        Counterparts; Facsimile Execution.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement.  Delivery of an executed counterpart of this Agreement by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by facsimile or electronic mail also
shall deliver an original executed counterpart of this Agreement but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and bind effect of this Agreement.

 

SECTION 25                        Termination of Agreement.  Upon payment and
performance in full in cash of the Senior Debt, including the full and final
termination of any commitment to extend any financial accommodations under the
Credit Agreement, this Agreement shall terminate and Agent shall promptly
execute and deliver to each Subordinated Creditor such documents and instruments
as shall be reasonably necessary to evidence such termination.

 

SECTION 26                        Other Subsidiaries.  As set forth in, and
subject to the limitations of, Section 5.7 of the Credit Agreement, any new
direct Subsidiary (whether by acquisition or creation) of PTP that is required
to become a Loan Party under the terms of the Credit Agreement is required to
enter into this Agreement by executing and delivering in favor of Agent a
supplement to this Agreement in the form of Annex 1 attached hereto.  In
addition, each of AOH, Ares Management GP, APH and AV hereby agrees that if it
shall form or acquire any new Subsidiary (that would be a Subsidiary under the
Credit Agreement) that is not also a Subsidiary of PTP, that it shall promptly
cause such Subsidiary to execute and deliver in favor of Agent a supplement to
this Agreement in the form of Annex 1 attached hereto; provided that no such
Subsidiary that is a foreign Subsidiary shall be required to execute and deliver
a supplement to this Agreement to the extent the Borrower reasonably determines
that such action would result in a material adverse tax consequence.  Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Subordinated Creditor hereunder with the same force and effect as
if originally named as a Subordinated Creditor herein.  The execution and
delivery of any instrument adding an additional Subordinated Creditor as a party
to this Agreement shall not require the consent of any Subordinated Creditor
hereunder. The rights and obligations of each Subordinated Creditor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subordinated Creditor hereunder.

 

SECTION 27                        Termination of Existing Intercompany
Subordination Agreement.  Upon the effectiveness hereof, the Third Amended and
Restated Intercompany Subordination Agreement dated as of December 17, 2012
shall be deemed automatically terminated.

 

[Signature page follows.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Agreement as of the date first written above.

 

 

SUBORDINATED CREDITORS:

 

 

 

ARES HOLDINGS L.P.

 

ARES DOMESTIC HOLDINGS L.P.

 

ARES INVESTMENTS L.P.

 

ARES REAL ESTATE HOLDINGS L.P.

 

ARES HOLDINGS INC.

 

ARES DOMESTIC HOLDINGS INC.

 

ARES REAL ESTATE HOLDINGS LLC

 

ARES INVESTMENTS HOLDINGS LLC

 

ARES MANAGEMENT LLC

 

ARES PARTNERS HOLDCO LLC

 

ARES MANAGEMENT GP LLC

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Daniel F. Nguyen

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

ARES MANAGEMENT, L.P.

 

 

 

 

 

By: ARES MANAGEMENT GP, LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Daniel F. Nguyen

 

 

Title:

Executive Vice President,

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

ARES VOTING LLC

 

 

 

 

 

By: Ares Partners Holdco LLC, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Daniel F. Nguyen

 

 

Title:

Executive Vice President,

 

 

Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

 

ARES OWNERS HOLDINGS, L.P.

 

 

 

 

 

By: Ares Partners Holdco LLC, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Daniel F. Nguyen

 

 

Title:

Executive Vice President,

 

 

Chief Financial Officer and Treasurer

 

ACKNOWLEDGED BY:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

16

--------------------------------------------------------------------------------


 

ANNEX 1 TO INTERCOMPANY SUBORDINATION AGREEMENT
FORM OF SUPPLEMENT

 

Supplement No.        (this “Supplement”) dated as of                ,         ,
to that certain Intercompany Subordination Agreement, dated as of May [-], 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Intercompany Subordination Agreement”), by each of the parties listed on the
signature pages thereto and those additional entities that thereafter become
parties thereto (collectively, jointly and severally, and together with any
other Person required to become or designated a “Subordinated Creditor”
hereunder, the “Subordinated Creditors” and each individually an “Subordinated
Creditor”) and JPMORGAN CHASE BANK, N.A., a national banking association, as
administrative agent for the Lender Group (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Sixth Amended and Restated Senior Unsecured
Credit Agreement, dated as of April [21], 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among ARES HOLDINGS L.P., a Delaware limited partnership (“Ares
Holdings”), ARES DOMESTIC HOLDINGS L.P., a Delaware limited partnership (“Ares
Domestic Holdings”), ARES INVESTMENTS L.P., a Delaware limited partnership
(“Ares Investments”), ARES REAL ESTATE HOLDINGS L.P., a Delaware limited
partnership (“Ares Real Estate”, together with Ares Holdings, Ares Domestic
Holdings, Ares Investments and any other Person that thereafter become borrowers
under the below-defined Credit Agreement by joinder, are referred to hereinafter
individually and collectively, jointly and severally, as the “Borrower”), ARES
MANAGEMENT LLC, a Delaware limited liability company (“AML”), ARES INVESTMENTS
HOLDINGS LLC, a Delaware limited liability company (“AIH”), ARES DOMESTIC
HOLDINGS INC., a Delaware corporation (“ADHI”), ARES REAL ESTATE HOLDINGS LLC, a
Delaware corporation (“AREH”), ARES HOLDINGS INC., a Delaware corporation
(“AHI”), ARES MANAGEMENT, L.P., a Delaware limited partnership (“PTP”, together
with AML, AIH, ADHI, AREH, AHI and any other Person that thereafter becomes a
Guarantor under the Credit Agreement by joinder, are referred to hereinafter
individually and collectively, jointly and severally, as the “Guarantors”), the
lenders identified on the signature pages thereof (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
each individually as a “Lender” and collectively as the “Lenders”) and Agent,
pursuant to which the Lenders are willing to make certain financial
accommodations available to Borrower from time to time pursuant to the terms and
conditions thereof; and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement; and

 

WHEREAS, Subordinated Creditors have entered into the Intercompany Subordination
Agreement in order to induce Agent and the Lenders to make certain financial
accommodations to Borrower; and

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to Section 5.7 of the Credit Agreement, new direct
Subsidiaries of PTP that are required to become Loan Parties pursuant to the
terms of Section 5.7 of the Credit Agreement must execute and deliver certain
Loan Documents, including the Intercompany Subordination Agreement, and the
execution of the Intercompany Subordination Agreement by the undersigned new
Subordinated Creditor or Subordinated Creditors (collectively, the “New
Subordinated Creditors”) may be accomplished by the execution of this Supplement
in favor of Agent, for the benefit of the Lender Group;

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Subordinated Creditor hereby agrees as follows:

 

1.                                      In accordance with Section 26 of the
Intercompany Subordination Agreement, each New Subordinated Creditor, by its
signature below, becomes an “Subordinated Creditor” under the Intercompany
Subordination Agreement with the same force and effect as if originally named
therein as an “Subordinated Creditor” and each New Subordinated Creditor hereby
(a) agrees to all of the terms and provisions of the Intercompany Subordination
Agreement applicable to it as an “Subordinated Creditor” thereunder and
(b) represents and warrants that the representations and warranties made by it
as an “Subordinated Creditor” thereunder are true and correct on and as of the
date hereof.  Each reference to an “Subordinated Creditor” in the Intercompany
Subordination Agreement shall be deemed to include each New Subordinated
Creditor.  The Intercompany Subordination Agreement is incorporated herein by
reference.

 

2.                                      Each New Subordinated Creditor
represents and warrants to the Lender Group that this Supplement has been duly
executed and delivered by such New Subordinated Creditor and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except as enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or other similar
laws affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

 

3.                                      This Supplement may be executed in
multiple counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument.  Delivery of a counterpart hereof by facsimile transmission or by
e-mail transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

4.                                      Except as expressly supplemented hereby,
the Intercompany Subordination Agreement shall remain in full force and effect.

 

5.                                      This Supplement shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to the conflict of laws principles thereof that would result in the
application of the law of another jurisdiction.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Subordinated Creditor and Agent have duly executed
this Supplement to the Intercompany Subordination Agreement as of the day and
year first above written.

 

 

NEW SUBORDINATED CREDITORS:

[Name of New Subordinated Creditor]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

NEW SUBORDINATED CREDITORS:

[Name of New Subordinated Creditor]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

AGENT:

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

[on Administrative Entity’s letterhead]

 

To:                             JP Morgan Chase Bank, N.A.
500 Stanton Christiana Road 3/Ops 2
Newark, DE 19713
Office: 302-634-1156
Facsimile:302-634-4733
shannon.c.reaume@jpmorgan.com
Attn: Shannon Reaume

 

with a copy to:

 

JPMorgan Chase Bank, N.A.
383 Madison Avenue, Floor 23
New York, NY, 10179
T: 212-270-9853
Email: lauren.l.gubkin@jpmorgan.com
Attn: Lauren L. Gubkin

 

Re:                             Compliance Certificate dated

 

Ladies and Gentlemen: Reference is made to that certain Sixth Amended and
Restated Credit Agreement, dated as of [April 21], 2014 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among, on the one hand, the lenders identified on the signature
pages thereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”) and JPMORGAN CHASE BANK, N.A., a national
banking association (“JPMCB”), as administrative agent for the Lenders (together
with its successors and assigns in such capacity, the “Agent”), and, on the
other hand,  ARES HOLDINGS LLCL.P., a Delaware limited liability
companypartnership (“Ares Holdings”), ARES DOMESTIC HOLDINGS L.P., a Delaware
limited partnership (“Ares Domestic Holdings”), ARES INVESTMENTS LLCL.P., a
Delaware limited liability company (“partnership (“Ares Investments”), ARES REAL
ESTATE HOLDINGS L.P., a Delaware limited partnership (“Ares Real Estate”,
together with Ares Holdings, Ares Domestic Holdings and Ares Investments are
referred to hereinafter individually and collectively, jointly and severally, as
the “Borrower”) and the Guarantors party thereto. Capitalized terms used in this
Compliance Certificate have the meanings set forth in the Credit Agreement
unless specifically defined herein.

 

The undersigned officer of Administrative Entity hereby certifies that:

 

1.                                      The financial statements contained in
the report of Borrower and its Subsidiaries furnished in Schedule 1 attached
hereto, have been prepared in accordance with

 

20

--------------------------------------------------------------------------------


 

GAAP (except in the case of financial statements delivered pursuant to
Section 5.2(b) of the Credit Agreement, for the lack of footnotes and being
subject to year-end audit adjustments) and fairly present in all material
respects the financial condition of PTP and its Subsidiaries.(3)

 

2.                                      Such officer has reviewed the terms of
the Credit Agreement and the other Loan Documents and has made, or caused to be
made under his/her supervision, a review of the activities of the PTP and its
Subsidiaries during the accounting period covered by such financial statements,
with a view to determining whether the Loan Parties have fulfilled all of their
respective obligations under the Credit Agreement and the other Loan Documents.

 

3.                                      Such review has not disclosed the
existence on and as of the date hereof, and the undersigned does not have
knowledge of the existence as of the date hereof, of any event or condition that
constitutes an Unmatured Event of Default or Event of Default, except for such
conditions or events listed on Schedule 2 attached hereto, specifying the nature
and period of existence thereof and the actions Borrower has taken, is taking,
or proposes to take with respect thereto.

 

4.                                      Borrower is in timely compliance in all
material respects with all representations, warranties, and covenants set forth
in the Credit Agreement and the other Loan Documents, except as set forth on
Schedule 2 attached hereto. Without limiting the generality of the foregoing,
Borrower is in compliance with the covenants contained in Section 6.13 of the
Credit Agreement as demonstrated on Schedule 3 hereof as of the end of the
period specified in Schedule 3 hereof.

 

5.                                      Attached hereto on Schedule 4 hereto is
a description of all material Contingent Obligations of the Loan Parties.

 

6.                                      Attached hereto on Schedule 5 hereto is
a description of all Margin Securities held by Borrower or any Guarantor,
including, without limitation, a listing of the name of each issuer of such
Margin Securities, the number of shares of each class of such Margin Securities
and the current value of such Margin Securities.

 

7.                                      Attached hereto on Schedule 6 hereto is,
on an Ares Fund by Ares Fund basis and based on the information available to
Borrower as of the date hereof, a listing of the Assets Under Management for
such Ares Fund.

 

--------------------------------------------------------------------------------

(3)  So long as PTP is subject to the reporting requirements of the Exchange
Act, the filing of PTP’s annual report on Form 10-K for such fiscal year or
quarterly report on Form 10-Q for such fiscal quarter, as the case may be, shall
satisfy the delivery requirements for the annual and/or quarterly financials
contemplated by this Section 1, so long as so long as (i) such Form 10-K or
Form 10-Q, as the case may be, is concurrently furnished (which may be by a link
to a website containing such document sent by automated electronic notification)
to the Agent upon filing thereof and (ii) Agent is provided with a
reconciliation (that may be part of the financial statements) prepared by a
Financial Officer of PTP or its general partner and indicating the differences
between (x) the statement of financial condition and statement of operations
referred to in such financial statements and (y) the unaudited statement of
financial condition and statement of operations of the Loan Parties and their
consolidated Subsidiaries on a Stand Alone Basis in respect of such year.

 

21

--------------------------------------------------------------------------------


 

8.                                      Attached hereto on Schedule 7 hereto is
a listing of each Ares Fund, if any, that has closed during the period covered
by this Compliance Certificate to the extent not previously disclosed.

 

9.                                      Attached hereto on Schedule 8 hereto is,
solely to the extent that agreements executed in connection with the closing of
any Ares Fund noted in paragraph 8 of this Compliance Certificate provide for
the deferral of the payment of Management Fees, a listing of the portion of the
Management Fees that have been so agreed to be so deferred for any such Ares
Fund.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this         day of                   ,         .

 

 

ARES MANAGEMENT,HOLDINGS L.P.,

 

a Delaware limited partnership,

 

as Administrative Entity

 

 

 

 

 

 

 

By:

ARES MANAGEMENT GP, LLC,HOLDINGS INC.,

 

 

its general partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

23

--------------------------------------------------------------------------------


 

SCHEDULE l

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

1.                                      Management Fees.

 

(a)                                 The amount of all of the Management Fees
(taken as a whole) that, as required to be reported under GAAP, would have been
due and payable to any Loan Party during the twelve month period ending
            ,     is $           .

 

(b)                                 The amount of Management Fees for which
Borrower’s Subsidiaries or the Ares Funds has deferred payment or failed to pay
in cash, in each case as a result of a Triggering Event with respect to the
applicable Ares Fund (including in connection with amendments or modifications
of agreements evidencing any obligation to pay Management Fees as a result of a
Triggering Event with respect to the applicable Ares Fund, to the extent that
any such amendment or modification, together with any such deferral or failure
to pay Management Fees in cash described above, would result in a failure to pay
in cash) that, as required to be reported under GAAP, otherwise would have been
due and payable to any Loan Party, during the twelve month period ending
            ,     is $           .

 

(c)                                  The amount in clause (b) of this Item 1 is
less than ten percent (10%) of the amount in clause (a) of this Item 1.

 

2.                                      Debt to Adjusted EBITDA.

 

(a)                                 The total outstanding amount of Debt of PTP
and itsthe Loan Parties and their respective Subsidiaries on a Stand Alone Basis
as of the last day of the four fiscal quarter period of [PTP] ending
           ,     is equal to $                .(4)

 

(b)                                 The Adjusted EBITDA of PTP and itsthe Loan
Parties and their respective Subsidiaries on a Stand Alone Basis as of the last
day of the four fiscal quarter period of [PTP] ending            ,     is equal
to $                .

 

(c)                                  The ratio obtained by dividing the amount
under clause (a) of this Item 2 by the amount under clause (b) of this Item 2 is
          , which is less than or equal to the ratio of
3.0[3.75:1.00](5)[3.50:1.00](6) set forth in Section 6.13(b) of the Credit
Agreement.

 

(d)                                 A calculation of each component of Adjusted
EBITDA is shown below:

 

[   ]

 

3.                                      Assets Under Management.

 

(a)                                 Assets Under Management, measured as of any
date of determination, for the measurement date               ,     is
$               .

 

--------------------------------------------------------------------------------

(4)  For purposes of calculating Debt, Debt shall exclude any Debt that is
non-recourse to each Loan Party or any of their respective Subsidiaries or
assets (other than with respect to any non-Loan Party Subsidiary incurring such
Debt) and for which no Subsidiary shall be liable except to the extent such Debt
is permitted pursuant to Section 6.1(m) or (n) of the Credit Agreement

(5)  For each fiscal period ending on or prior to December 31, 2016.

(6)  For each fiscal period ending after December 31, 2016.

 

--------------------------------------------------------------------------------


 

(b)                                 75% of the total amount of New Management
Fee Assets, measured as of any date of determination, for the measurement date
           ,     is $                .

 

(c)                                  The amount set forth in clause (a) of this
Item 3 is             , which is greater than or equal to the sum of the amount
set forth in clause (b) of this Item 3 and $[        ], which is the amount set
forth in Section 6.13(c)(i) of the Credit Agreement.

 

4.                                      Interest Coverage Ratio.

 

(a)                                 The Adjusted EBITDA of PTP and itsthe Loan
Parties and their Subsidiaries on a Stand Alone Basis as of the last day of the
four fiscal quarter period of Borrower[PTP] ending            ,     is equal to
$                .

 

(b)                                 The Interest Expense of PTP and itsthe Loan
Parties and their Subsidiaries on a Stand Alone Basis as of the last day of the
four fiscal quarter period of [PTP] ending            ,     is equal to
$                .

 

(c)                                  The ratio obtained by dividing the amount
under clause (a) of this Item 4 by the amount under clause (b) of this Item 4 is
           , which is not less than the ratio of 4.00:1.00 set forth in
Section 6.13(d) of the Credit Agreement.

 

(d)                                 A calculation of each component of Interest
Expense is shown below:

 

[   ]

 

27

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF CONFIRMATION AGREEMENT

 

CONFIRMATION AGREEMENT (this “Confirmation Agreement”) dated as of May [  ],
2014, by ARES HOLDINGS L.P. (as successor by conversion to Ares Holdings LLC)
and ARES INVESTMENTS L.P. (as successor by conversion to Ares Investments LLC)
under that certain Sixth Amended and Restated Senior Unsecured Revolving Credit
Agreement, dated as of April [21], 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among ARES
HOLDINGS L.P., a Delaware limited partnership (as successor by conversion to
Ares Holdings LLC) (“Ares Holdings”), ARES DOMESTIC HOLDINGS L.P., a Delaware
limited partnership (“Ares Domestic Holdings”), ARES INVESTMENTS L.P., a
Delaware limited partnership (as successor by conversion to Ares Investments
LLC) (“Ares Investments”), ARES REAL ESTATE HOLDINGS L.P., a Delaware limited
partnership (“Ares Real Estate”, together with Ares Holdings, Ares Domestic
Holdings, Ares Investments and any other Person that thereafter become borrowers
under the Credit Agreement by joinder, are referred to hereinafter individually
and collectively, jointly and severally, as the “Borrower”), the Guarantors
party thereto, the lenders identified on the signature pages thereof (such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”) and JPMorgan Chase Bank, N.A., as Agent.

 

W I T N E S S E T H:

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement; and

 

WHEREAS, Ares Holdings and Ares Investments desire to confirm their obligations
as a Borrower under the Credit Agreement by the execution of this Confirmation
Agreement in favor of Agent, for the benefit of the Lender Group.

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of Ares Holdings and Ares Investments:

 

1.                                      Hereby (a) agrees to all of the terms
and provisions of the Credit Agreement applicable to it as a “Borrower”
thereunder and (b) represents and warrants that the representations and
warranties made by it as a “Borrower” thereunder are true and correct in all
material respects on and as of the date hereof.

 

2.                                      Hereby represents and warrants to the
Lender Group that this Confirmation Agreement has been duly executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other similar laws affecting creditors’ rights generally
and general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

--------------------------------------------------------------------------------


 

3.                                      This Confirmation Agreement may be
executed in multiple counterparts, each of which shall be deemed to be an
original, but all such separate counterparts shall together constitute but one
and the same instrument.  Delivery of a counterpart hereof by facsimile
transmission or by e-mail transmission shall be as effective as delivery of a
manually executed counterpart hereof.

 

4.                                      This Confirmation Agreement shall be
construed in accordance with and governed by the laws of the State of New York,
without regard to the conflict of laws principles thereof that would result in
the application of the law of another jurisdiction.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Ares Holdings, Ares Investments and Agent have duly
executed this Confirmation Agreement as of the day and year first above written.

 

 

ARES HOLDINGS L.P.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ARES INVESTMENTS L.P.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

AGREED:

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ARES DOMESTIC HOLDINGS L.P.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ARES REAL ESTATE HOLDINGS L.P.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

ARES HOLDINGS INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ARES DOMESTIC HOLDINGS INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ARES REAL ESTATE HOLDINGS LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ARES INVESTMENTS HOLDINGS LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ARES MANAGEMENT, L.P.

 

 

 

 

 

 

 

By:

ARES MANAGEMENT GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT R-l

 

PERSONS AUTHORIZED TO REQUEST A LOAN

 

·                  Antony Ressler

·                  Bennett Rosenthal

·                  David Kaplan

·                  Christina Oh

·                  Daniel NguyenMichael R. McFerran

·                  Michael Weiner

·                  Michael Arougheti

·                  Mark Infanger

 

--------------------------------------------------------------------------------


 

EXHIBIT R-2

 

FORM OF REQUEST FOR BORROWING

 

JP Morgan Chase Bank, N.A.

500 Stanton Christiana Road 3/Ops 2

Newark, DE 19713

Office: 302-634-1156

Facsimile: 302-634-4733

shannon.c.reaume@jpmorgan.com

Attn: Shannon Reaume

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 23

New York, NY, 10179

T: 212-270-9853

Email: lauren.l.gubkin@jpmorgan.com

Attn: Lauren L. Gubkin

 

RE:                          Request for Borrowing under the Sixth Amended and
Restated Credit Agreement, dated as of [April 21], 2014 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among, on the one hand, the lenders identified on the signature
pages thereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”) and JPMORGAN CHASE BANK, N.A., a national
banking association (“JPMCB”), as administrative agent for the Lenders (together
with its successors and assigns in such capacity, the “Agent”), and, on the
other hand, ARES HOLDINGS LLCL.P., a Delaware limited liability
companypartnership (“Ares Holdings”), ARES DOMESTIC HOLDINGS L.P., a Delaware
limited partnership (“Ares Domestic Holdings”), ARES INVESTMENTS LLCL.P., a
Delaware limited liability company (“partnership (“Ares Investments”), ARES REAL
ESTATE HOLDINGS L.P., a Delaware limited partnership (“Ares Real Estate”,
together with Ares Holdings, Ares Domestic Holdings and Ares Investments are
referred to hereinafter individually and collectively, jointly and severally, as
the “Borrower”) and the Guarantors party thereto.

 

Ladies and Gentlemen:

 

Reference hereby is made to the Credit Agreement. Capitalized terms used herein,
and not otherwise defined herein, have their respective meanings given them in
the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Pursuant to Section 2.6 of the Credit Agreement, Borrower hereby gives you
irrevocable notice that Borrower hereby requests a [Loan][Letter of Credit]
under the Credit Agreement, and in connection therewith sets forth below the
information relating to such [Loan][Letter of Credit] [(the “Proposed Loan”)]
[(the “Proposed Letter of Credit”)] as required by Section 2.6 of the Credit
Agreement.

 

a.                                      The [principal] amount of the [Proposed
Loan] [Proposed Letter of Credit] is $          .

 

b.                                      The date and [Business Day][Eurodollar
Business Day] of the [Proposed Loan] [Proposed Letter of Credit] is            .

 

[c.                                   The Proposed Loan will be a [Base Rate
Loan][LIBOR Rate Loan].]

 

d.                                      The [proceeds of the Loan] [Letter of
Credit] will be used to [fund the following Investment by Borrower in
            ] [for Borrower’s working capital purposes][specify other purpose
permitted by Section 3.2(e) of the Credit Agreement].

 

e.                                       After giving effect to the [Proposed
Loan,] [Proposed Letter of Credit,] the outstanding amount of Loans and Letters
of Credit that have been used to finance an Investment in each Ares Fund (on an
Ares Fund by Ares Fund basis), and the outstanding amount of all Loans and
Letters of Credit that have been used for the Loan Parties’ general working
capital purposes, is as set forth on Exhibit 1 hereto.

 

f.                                        Set forth on Exhibit 2 is a
description of all Margin Securities held by a Loan Party as well as the fair
market value thereof as of the date hereof.

 

g.                                       The amount of the proceeds of the
Proposed Loan that will be made available to [   ]  is $         (the “[  ] Loan
Amount”). The amount of the proceeds of the Proposed Loan that will be made
available to [   ] or any other entity comprising Borrower (other than Ares)
will be $           (the “[  ] Loan Amount”)[ADD ADDITIONAL AS NEEDED].

 

h.                                      The [  ] Loan Amount of the Proposed
Loan is to be made to the [  ] Designated Account and the [  ] Loan Amount of
the Proposed Loan is to be made to the [  ] Designated Account.

 

Administrative Entity hereby further certifies, on behalf of the Borrower, that
as of the date of the [Proposed Loan] [Proposed Letter of Credit], and after
giving effect thereto:

 

(1)                                 the representations and warranties of
Borrower contained in the Credit Agreement and the other Loan Documents are true
and correct in all material respects on and as of the date of the [Proposed
Loan] [Proposed Letter of Credit] as though made on and as of such date (except
to the extent that such representations and warranties solely relate to an
earlier date);

 

(2)                                 no Event of Default or Unmatured Event of
Default has occurred and is continuing on the date of the [Proposed Loan]
[Proposed Letter of Credit], or would result therefrom;

 

--------------------------------------------------------------------------------


 

(3)                                 any decrease in the aggregate value of the
Assets of the Loan Parties (other than Margin Securities) since the date of the
quarterly financial statements with respect to Borrower and its Subsidiaries
most recently delivered by PTP to Agent could not reasonably be expected to
cause any Loan or Letter of Credit, the application of the proceeds of such Loan
or Letter of Credit, or the transactions contemplated by this Agreement to
violate Regulations T, U or X of the Federal Reserve Board; and

 

(4)                                 no event or development has occurred which
could reasonably be expected to result in a Material Adverse Effect with respect
to the Loan Parties, taken as a whole.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

ARES MANAGEMENT,HOLDINGS L.P.,

 

a Delaware limited partnership,

 

as Administrative Entity

 

 

 

 

By:

ARES MANAGEMENT GP, LLCHoldings Inc., its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT R-3

 

FORM OF REQUEST FOR CONVERSION/CONTINUATION

 

JP Morgan Chase Bank, N.A.

500 Stanton Christiana Road 3/Ops 2

Newark, DE 19713

Office: 302-634-1156

Facsimile: 302-634-4733

shannon.c.reaume@jpmorgan.com

Attn: Shannon Reaume

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 23

New York, NY, 10179

T: 212-270-9853

Email: lauren.l.gubkin@jpmorgan.com

Attn: Lauren L. Gubkin

 

Ladies and Gentlemen:

 

Reference is made to that certain Sixth Amended and Restated Credit Agreement,
dated as of [April 21], 2014 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among, on the one
hand, the lenders identified on the signature pages thereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”)
and JPMORGAN CHASE BANK, N.A., a national banking association (“JPMCB”), as
administrative agent for the Lenders (together with its successors and assigns
in such capacity, the “Agent”), and, on the other hand, ARES HOLDINGS LLCL.P., a
Delaware limited liability companypartnership (“Ares Holdings”), ARES DOMESTIC
HOLDINGS L.P., a Delaware limited partnership (“Ares Domestic Holdings”), ARES
INVESTMENTS LLCL.P., a Delaware limited liability company (“partnership (“Ares
Investments”), and ARES REAL ESTATE HOLDINGS L.P., a Delaware limited
partnership (“Ares Real Estate”, together with Ares Holdings, Ares Domestic
Holdings and Ares Investments are referred to hereinafter individually and
collectively, jointly and severally, as the “Borrower”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.

 

This Request for Conversion/Continuation represents Borrower’s request to
[convert $            of Base Rate Loans into LIBOR Rate Loans] [convert
$          of LIBOR Rate Loans into Base Rate Loans] [continue Loans in an
amount of $             as LIBOR Rate Loans] [, and is a written continuation of
the telephonic notice of such election given to Agent].

 

--------------------------------------------------------------------------------


 

[Such LIBOR Rate Loans will have an Interest Period of [1, 2, 3,, or 6] [or
12](1) month(s) commencing on              .]

 

The date and [Business Day] [Eurodollar Business Day] of the proposed
[conversion] [continuation] is           .

 

This Request for Conversion/Continuation further confirms Borrower’s acceptance,
for purposes of determining the rate of interest based on the LIBOR Rate under
the Credit Agreement, of the LIBOR Rate as determined pursuant to the Credit
Agreement.

 

Administrative Entity represents and warrants, on behalf of Borrower, that
(i) as of the date hereof, each representation or warranty contained in or
pursuant to any Loan Document, any agreement, instrument, certificate, document
or other writing furnished at any time under or in connection with any Loan
Document, and as of the effective date of any continuation or conversion
requested above, is true and correct in all material respects (except to the
extent any representation or warranty expressly related to an earlier date),
(ii) each of the covenants and agreements contained in any Loan Document has
been performed (to the extent required to be performed on or before the date
hereof or each such effective date) [, and (iii) no Unmatured Event of Default
or Event of Default has occurred and is continuing on the date hereof, nor will
any thereof occur after giving effect to the request above](2).

 

 

Dated:

 

 

 

 

 

ARES MANAGEMENT,HOLDINGS L.P.,

 

a Delaware limited partnership,

 

as Administrative Entity

 

 

 

 

By:

ARES MANAGEMENT GP, LLCHOLDINGS INC., its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged by:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Any request of 12 months by Borrower must be approved by the Lenders.

(2)  Only required with respect to a Loan that is being continued as, or
converted into, a LIBOR Rate Loan.

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.1(C)

 

 

355 South Grand Avenue

 

Los Angeles, California 90071-1560

 

Tel: +1.213.485.1234 Fax: +1.213.891.8763

 

www.lw.com

 

 

 

FIRM / AFFILIATE OFFICES

 

Abu Dhabi

Milan

 

Barcelona

Moscow

 

Beijing

Munich

 

Boston

New Jersey

 

Brussels

New York

 

Chicago

Orange County

 

Doha

Paris

 

Dubai

Riyadh

 

Düsseldorf

Rome

 

Frankfurt

San Diego

 

Hamburg

San Francisco

May [ ], 2014

Hong Kong

Shanghai

 

Houston

Silicon Valley

The lenders listed on Schedule A hereto

London

Singapore

 

Los Angeles

Tokyo

and

Madrid

Washington, D.C.

 

JPMorgan Chase Bank, N.A. as administrative agent for the lenders listed on
Schedule A hereto

1111 Fannin Street, 10th Floor

Houston, Texas 77002-8069

 

Re:                             Sixth Amended and Restated Credit Agreement
dated as of April [ · ], 2014

 

Ladies and Gentlemen:

 

We have acted as special counsel to Ares Holdings L.P., a Delaware limited
partnership (“Ares Holdings LP”) (as successor by conversion to Ares Holdings
LLC, a Delaware limited liability company (“Ares Holdings”)), Ares Domestic
Holdings L.P., a Delaware limited partnership (“Ares Domestic LP”), Ares
Investments L.P., a Delaware limited partnership (“Ares Investments LP”) (as
successor by conversion to Ares Investments LLC, a Delaware limited liability
company (“AI”)),  Ares Real Estate Holdings L.P., a Delaware limited partnership
(“Ares Real Estate LP” and, together with Ares Holdings LP, Ares Domestic LP and
Ares Investments LP, the “Borrowers”), Ares Management LLC, a Delaware limited
liability company (“Ares Management”), Ares Investments Holdings LLC, a Delaware
limited liability company (“Ares Investments Holdings”), Ares Management, L.P.,
a Delaware limited partnership (“Ares Management LP”), Ares Holdings Inc., a
Delaware corporation (“AH Inc.”), Ares Domestic Holdings Inc., a Delaware
corporation (“ADH Inc.”) and Ares Real Estate Holdings LLC, a Delaware limited
liability company (“AREH LLC” and together with Ares Management, Ares
Investments Holdings, Ares Management LP, AH Inc. and ADH Inc., the “Guarantors”
and together with the Borrowers, the “Opinion Parties”), in connection with
(i) that certain Sixth Amended and Restated Credit Agreement dated as of April [
], 2014 (the “Credit Agreement”) by and among the Borrower, the lenders party
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A. (“JPM”), as administrative
agent for the Lenders (in such capacity, the “Agent”) and (ii) the other Loan
Documents (as defined below).

 

This letter is furnished pursuant to Section 3.1(c) of the Credit Agreement. 
Capitalized terms defined in the Credit Agreement, used herein and not otherwise
defined herein, shall have the meanings given them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

As such counsel, we have examined such matters of fact and questions of law as
we have considered appropriate for purposes of this letter, except where a
specified fact confirmation procedure is stated to have been performed (in which
case we have with your consent performed the stated procedure).  We have
examined, among other things, the following:

 

(a)                                 The Credit Agreement;

 

(b)                                 The [Confirmation Agreement], dated as of
the date hereof, made by Ares Holdings LP and Ares Investments LP, and
acknowledged by the Opinion Parties (other than Ares Holdings LP and Ares
Investments LP) and the Agent (the “Confirmation”);

 

(c)                                  [The Subordination Agreement, dated as of
[the date hereof], by the Borrowers, the Guarantors and certain other
Subordinated Creditors party thereto in favor of the Agent (the “Subordination
Agreement”)];

 

(d)                                 The Certificate of Incorporation and Bylaws
of each of the Opinion Parties that is a Delaware corporation (such parties, the
“Corporate Parties” and such documents, the “Corporate Governing Documents”);

 

(e)                                  The Certificate of Formation and Limited
Liability Company Agreement of each of the Opinion Parties that is a Delaware
limited liability company (the “LLC Parties”) which, in each case, with your
consent, we have assumed is (i) a valid and binding agreement of the parties
thereto, enforceable in accordance with the plain meaning of its terms, (ii) in
full force and effect and (iii) the entire agreement of the parties pertaining
to the subject matter thereof (collectively, the “LLC Governing Documents”);

 

(f)                                   The Certificate of Limited Partnership and
Limited Partnership Agreement of each of the Opinion Parties that is a Delaware
limited partnership (the “LP Parties”) which, in each case, with your consent,
we have assumed is (i) a valid and binding agreement of the parties thereto,
enforceable in accordance with the plain meaning of its terms, (ii) in full
force and effect and (iii) the entire agreement of the parties pertaining to the
subject matter thereof (collectively, the “LP Governing Documents” and, together
with the Corporate Governing Documents and the LLC Governing Documents, the
“Governing Documents”); and

 

(g)                                  The Statement of Purpose for an Extension
of Credit Secured by Margin Stock (Federal Reserve Form U-1) dated as of [ ],
2014 and executed by [ · ] and the Agent (the “Form U-1”).

 

The documents described in subsections (a) — (c) above are referred to herein
collectively as the “Loan Documents” and the documents described in subsections
(b) — (c) above are referred to herein collectively at the “Effective Date Loan
Documents”).   As used in this letter, (i) “Signing Date Opinion Parties” shall
mean each Opinion Party other than Ares Holdings LP and Ares Investments LP and
(ii) “Effective Date Opinion Parties” shall mean Ares Holdings LP and Ares
Investments LP.

 

--------------------------------------------------------------------------------


 

Except as otherwise stated herein, as to factual matters we have, with your
consent, relied upon the foregoing, and upon oral and written statements and
representations of officers and other representatives of the Opinion Parties and
others, including the representations and warranties of the Opinion Parties in
the Loan Documents and upon certificates of officers of the Opinion Parties and
of others with respect to certain factual matters.  We have not independently
verified such factual matters.

 

We are opining as to the effect on the subject transaction only of the federal
laws of the United States, the internal laws of the State of New York, in
paragraphs 1, 2 and 4 of this letter, the Delaware General Corporation Law (the
“DGCL”), the Delaware Revised Uniform Limited Partnership Act (the “DRULPA”) and
the Delaware Limited Liability Company Act (the “DLLCA”), as applicable, and we
express no opinion with respect to the applicability to the opinions expressed
herein, or the effect thereon, of the laws of any other jurisdiction or, in the
case of the State of Delaware, any other laws, or as to any matters of municipal
law or the laws of any local agencies within any state.

 

Except as otherwise stated herein, our opinions herein are based upon our
consideration of only those statutes, rules and regulations which, in our
experience, are normally applicable to borrowers and guarantors in unsecured
loan transactions.  We express no opinion as to any state or federal laws or
regulations applicable to the subject transactions because of the legal or
regulatory status of any parties to the Loan Documents or the legal or
regulatory status of any of their affiliates.

 

Subject to the foregoing and the other matters set forth herein, as of the date
hereof:

 

1.                                      (a)                                 Each
of the Corporate Parties is a corporation under the DGCL with corporate power
and authority to enter into each of the Loan Documents to which it is a party
and perform its obligations thereunder.  With your consent, based solely on a
certificate from public officials, we confirm that each Corporate Party is
validly existing and in good standing under the laws of the State of Delaware.

 

(b)                                 Each of the LLC Parties is a limited
liability company under the DLLCA with limited liability company power and
authority to enter into each of the Loan Documents to which it is a party and
perform its obligations thereunder.  With your consent, based solely on
certificates from public officials, we confirm that each LLC Party is validly
existing and in good standing under the laws of the State of Delaware.

 

(c)                                  Each (i) of the LP Parties (other than AH
LP and AI LP) is a limited partnership under the DRULPA with limited partnership
power and authority to enter into each of the Loan Documents to which it is a
party and perform its obligations thereunder and (ii) each of AH LP and AI LP is
a limited partnership under the DRULPA with limited partnership power and
authority to enter into the Effective Date Loan Documents and perform its
obligations under the Loan Documents (including performance of its obligations
under the Credit Agreement as confirmed pursuant to the Confirmation).  With
your consent, based solely on certificates from

 

--------------------------------------------------------------------------------


 

public officials, we confirm that each LP Party is validly existing and in good
standing under the laws of the State of Delaware.

 

2.                                      The (i) execution, delivery and
performance of the Loan Documents by each Signing Date Opinion Party that is a
party thereto have been duly authorized by all necessary corporate, limited
liability company or limited partnership, as applicable, action of such Signing
Date Opinion Party and such Loan Documents have been duly executed and delivered
by such Signing Date Opinion Party and (ii) the execution and delivery of the
Effective Date Loan Documents by each Effective Date Opinion Party that is a
party thereto and the performance of the Loan Documents (including performance
of such Effective Date Opinion Party’s obligations under the Credit Agreement as
confirmed pursuant to the confirmation) have been duly authorized by all
necessary limited partnership action of such Effective Date Opinion Party and
such Effective Date Loan Documents have been duly executed and delivered by such
Effective Date Opinion Party.

 

3.                                      Each of the Loan Documents constitutes a
legally valid and binding obligation of each Opinion Party that is a party
thereto, enforceable against such Opinion Party in accordance with its terms
(including, with respect to the Effective Date Opinion Parties, the Credit
Agreement, as confirmed by the Confirmation).

 

4.                                      The execution and delivery of (A) the
Loan Documents by each Signing Date Opinion Party that is a party thereto and
(B) the Effective Date Loan Documents by each Effective Date Opinion Party, and
the borrowing of the loans or the guaranteeing of the loans by the relevant
Opinion Party (including with respect to each Effective Date Opinion Party, the
assumption of any such obligations under the Credit Agreement, as confirmed by
the Confirmation), do not on the date hereof:

 

a.                                      violate the provisions of the applicable
Governing Documents;

 

b.                                      violate (w) any federal or New York
statute, rule or regulation applicable to such Opinion Party (including, without
limitation, Regulations T, U or X of the Board of Governors of the Federal
Reserve System, assuming (I) each Opinion Party complies with the provisions of
the Loan Documents relating to the use of proceeds (including, without
limitation, Sections 6.11 and 6.12 of the Credit Agreement) and (II) in each
case where the Lender extended “purpose credit” to an Opinion Party, that
Opinion Party executes and delivers to the Agent for the benefit of the Lenders,
properly completed Form U-1 that are in all respects complete, true and
accurate), (x) the DGCL with respect to any Corporate Party, (y) the DLLCA with
respect to any LLC Party or (z) the DRULPA with respect to any LP Party; or

 

c.                                       require any consents, approvals, or
authorizations to be obtained by such Opinion Party from, or any registrations,
declarations or filings to be made by such Opinion Party with, any governmental
authority under any federal

 

--------------------------------------------------------------------------------


 

or New York statute, rule or regulation applicable to such Opinion Party or the
DGCL, DRULPA or DLLCA, as applicable, except the Form U-1 referred to in clause
(ii) above.

 

d.                                      With your consent, based solely upon a
certificate of an officer of each of the Opinion Parties as to factual matters,
none of the Opinion Parties is required to be registered as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

5.                                      We do not express any opinion with
respect to the creation, validity, attachment, perfection or priority of any
security interest or lien or the effectiveness of any sale or other conveyance
or transfer of real or personal property.  The opinions above do not include any
opinions with respect to compliance with laws relating to permissible rates of
interest.

 

Our opinions are subject to:

 

(a)                                 the effects of bankruptcy, insolvency,
reorganization, preference, fraudulent transfer, moratorium or other similar
laws relating to or affecting the rights or remedies of creditors;

 

(b)                                 the effects of general principles of equity,
whether considered in a proceeding in equity or at law (including the possible
unavailability of specific performance or injunctive relief), concepts of
materiality, reasonableness, good faith, fair dealing and commercial
reasonableness, and the discretion of the court before which a proceeding is
brought;

 

(c)                                  the invalidity under certain circumstances
under law or court decisions of provisions for the indemnification or
exculpation of or contribution to a party with respect to a liability where such
indemnification, exculpation or contribution is contrary to public policy; and

 

(d)                                 we express no opinion with respect to
(i) consents to, or restrictions upon, governing law, jurisdiction, venue,
service of process, arbitration, remedies or judicial relief; (ii) advance
waivers of claims, defenses, rights granted by law, or notice, opportunity for
hearing, evidentiary requirements, statutes of limitation, trial by jury or at
law, or other procedural rights; (iii) waivers of broadly or vaguely stated
rights; (iv) covenants not to compete; (v) provisions for exclusivity, election
or cumulation of rights or remedies; (vi) provisions authorizing or validating
conclusive or discretionary determinations; (vii) grants of setoff rights;
(viii) provisions to the effect that a guarantor is liable as a primary obligor,
and not as a surety and provisions purporting to waive modifications of any
guaranteed obligation to the extent such modification constitutes a novation;
(ix) provisions for the payment of attorneys’ fees where such payment is
contrary to law or public policy; (x) proxies, powers and trusts;
(xi) provisions prohibiting, restricting, or requiring consent to assignment or
transfer of any right or

 

--------------------------------------------------------------------------------


 

property; (xii) provisions for liquidated damages, default interest, late
charges, monetary penalties, prepayment or make-whole premiums or other economic
remedies to the extent such provisions are deemed to constitute a penalty;
(xiii) provisions permitting, upon acceleration of any indebtedness, collection
of that portion of the stated principal amount thereof which might be determined
to constitute unearned interest thereon; and (xiv) the severability, if invalid,
of provisions to the foregoing effect.

 

We express no opinion or confirmation as to federal or state securities laws,
Regulations T, U or X of the Board of Governors of the Federal Reserve System)
tax laws, antitrust or trade regulation laws, insolvency or fraudulent transfer
laws, antifraud laws, compliance with fiduciary duty requirements, pension or
employee benefit laws, usury laws, environmental laws, laws and regulations
relating to commodities trading, futures and swaps; Financial Industry
Regulatory Authority rules; National Futures Association rules; or the rules of
any stock exchange, clearing organizations, designated contract market or other
regulated entity for trading, processing, clearing or reporting transactions in
securities, commodities, futures or swaps (without limiting other laws or
rules excluded by customary practice).

 

Without limiting the generality of the foregoing, the opinions expressed above
are also subject to the following limitations, exceptions and assumptions:

 

(a)                                 we have assumed, with your consent, that all
members, managers, limited partners or general partners that are entities have
duly taken such internal actions (such as board, member, manager, limited
partner or general partner approval) as may be necessary to enable them to duly
act, and that they have duly acted (and duly executed and delivered the Loan
Documents), in their capacities as members, managers, limited partners or
general partners of the Opinion Parties in connection with the Loan Documents;

 

(b)                                 we have assumed that any conditions set
forth in the Loan Documents to the effectiveness thereof have been satisfied or
waived;

 

(c)                                  we have assumed that since the original
date of execution thereof, except as specifically set forth in the Confirmation,
the Credit Agreement has not been amended, restated, modified, supplemented, or
terminated and that no rights pursuant thereto have been released, waived, or
modified either expressly or by any action or inaction of the parties thereto
and that no party has defaulted on its obligations under the Credit Agreement.

 

We call to your attention that enforcement of a claim denominated in a foreign
currency may be limited by requirements that the claim (or a judgment in respect
of the claim) be converted into United States dollars, and we express no opinion
as to the enforceability of any indemnity for losses associated with the
exchange of the judgment currency into any other currency.

 

--------------------------------------------------------------------------------


 

With your consent, except to the extent that we have expressly opined as to such
matters with respect to the Opinion Parties herein, we have assumed (a) that the
Loan Documents have been duly authorized, executed and delivered by the parties
thereto, (b) the genuineness of all signatures and the legal capacity of all
natural persons, (c) that the Loan Documents constitute legally valid and
binding obligations of the parties thereto, enforceable against each of them in
accordance with their respective terms, and (d) that the status of the Loan
Documents as legally valid and binding obligations of the parties is not
affected by any (i) breaches of, or defaults under, agreements or instruments,
(ii) violations of statutes, rules, regulations or court or governmental orders,
or (iii) failures to obtain required consents, approvals or authorizations from,
or make required registrations, declarations or filings with, governmental
authorities.

 

This letter is furnished only to you and is solely for your benefit in
connection with the transactions referenced in the first paragraph.  This letter
may not be relied upon by you for any other purpose, or furnished to, assigned
to, quoted to or relied upon by any other person, firm or entity for any
purpose, without our prior written consent, which may be granted or withheld in
our discretion.  At your request, we hereby consent to reliance hereon by any
future assignee of your interest in the loans under the Credit Agreement
pursuant to an assignment that is made and consented to in accordance with the
express provisions of Section 9.1 of the Credit Agreement, on the condition and
understanding that (i) this letter speaks only as of the date hereof, (ii) we
have no responsibility or obligation to update this letter, to consider its
applicability or correctness to other than its addressees, or to take into
account changes in law, facts or any other developments of which we may later
become aware, and (iii) any such reliance by a future assignee must be actual
and reasonable under the circumstances existing at the time of assignment,
including any changes in law, facts or any other developments known to or
reasonably knowable by the assignee at such time.

 

 

Very truly yours,

 

 

 

DRAFT

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

LENDERS

 

[ ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.1(F)

 

OFFICER’S CERTIFICATE
Ares Holdings, L.P.

 

May [ ], 2014

 

The undersigned hereby certifies to JPMorgan Chase Bank, N.A., a national
banking association, as administrative agent for the Lenders (the “Agent”), that
the undersigned is the [ · ] of Ares Holdings L.P., a Delaware limited
partnership (successor by conversion to Ares Holdings LLC, a Delaware limited
liability company, the “LLC”)  (the “Company”), and as a result of the
foregoing, the undersigned is familiar with the affairs of the Company and is
authorized to execute and deliver this Officer’s Certificate on behalf of the
Company, and the undersigned further certifies to the Agent that:

 

1.             Attached hereto as Exhibit A is a true, complete and correct copy
of the Certificate of Limited Partnership of the Company, certified by the
Secretary of State for the State of Delaware, as in full force and effect on the
date hereof.

 

2.             Attached hereto as Exhibit B is a true, complete and correct copy
of the limited partnership agreement of the Company, together with all
amendments thereto, as in full force and effect on the Closing Date:

 

3.             Attached hereto as Exhibit C is a true, complete and correct copy
of the resolutions duly adopted by the general partner of the Company, acting in
such capacity as set forth therein, authorizing (a) the execution and delivery
of the Confirmation Agreement, pursuant to which the Company acknowledges and
assumes the obligations of the LLC under the applicable Loan Documents and
(b) the performance by the Company of the Company’s obligations under the
applicable Loan Documents as assumed by the Company pursuant to the Confirmation
Agreement.  Such resolutions have not been modified, rescinded or amended and
each such resolution is in full force and effect on the date hereof.

 

4.             Attached hereto as Exhibit D is a true, complete and correct copy
of a certificate of good standing for the Company issued by the Secretary of
State for the State of Delaware:

 

5.             The persons named on the Certificate of Incumbency (attached
hereto as Exhibit E), have been designated as Responsible Officers of the
Company, holding the respective offices set forth opposite their respective
names, each of such persons having been duly appointed or elected, and set forth
opposite their respective names are their respective genuine signatures. Each
such Responsible Officer is authorized to sign each Loan Document on behalf of
the Company and any other document, agreement or instrument to be delivered by
the Company pursuant to the Loan Documents to which it is a party.

 

6.             The Company obtained all orders, consents, approvals, and other
authorizations and has made all filings and other notifications (governmental or
otherwise) required in connection with the Loan Documents, other than orders,
consents, approvals,

 

--------------------------------------------------------------------------------


 

authorizations, or filings the failure to obtain or file, as applicable, which
could not reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole.

 

7.             The representations and warranties of the Company contained in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof as though made as of the date
hereof; provided that, to the extent that such representations and warranties
specifically refer to an earlier date they are and were true and correct in all
material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is and was true and correct in all respects
on such respective dates.

 

8.             No Event of Default or Unmatured Event of Default has occurred
and is continuing on the date hereof, nor shall either result from the making of
any extension of credit under the Credit Agreement on the date hereof.

 

9.             No event or development has occurred which could reasonably be
expected to result in a Material Adverse Effect with respect to the Loan
Parties, taken as a whole.

 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to such terms in that certain Sixth Amended and Restated Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of April [21], 2014, by and among the
Company (as successor by conversion to Ares Holdings LLC), Ares Domestic
Holdings L.P., Ares Investments L.P. (as successor by conversion to Ares
Investments LLC), and Ares Real Estate Holdings L.P, each as a borrower, the
Guarantors party there to, the lenders signatory thereto and the Agent.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this Certificate as of the date first set for
the above.

 

 

By:

 

 

Name: [ ]

 

Title:   [ ]

 

I hereby certify on behalf of the Company, that [ ] is the duly elected and
qualified [ ] of the Company, and that the signature set forth above his name is
authentic.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.

 

 

By:

 

 

Name: [ ]

 

Title:   [ ]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Certificate of Limited Partnership]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Limited Partnership Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Resolutions]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Good Standing Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Incumbency]

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF INCUMBENCY

 

NAME

 

OFFICE

 

SIGNATURE

 

 

 

 

 

[ ]

 

[ ]

 

 

 

 

 

 

 

[ ]

 

[ ]

 

 

 

--------------------------------------------------------------------------------

 


 

OFFICER’S CERTIFICATE
Ares Real Estate Holdings L.P.

May [ ], 2014

 

The undersigned hereby certifies to JPMorgan Chase Bank, N.A., a national
banking association, as administrative agent for the Lenders (the “Agent”), that
the undersigned is the Executive Vice President, Chief Legal Officer and
Secretary of Ares Real Estate Holdings L.P., a Delaware limited partnership (the
“Company”), and as a result of the foregoing, the undersigned is familiar with
the affairs of the Company and is authorized to execute and deliver this
Officer’s Certificate on behalf of the Company, and the undersigned further
certifies to the Agent that:

 

1.                                      Attached hereto as Exhibit A is a true,
complete and correct copy of the Certificate of Limited Partnership of the
Company, certified by the Secretary of State for the State of Delaware, as in
full force and effect on the date hereof.

 

2.                                      Attached hereto as Exhibit B is a true,
complete and correct copy of the limited partnership agreement of the Company,
together with all amendments thereto, as in full force and effect on the Closing
Date:

 

3.                                      Attached hereto as Exhibit C is a true,
complete and correct copy of the resolutions duly adopted by the general partner
of the Company, acting in such capacity as set forth therein, authorizing the
execution and delivery of the applicable Loan Documents by the Company and the
performance by the Company of the Company’s obligations under the applicable
Loan Documents.  Such resolutions have not been modified, rescinded or amended
and each such resolution is in full force and effect on the date hereof.

 

4.                                      Attached hereto as Exhibit D is a true,
complete and correct copy of a certificate of good standing for the Company
issued by the Secretary of State for the State of Delaware:

 

5.                                      The persons named on the Certificate of
Incumbency (attached hereto as Exhibit E), have been designated as Responsible
Officers of the Company, holding the respective offices set forth opposite their
respective names, each of such persons having been duly appointed or elected,
and set forth opposite their respective names are their respective genuine
signatures. Each such Responsible Officer is authorized to sign each Loan
Document on behalf of the Company and any other document, agreement or
instrument to be delivered by the Company pursuant to the Loan Documents to
which it is a party.

 

6.                                      The Company obtained all orders,
consents, approvals, and other authorizations and has made all filings and other
notifications (governmental or otherwise) required in connection with the Loan
Documents, other than orders, consents, approvals, authorizations, or filings
the failure to obtain or file, as applicable, which could not reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole.

 

7.                                      The representations and warranties of
the Company contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof as though
made as of the date hereof; provided that, to the extent that

 

--------------------------------------------------------------------------------


 

such representations and warranties specifically refer to an earlier date they
are and were true and correct in all material respects as of such earlier date;
provided, further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is and was true and
correct in all respects on such respective dates.

 

8.                                      No Event of Default or Unmatured Event
of Default has occurred and is continuing on the date hereof, nor shall either
result from the making of any extension of credit under the Credit Agreement on
the date hereof.

 

9.                                      No event or development has occurred
which could reasonably be expected to result in a Material Adverse Effect with
respect to the Loan Parties, taken as a whole.

 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to such terms in that certain Sixth Amended and Restated Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of April [ ], 2014, by and among the
Company, Ares Holdings, L.P. (as successor by conversion to Ares Holdings LLC),
Ares Domestic Holdings L.P., Ares Investments L.P. (as successor by conversion
to Ares Investments LLC), each as a borrower, the Guarantors party there to, the
lenders signatory thereto and the Agent.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this Certificate as of the date first set for
the above.

 

 

By:

 

 

Name: [ ]

 

Title:   [ ]

 

I hereby certify on behalf of the Company, that [ ] is the duly elected and
qualified [ ] of the Company, and that the signature set forth above his name is
authentic.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.

 

 

By:

 

 

Name: [ ]

 

Title:   [ ]

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Certificate of Limited Partnership]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Limited Partnership Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Resolutions]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Good Standing Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Incumbency]

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF INCUMBENCY

 

NAME

 

OFFICE

 

SIGNATURE

 

 

 

 

 

[ ]

 

[ ]

 

 

 

 

 

 

 

[ ]

 

[ ]

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

OFFICER’S CERTIFICATE
Ares Investments L.P.

 

May [ ], 2014

 

The undersigned hereby certifies to JPMorgan Chase Bank, N.A., a national
banking association, as administrative agent for the Lenders (the “Agent”), that
the undersigned is the Executive Vice President, Chief Legal Officer and
Secretary of Ares Investments L.P., a Delaware limited partnership (successor by
conversion to Ares Investments LLC, a Delaware limited liability company, the
“LLC”)  (the “Company”), and as a result of the foregoing, the undersigned is
familiar with the affairs of the Company and is authorized to execute and
deliver this Officer’s Certificate on behalf of the Company, and the undersigned
further certifies to the Agent that:

 

1.                                      Attached hereto as Exhibit A is a true,
complete and correct copy of the Certificate of Limited Partnership of the
Company, certified by the Secretary of State for the State of Delaware, as in
full force and effect on the date hereof.

 

2.                                      Attached hereto as Exhibit B is a true,
complete and correct copy of the limited partnership agreement of the Company,
together with all amendments thereto, as in full force and effect on the Closing
Date:

 

3.                                      Attached hereto as Exhibit C is a true,
complete and correct copy of the resolutions duly adopted by the general partner
of the Company, acting in such capacity as set forth therein, authorizing
(a) the execution and delivery of the Confirmation Agreement, pursuant to which
the Company acknowledges and assumes the obligations of the LLC under the
applicable Loan Documents and (b) the performance by the Company of the
Company’s obligations under the applicable Loan Documents as assumed by the
Company pursuant to the Confirmation Agreement.  Such resolutions have not been
modified, rescinded or amended and each such resolution is in full force and
effect on the date hereof.

 

4.                                      Attached hereto as Exhibit D is a true,
complete and correct copy of a certificate of good standing for the Company
issued by the Secretary of State for the State of Delaware:

 

5.                                      The persons named on the Certificate of
Incumbency (attached hereto as Exhibit E), have been designated as Responsible
Officers of the Company, holding the respective offices set forth opposite their
respective names, each of such persons having been duly appointed or elected,
and set forth opposite their respective names are their respective genuine
signatures. Each such Responsible Officer is authorized to sign each Loan
Document on behalf of the Company and any other document, agreement or
instrument to be delivered by the Company pursuant to the Loan Documents to
which it is a party.

 

6.                                      The Company obtained all orders,
consents, approvals, and other authorizations and has made all filings and other
notifications (governmental or otherwise) required in connection with the Loan
Documents, other than orders, consents, approvals, authorizations, or filings
the failure to obtain or file, as applicable, which could not reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole.

 

--------------------------------------------------------------------------------


 

7.                                      The representations and warranties of
the Company contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof as though
made as of the date hereof; provided that, to the extent that such
representations and warranties specifically refer to an earlier date they are
and were true and correct in all material respects as of such earlier date;
provided, further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is and was true and
correct in all respects on such respective dates.

 

8.                                      No Event of Default or Unmatured Event
of Default has occurred and is continuing on the date hereof, nor shall either
result from the making of any extension of credit under the Credit Agreement on
the date hereof.

 

9.                                      No event or development has occurred
which could reasonably be expected to result in a Material Adverse Effect with
respect to the Loan Parties, taken as a whole.

 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to such terms in that certain Sixth Amended and Restated Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of April [ ], 2014, by and among the
Company (as successor by conversion to Ares Investments LLC), Ares Domestic
Holdings L.P., Ares Holdings L.P. (as successor by conversion to Ares Holdings
LLC), and Ares Real Estate Holdings L.P., each as a borrower, the Guarantors
party there to, the lenders signatory thereto and the Agent.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this Certificate as of the date first set for
the above.

 

 

By:

 

 

Name: [ ]

 

Title:   [ ]

 

I hereby certify on behalf of the Company, that [ ] is the duly elected and
qualified [ ] of the Company, and that the signature set forth above his name is
authentic.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.

 

 

By:

 

 

Name: [ ]

 

Title:   [ ]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Certificate of Limited Partnership]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Limited Partnership Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Resolutions]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Good Standing Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Incumbency]

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF INCUMBENCY

 

NAME

 

OFFICE

 

SIGNATURE

 

 

 

 

 

[ ]

 

[ ]

 

 

 

 

 

 

 

[ ]

 

[ ]

 

 

 

--------------------------------------------------------------------------------

 


 

OFFICER’S CERTIFICATE
Ares Domestic Holdings L.P.

 

May [ ], 2014

 

The undersigned hereby certifies to JPMorgan Chase Bank, N.A., a national
banking association, as administrative agent for the Lenders (the “Agent”), that
the undersigned is the Executive Vice President, Chief Legal Officer and
Secretary of Ares Domestic Holdings L.P., a Delaware limited partnership (the
“Company”), and as a result of the foregoing, the undersigned is familiar with
the affairs of the Company and is authorized to execute and deliver this
Officer’s Certificate on behalf of the Company, and the undersigned further
certifies to the Agent that:

 

1.                                      Attached hereto as Exhibit A is a true,
complete and correct copy of the Certificate of Limited Partnership of the
Company, certified by the Secretary of State for the State of Delaware, as in
full force and effect on the date hereof.

 

2.                                      Attached hereto as Exhibit B is a true,
complete and correct copy of the limited partnership agreement of the Company,
together with all amendments thereto, as in full force and effect on the Closing
Date:

 

3.                                      Attached hereto as Exhibit C is a true,
complete and correct copy of the resolutions duly adopted by the general partner
of the Company, acting in such capacity as set forth therein, authorizing the
execution and delivery of the applicable Loan Documents by the Company and the
performance by the Company of the Company’s obligations under the applicable
Loan Documents.  Such resolutions have not been modified, rescinded or amended
and each such resolution is in full force and effect on the date hereof.

 

4.                                      Attached hereto as Exhibit D is a true,
complete and correct copy of a certificate of good standing for the Company
issued by the Secretary of State for the State of Delaware:

 

5.                                      The persons named on the Certificate of
Incumbency (attached hereto as Exhibit E), have been designated as Responsible
Officers of the Company, holding the respective offices set forth opposite their
respective names, each of such persons having been duly appointed or elected,
and set forth opposite their respective names are their respective genuine
signatures. Each such Responsible Officer is authorized to sign each Loan
Document on behalf of the Company and any other document, agreement or
instrument to be delivered by the Company pursuant to the Loan Documents to
which it is a party.

 

6.                                      The Company obtained all orders,
consents, approvals, and other authorizations and has made all filings and other
notifications (governmental or otherwise) required in connection with the Loan
Documents, other than orders, consents, approvals, authorizations, or filings
the failure to obtain or file, as applicable, which could not reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole.

 

7.                                      The representations and warranties of
the Company contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on

 

--------------------------------------------------------------------------------


 

and as of the date hereof as though made as of the date hereof; provided that,
to the extent that such representations and warranties specifically refer to an
earlier date they are and were true and correct in all material respects as of
such earlier date; provided, further that, any representation and warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
is and was true and correct in all respects on such respective dates.

 

8.                                      No Event of Default or Unmatured Event
of Default has occurred and is continuing on the date hereof, nor shall either
result from the making of any extension of credit under the Credit Agreement on
the date hereof.

 

9.                                      No event or development has occurred
which could reasonably be expected to result in a Material Adverse Effect with
respect to the Loan Parties, taken as a whole.

 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to such terms in that certain Sixth Amended and Restated Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of April [ ], 2014, by and among Ares
Real Estate Holdings L.P., Ares Holdings, L.P. (as successor by conversion to
Ares Holdings LLC), the Company, Ares Investments L.P. (as successor by
conversion to Ares Investments LLC), each as a borrower, the Guarantors party
there to, the lenders signatory thereto and the Agent.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this Certificate as of the date first set for
the above.

 

 

By:

 

 

Name: Michael D. Weiner

 

Title:   Executive Vice President, Chief Legal Officer and Secretary

 

I hereby certify on behalf of the Company, that Michael D. Weiner is the duly
elected and qualified Executive Vice President, Chief Legal Officer and
Secretary of the Company, and that the signature set forth above his name is
authentic.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.

 

 

By:

 

 

Name: Daniel F. Nguyen

 

Title:   Executive Vice President, Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Certificate of Limited Partnership]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Limited Partnership Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Resolutions]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Good Standing Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Incumbency]

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF INCUMBENCY

 

NAME

 

OFFICE

 

SIGNATURE

 

 

 

 

 

[ ]

 

[ ]

 

 

 

 

 

 

 

[ ]

 

[ ]

 

 

 

--------------------------------------------------------------------------------

 


 

OFFICER’S CERTIFICATE
Ares Management, L.P.

 

May [ ], 2014

 

The undersigned hereby certifies to JPMorgan Chase Bank, N.A., a national
banking association, as administrative agent for the Lenders (the “Agent”), that
the undersigned is the Executive Vice President, Chief Legal Officer and
Secretary of Ares Management GP LLC, a Delaware limited liability company, the
general partner of Ares Management, L.P., a Delaware limited partnership (the
“Company”), and as a result of the foregoing, the undersigned is familiar with
the affairs of the Company and is authorized to execute and deliver this
Officer’s Certificate on behalf of the Company, and the undersigned further
certifies to the Agent that:

 

1.             Attached hereto as Exhibit A is a true, complete and correct copy
of the Certificate of Limited Partnership of the Company, certified by the
Secretary of State for the State of Delaware, as in full force and effect on the
date hereof.

 

2.             Attached hereto as Exhibit B is a true, complete and correct copy
of the limited partnership agreement of the Company, together with all
amendments thereto, as in full force and effect on the Closing Date:

 

3.             Attached hereto as Exhibit C is a true, complete and correct copy
of the resolutions duly adopted by the Board of Directors of the general partner
of the Company, acting in such capacity as set forth therein, authorizing the
execution and delivery of the applicable Loan Documents by the Company and the
performance by the Company of the Company’s obligations under the applicable
Loan Documents.  Such resolutions have not been modified, rescinded or amended
and each such resolution is in full force and effect on the date hereof.

 

4.             Attached hereto as Exhibit D is a true, complete and correct copy
of a certificate of good standing for the Company issued by the Secretary of
State for the State of Delaware:

 

5.             The persons named on the Certificate of Incumbency (attached
hereto as Exhibit E), have been designated as Responsible Officers of the
Company, holding the respective offices set forth opposite their respective
names, each of such persons having been duly appointed or elected, and set forth
opposite their respective names are their respective genuine signatures. Each
such Responsible Officer is authorized to sign each Loan Document on behalf of
the Company and any other document, agreement or instrument to be delivered by
the Company pursuant to the Loan Documents to which it is a party.

 

6.             The Company obtained all orders, consents, approvals, and other
authorizations and has made all filings and other notifications (governmental or
otherwise) required in connection with the Loan Documents, other than orders,
consents, approvals, authorizations, or filings the failure to obtain or file,
as applicable, which could not reasonably be expected to have a Material Adverse
Effect on the Loan Parties, taken as a whole.

 

--------------------------------------------------------------------------------


 

7.             The representations and warranties of the Company contained in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof as though made as of the date
hereof; provided that, to the extent that such representations and warranties
specifically refer to an earlier date they are and were true and correct in all
material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is and was true and correct in all respects
on such respective dates.

 

8.             No Event of Default or Unmatured Event of Default has occurred
and is continuing on the date hereof, nor shall either result from the making of
any extension of credit under the Credit Agreement on the date hereof.

 

9.             No event or development has occurred which could reasonably be
expected to result in a Material Adverse Effect with respect to the Loan
Parties, taken as a whole.

 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to such terms in that certain Sixth Amended and Restated Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of April [ ], 2014, by and among the
Ares Real Estate Holdings L.P., Ares Holdings, L.P. (as successor by conversion
to Ares Holdings LLC), Ares Domestic Holdings L.P., Ares Investments L.P. (as
successor by conversion to Ares Investments LLC), each as a borrower, the
Guarantors party there to, the lenders signatory thereto and the Agent.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this Certificate as of the date first set for
the above.

 

 

By:

 

 

Name:

Michael D. Weiner

 

Title:

Executive Vice President, Chief Legal Officer and Secretary

 

I hereby certify on behalf of the Company, that Michael D. Weiner is the duly
elected and qualified Executive Vice President, Chief Legal Officer and
Secretary of Ares Management GP LLC, a Delaware limited liability company, the
general partner the Company, and that the signature set forth above his name is
authentic.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.

 

 

 

By:

 

 

Name:

Daniel F. Nguyen

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Certificate of Limited Partnership]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Limited Partnership Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Resolutions]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Good Standing Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Incumbency]

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF INCUMBENCY

 

NAME

 

OFFICE

 

SIGNATURE

 

 

 

 

 

[  ]

 

[  ]

 

 

 

 

 

 

 

[  ]

 

[  ]

 

 

 

--------------------------------------------------------------------------------


 

OFFICER’S CERTIFICATE
Ares Domestic Holdings Inc.

 

May [ ], 2014

 

The undersigned hereby certifies to JPMorgan Chase Bank, N.A., a national
banking association, as administrative agent for the Lenders (the “Agent”), that
the undersigned is the Executive Vice President, Chief Legal Officer and
Secretary of Ares Domestic Holdings Inc., a Delaware corporation (the
“Company”), and as a result of the foregoing, the undersigned is familiar with
the affairs of the Company and is authorized to execute and deliver this
Officer’s Certificate on behalf of the Company, and the undersigned further
certifies to the Agent that:

 

1.             Attached hereto as Exhibit A is a true, complete and correct copy
of the Certificate of Incorporation of the Company, certified by the Secretary
of State for the State of Delaware, as in full force and effect on the date
hereof.

 

2.             Attached hereto as Exhibit B is a true, complete and correct copy
of the bylaws of the Company, together with all amendments thereto, as in full
force and effect on the Closing Date:

 

3.             Attached hereto as Exhibit C is a true, complete and correct copy
of the resolutions duly adopted by the Board of Directors of the Company, acting
in such capacity as set forth therein, authorizing the execution and delivery of
the applicable Loan Documents by the Company and the performance by the Company
of the Company’s obligations under the applicable Loan Documents.  Such
resolutions have not been modified, rescinded or amended and each such
resolution is in full force and effect on the date hereof.

 

4.             Attached hereto as Exhibit D is a true, complete and correct copy
of a certificate of good standing for the Company issued by the Secretary of
State for the State of Delaware:

 

5.             The persons named on the Certificate of Incumbency (attached
hereto as Exhibit E), have been designated as Responsible Officers of the
Company, holding the respective offices set forth opposite their respective
names, each of such persons having been duly appointed or elected, and set forth
opposite their respective names are their respective genuine signatures. Each
such Responsible Officer is authorized to sign each Loan Document on behalf of
the Company and any other document, agreement or instrument to be delivered by
the Company pursuant to the Loan Documents to which it is a party.

 

6.             The Company obtained all orders, consents, approvals, and other
authorizations and has made all filings and other notifications (governmental or
otherwise) required in connection with the Loan Documents, other than orders,
consents, approvals, authorizations, or filings the failure to obtain or file,
as applicable, which could not reasonably be expected to have a Material Adverse
Effect on the Loan Parties, taken as a whole.

 

7.             The representations and warranties of the Company contained in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof as though made as of the date
hereof; provided that, to the extent that

 

--------------------------------------------------------------------------------


 

such representations and warranties specifically refer to an earlier date they
are and were true and correct in all material respects as of such earlier date;
provided, further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is and was true and
correct in all respects on such respective dates.

 

8.             No Event of Default or Unmatured Event of Default has occurred
and is continuing on the date hereof, nor shall either result from the making of
any extension of credit under the Credit Agreement on the date hereof.

 

9.             No event or development has occurred which could reasonably be
expected to result in a Material Adverse Effect with respect to the Loan
Parties, taken as a whole.

 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to such terms in that certain Sixth Amended and Restated Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of April [ ], 2014, by and among the
Ares Real Estate Holdings L.P., Ares Holdings, L.P. (as successor by conversion
to Ares Holdings LLC), Ares Domestic Holdings L.P., Ares Investments L.P. (as
successor by conversion to Ares Investments LLC), each as a borrower, the
Guarantors party there to, the lenders signatory thereto and the Agent.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this Certificate as of the date first set for
the above.

 

 

By:

 

 

 

Name:  Michael D. Weiner

 

 

Title:    Executive Vice President, Chief Legal Officer and Secretary

 

I hereby certify on behalf of the Company, that Michael D. Weiner is the duly
elected and qualified Executive Vice President, Chief Legal Officer and
Secretary of the Company, and that the signature set forth above his name is
authentic.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.

 

 

 

By:

 

 

 

Name:  Daniel F. Nguyen

 

 

Title:    Executive Vice President, Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Certificate of Incorporation]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Bylaws]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Resolutions]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Good Standing Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Incumbency]

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF INCUMBENCY

 

NAME

 

OFFICE

 

SIGNATURE

 

 

 

 

 

[  ]

 

[  ]

 

 

 

 

 

 

 

[  ]

 

[  ]

 

 

 

--------------------------------------------------------------------------------


 

OFFICER’S CERTIFICATE
Ares Holdings Inc.

 

May [ ], 2014

 

The undersigned hereby certifies to JPMorgan Chase Bank, N.A., a national
banking association, as administrative agent for the Lenders (the “Agent”), that
the undersigned is the Executive Vice President, Chief Legal Officer and
Secretary of Ares Holdings Inc., a Delaware corporation (the “Company”), and as
a result of the foregoing, the undersigned is familiar with the affairs of the
Company and is authorized to execute and deliver this Officer’s Certificate on
behalf of the Company, and the undersigned further certifies to the Agent that:

 

1.             Attached hereto as Exhibit A is a true, complete and correct copy
of the Certificate of Incorporation of the Company, certified by the Secretary
of State for the State of Delaware, as in full force and effect on the date
hereof.

 

2.             Attached hereto as Exhibit B is a true, complete and correct copy
of the bylaws of the Company, together with all amendments thereto, as in full
force and effect on the Closing Date:

 

3.             Attached hereto as Exhibit C is a true, complete and correct copy
of the resolutions duly adopted by the Board of Directors of the Company, acting
in such capacity as set forth therein, authorizing the execution and delivery of
the applicable Loan Documents by the Company and the performance by the Company
of the Company’s obligations under the applicable Loan Documents.  Such
resolutions have not been modified, rescinded or amended and each such
resolution is in full force and effect on the date hereof.

 

4.             Attached hereto as Exhibit D is a true, complete and correct copy
of a certificate of good standing for the Company issued by the Secretary of
State for the State of Delaware:

 

5.             The persons named on the Certificate of Incumbency (attached
hereto as Exhibit E), have been designated as Responsible Officers of the
Company, holding the respective offices set forth opposite their respective
names, each of such persons having been duly appointed or elected, and set forth
opposite their respective names are their respective genuine signatures. Each
such Responsible Officer is authorized to sign each Loan Document on behalf of
the Company and any other document, agreement or instrument to be delivered by
the Company pursuant to the Loan Documents to which it is a party.

 

6.             The Company obtained all orders, consents, approvals, and other
authorizations and has made all filings and other notifications (governmental or
otherwise) required in connection with the Loan Documents, other than orders,
consents, approvals, authorizations, or filings the failure to obtain or file,
as applicable, which could not reasonably be expected to have a Material Adverse
Effect on the Loan Parties, taken as a whole.

 

7.             The representations and warranties of the Company contained in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof as though made as of the date
hereof; provided that, to the extent that

 

--------------------------------------------------------------------------------


 

such representations and warranties specifically refer to an earlier date they
are and were true and correct in all material respects as of such earlier date;
provided, further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is and was true and
correct in all respects on such respective dates.

 

8.             No Event of Default or Unmatured Event of Default has occurred
and is continuing on the date hereof, nor shall either result from the making of
any extension of credit under the Credit Agreement on the date hereof.

 

9.             No event or development has occurred which could reasonably be
expected to result in a Material Adverse Effect with respect to the Loan
Parties, taken as a whole.

 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to such terms in that certain Sixth Amended and Restated Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of April [ ], 2014, by and among the
Ares Real Estate Holdings L.P., Ares Holdings, L.P. (as successor by conversion
to Ares Holdings LLC), Ares Domestic Holdings L.P., Ares Investments L.P. (as
successor by conversion to Ares Investments LLC), each as a borrower, the
Guarantors party there to, the lenders signatory thereto and the Agent.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this Certificate as of the date first set for
the above.

 

 

 

By:

 

 

 

Name:  Michael D. Weiner

 

 

Title:    Executive Vice President, Chief Legal Officer and Secretary

 

I hereby certify on behalf of the Company, that Michael D. Weiner is the duly
elected and qualified Executive Vice President, Chief Legal Officer and
Secretary of the Company, and that the signature set forth above his name is
authentic.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.

 

 

 

By:

 

 

 

Name:  Daniel F. Nguyen

 

 

Title:    Executive Vice President, Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Certificate of Incorporation]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Bylaws]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Resolutions]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Good Standing Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Incumbency]

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF INCUMBENCY

 

NAME

 

OFFICE

 

SIGNATURE

 

 

 

 

 

[  ]

 

[  ]

 

 

 

 

 

 

 

[  ]

 

[  ]

 

 

 

--------------------------------------------------------------------------------


 

OFFICER’S CERTIFICATE
Ares Real Estate Holdings LLC

 

May [ ], 2014

 

The undersigned hereby certifies to JPMorgan Chase Bank, N.A., a national
banking association, as administrative agent for the Lenders (the “Agent”), that
the undersigned is the Executive Vice President, Chief Legal Officer and
Secretary of Ares Real Estate Holdings LLC, a Delaware limited liability company
(the “Company”), and as a result of the foregoing, the undersigned is familiar
with the affairs of the Company and is authorized to execute and deliver this
Officer’s Certificate on behalf of the Company, and the undersigned further
certifies to the Agent that:

 

1.             Attached hereto as Exhibit A is a true, complete and correct copy
of the Certificate of Formation of the Company, certified by the Secretary of
State for the State of Delaware, as in full force and effect on the date hereof.

 

2.             Attached hereto as Exhibit B is a true, complete and correct copy
of the limited liability company agreement of the Company, together with all
amendments thereto, as in full force and effect on the Closing Date:

 

3.             Attached hereto as Exhibit C is a true, complete and correct copy
of the resolutions duly adopted by the member of the Company, acting in such
capacity as set forth therein, authorizing the execution and delivery of the
applicable Loan Documents by the Company and the performance by the Company of
the Company’s obligations under the applicable Loan Documents.  Such resolutions
have not been modified, rescinded or amended and each such resolution is in full
force and effect on the date hereof.

 

4.             Attached hereto as Exhibit D is a true, complete and correct copy
of a certificate of good standing for the Company issued by the Secretary of
State for the State of Delaware:

 

5.             The persons named on the Certificate of Incumbency (attached
hereto as Exhibit E), have been designated as Responsible Officers of the
Company, holding the respective offices set forth opposite their respective
names, each of such persons having been duly appointed or elected, and set forth
opposite their respective names are their respective genuine signatures. Each
such Responsible Officer is authorized to sign each Loan Document on behalf of
the Company and any other document, agreement or instrument to be delivered by
the Company pursuant to the Loan Documents to which it is a party.

 

6.             The Company obtained all orders, consents, approvals, and other
authorizations and has made all filings and other notifications (governmental or
otherwise) required in connection with the Loan Documents, other than orders,
consents, approvals, authorizations, or filings the failure to obtain or file,
as applicable, which could not reasonably be expected to have a Material Adverse
Effect on the Loan Parties, taken as a whole.

 

7.             The representations and warranties of the Company contained in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects on

 

--------------------------------------------------------------------------------


 

and as of the date hereof as though made as of the date hereof; provided that,
to the extent that such representations and warranties specifically refer to an
earlier date they are and were true and correct in all material respects as of
such earlier date; provided, further that, any representation and warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
is and was true and correct in all respects on such respective dates.

 

8.             No Event of Default or Unmatured Event of Default has occurred
and is continuing on the date hereof, nor shall either result from the making of
any extension of credit under the Credit Agreement on the date hereof.

 

9.             No event or development has occurred which could reasonably be
expected to result in a Material Adverse Effect with respect to the Loan
Parties, taken as a whole.

 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to such terms in that certain Sixth Amended and Restated Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of April [ ], 2014, by and among Ares
Real Estate Holdings L.P., Ares Holdings, L.P. (as successor by conversion to
Ares Holdings LLC), Ares Domestic Holdings L.P., Ares Investments L.P. (as
successor by conversion to Ares Investments LLC), each as a borrower, the
Guarantors party there to, the lenders signatory thereto and the Agent.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this Certificate as of the date first set for
the above.

 

 

 

By:

 

 

 

Name:  Michael D. Weiner

 

 

Title:    Executive Vice President, Chief Legal Officer and Secretary

 

I hereby certify on behalf of the Company, that Michael D. Weiner is the duly
elected and qualified Executive Vice President, Chief Legal Officer and
Secretary of the Company, and that the signature set forth above his name is
authentic.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.

 

 

By:

 

 

 

Name: Daniel F. Nguyen

 

 

Title:   Executive Vice President, Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Certificate of Formation]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Limited Liability Company Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Resolutions]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Good Standing Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Incumbency]

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF INCUMBENCY

 

NAME

 

OFFICE

 

SIGNATURE

 

 

 

 

 

[  ]

 

[  ]

 

 

 

 

 

 

 

[  ]

 

[  ]

 

 

 

--------------------------------------------------------------------------------


 

OFFICER’S CERTIFICATE
Ares Management LLC

 

May [ ], 2014

 

The undersigned hereby certifies to JPMorgan Chase Bank, N.A., a national
banking association, as administrative agent for the Lenders (the “Agent”), that
the undersigned is the Executive Vice President, Chief Legal Officer and
Secretary of Ares Management LLC, a Delaware limited liability company (the
“Company”), and as a result of the foregoing, the undersigned is familiar with
the affairs of the Company and is authorized to execute and deliver this
Officer’s Certificate on behalf of the Company, and the undersigned further
certifies to the Agent that:

 

1.                                      Attached hereto as Exhibit A is a true,
complete and correct copy of the Certificate of Formation of the Company,
certified by the Secretary of State for the State of Delaware, as in full force
and effect on the date hereof.

 

2.                                      Attached hereto as Exhibit B is a true,
complete and correct copy of the limited liability company agreement of the
Company, together with all amendments thereto, as in full force and effect on
the Closing Date:

 

3.                                      Attached hereto as Exhibit C is a true,
complete and correct copy of the resolutions duly adopted by the manager of the
Company, acting in such capacity as set forth therein, authorizing the execution
and delivery of the applicable Loan Documents by the Company and the performance
by the Company of the Company’s obligations under the applicable Loan
Documents.  Such resolutions have not been modified, rescinded or amended and
each such resolution is in full force and effect on the date hereof.

 

4.                                      Attached hereto as Exhibit D is a true,
complete and correct copy of a certificate of good standing for the Company
issued by the Secretary of State for the State of Delaware:

 

5.                                      The persons named on the Certificate of
Incumbency (attached hereto as Exhibit E), have been designated as Responsible
Officers of the Company, holding the respective offices set forth opposite their
respective names, each of such persons having been duly appointed or elected,
and set forth opposite their respective names are their respective genuine
signatures. Each such Responsible Officer is authorized to sign each Loan
Document on behalf of the Company and any other document, agreement or
instrument to be delivered by the Company pursuant to the Loan Documents to
which it is a party.

 

6.                                      The Company obtained all orders,
consents, approvals, and other authorizations and has made all filings and other
notifications (governmental or otherwise) required in connection with the Loan
Documents, other than orders, consents, approvals, authorizations, or filings
the failure to obtain or file, as applicable, which could not reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole.

 

7.                                      The representations and warranties of
the Company contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on

 

--------------------------------------------------------------------------------


 

and as of the date hereof as though made as of the date hereof; provided that,
to the extent that such representations and warranties specifically refer to an
earlier date they are and were true and correct in all material respects as of
such earlier date; provided, further that, any representation and warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
is and was true and correct in all respects on such respective dates.

 

8.                                      No Event of Default or Unmatured Event
of Default has occurred and is continuing on the date hereof, nor shall either
result from the making of any extension of credit under the Credit Agreement on
the date hereof.

 

9.                                      No event or development has occurred
which could reasonably be expected to result in a Material Adverse Effect with
respect to the Loan Parties, taken as a whole.

 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to such terms in that certain Sixth Amended and Restated Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of April [ ], 2014, by and among Ares
Real Estate Holdings L.P., Ares Holdings, L.P. (as successor by conversion to
Ares Holdings LLC), Ares Domestic Holdings L.P., Ares Investments L.P. (as
successor by conversion to Ares Investments LLC), each as a borrower, the
Guarantors party there to, the lenders signatory thereto and the Agent.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this Certificate as of the date first set for
the above.

 

 

 

By:

 

 

 

Name:

Michael D. Weiner

 

 

Title:

Executive Vice President, Chief Legal Officer and Secretary

 

I hereby certify on behalf of the Company, that Michael D. Weiner is the duly
elected and qualified Executive Vice President, Chief Legal Officer and
Secretary of the Company, and that the signature set forth above his name is
authentic.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.

 

 

 

By:

 

 

 

Name:

Daniel F. Nguyen

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Certificate of Formation]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Limited Liability Company Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Resolutions]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Good Standing Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Incumbency]

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF INCUMBENCY

 

NAME

 

OFFICE

 

SIGNATURE

 

 

 

 

 

[ ]

 

[ ]

 

 

 

 

 

 

 

[ ]

 

[ ]

 

 

 

--------------------------------------------------------------------------------


 

OFFICER’S CERTIFICATE
Ares Investments Holdings LLC

 

May [ ], 2014

 

The undersigned hereby certifies to JPMorgan Chase Bank, N.A., a national
banking association, as administrative agent for the Lenders (the “Agent”), that
the undersigned is the Executive Vice President, Chief Legal Officer and
Secretary of Ares Investments Holdings LLC, a Delaware limited liability company
(the “Company”), and as a result of the foregoing, the undersigned is familiar
with the affairs of the Company and is authorized to execute and deliver this
Officer’s Certificate on behalf of the Company, and the undersigned further
certifies to the Agent that:

 

1.                                      Attached hereto as Exhibit A is a true,
complete and correct copy of the Certificate of Formation of the Company,
certified by the Secretary of State for the State of Delaware, as in full force
and effect on the date hereof.

 

2.                                      Attached hereto as Exhibit B is a true,
complete and correct copy of the limited liability company agreement of the
Company, together with all amendments thereto, as in full force and effect on
the Closing Date:

 

3.                                      Attached hereto as Exhibit C is a true,
complete and correct copy of the resolutions duly adopted by the manager of the
Company, acting in such capacity as set forth therein, authorizing the execution
and delivery of the applicable Loan Documents by the Company and the performance
by the Company of the Company’s obligations under the applicable Loan
Documents.  Such resolutions have not been modified, rescinded or amended and
each such resolution is in full force and effect on the date hereof.

 

4.                                      Attached hereto as Exhibit D is a true,
complete and correct copy of a certificate of good standing for the Company
issued by the Secretary of State for the State of Delaware:

 

5.                                      The persons named on the Certificate of
Incumbency (attached hereto as Exhibit E), have been designated as Responsible
Officers of the Company, holding the respective offices set forth opposite their
respective names, each of such persons having been duly appointed or elected,
and set forth opposite their respective names are their respective genuine
signatures. Each such Responsible Officer is authorized to sign each Loan
Document on behalf of the Company and any other document, agreement or
instrument to be delivered by the Company pursuant to the Loan Documents to
which it is a party.

 

6.                                      The Company obtained all orders,
consents, approvals, and other authorizations and has made all filings and other
notifications (governmental or otherwise) required in connection with the Loan
Documents, other than orders, consents, approvals, authorizations, or filings
the failure to obtain or file, as applicable, which could not reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole.

 

7.                                      The representations and warranties of
the Company contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on

 

--------------------------------------------------------------------------------


 

and as of the date hereof as though made as of the date hereof; provided that,
to the extent that such representations and warranties specifically refer to an
earlier date they are and were true and correct in all material respects as of
such earlier date; provided, further that, any representation and warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
is and was true and correct in all respects on such respective dates.

 

8.                                      No Event of Default or Unmatured Event
of Default has occurred and is continuing on the date hereof, nor shall either
result from the making of any extension of credit under the Credit Agreement on
the date hereof.

 

9.                                      No event or development has occurred
which could reasonably be expected to result in a Material Adverse Effect with
respect to the Loan Parties, taken as a whole.

 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to such terms in that certain Sixth Amended and Restated Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of April [ ], 2014, by and among Ares
Real Estate Holdings L.P., Ares Holdings, L.P. (as successor by conversion to
Ares Holdings LLC), Ares Domestic Holdings L.P., Ares Investments L.P. (as
successor by conversion to Ares Investments LLC), each as a borrower, the
Guarantors party there to, the lenders signatory thereto and the Agent.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this Certificate as of the date first set for
the above.

 

 

 

By:

 

 

 

Name:

Michael D. Weiner

 

 

Title:

Executive Vice President, Chief Legal Officer and Secretary

 

I hereby certify on behalf of the Company, that Michael D. Weiner is the duly
elected and qualified Executive Vice President, Chief Legal Officer and
Secretary of the Company, and that the signature set forth above his name is
authentic.

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.

 

 

 

By:

 

 

 

Name:

Daniel F. Nguyen

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasure

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Certificate of Formation]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Limited Liability Company Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Resolutions]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Good Standing Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Incumbency]

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF INCUMBENCY

 

NAME

 

OFFICE

 

SIGNATURE

 

 

 

 

 

[ ]

 

[ ]

 

 

 

 

 

 

 

[ ]

 

[ ]

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 11.3

 

ADDRESSES AND INFORMATION FOR NOTICES

 

Notices, demands, requests, instructions, and other communications in writing
shall be given or made upon the respective parties hereto at their respective
addresses (or to their respective facsimile numbers) indicated below:

 

If to Borrower, to:

 

Ares Holdings L.P.
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067
Facsimile: (310) 201-4189
Attn: Daniel F. NguyenMichael R. McFerran

 

Ares Domestic Holdings L.P.
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067
Facsimile: (310) 201-4189
Attn: Daniel F. NguyenMichael R. McFerran

 

Ares Investments L.P.
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067
Facsimile: (310) 201-4189
Attn: Daniel F. NguyenMichael R. McFerran

 

Ares Real Estate Holdings L.P.
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067
Facsimile: (310) 201-4189
Attn: Daniel F. NguyenMichael R. McFerran

 

with a copy to:

 

Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, California 90071-1560
Attn: Dominic Yoong
Facsimile: (213) 891-8763

 

If to Agent, to:

 

JP Morgan Chase Bank, N.A.
500 Stanton Christiana Road 3/Ops 2
Newark, DE 19713
Office: 302-634-1156

 

--------------------------------------------------------------------------------


 

Facsimile: 302-634-4733
shannon.c.reaume@jpmorgan.com
Attn: Shannon Reaume

 

with a copy to:

 

JPMorgan Chase Bank, N.A.
383 Madison Avenue, Floor 23
New York, NY, 10179
T: 212-270-9853
Email: lauren.l.gubkin@jpmorgan.com
Attn: Lauren L. Gubkin

 

If to an Issuing Lender, to:

 

JP Morgan Chase Bank, N.A.
500 Stanton Christiana Road 3/Ops 2
Newark, DE 19713
Office: 302-634-1156
Facsimile: 302-634-4733
shannon.c.reaume@jpmorgan.com
Attn: Shannon Reaume

 

or

 

[City National Bank, N.A.
555 S. Flower Street
Los Angeles, CA 90071
Facsimile: 213-673-9801
Attention: Aaron Cohen]

 

or

 

Bank of America, N.A.
2001 Clayton Rd.
Concord, CA 94519
Facsimile: 888-969-9238
Attention: Anna Marie Finn

 

--------------------------------------------------------------------------------


 

SCHEDULE A-1

 

Agent’s Account

 

An account at a bank designated by Agent from time to time as the account into
which Borrower shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Borrower and the Lender Group to the contrary, Agent’s Account shall be that
certain deposit account bearing 9008113381H0846 and maintained by Agent with
JPMorgan Chase Bank, N.A., 1111 Fannin Street, 10th Floor, Houston, TX 77002,
ABA # 021000021.

 

--------------------------------------------------------------------------------


 

SCHEDULE A-2

 

Approved Banks

 

City National Bank, N.A.

 

Barclays Bank plc

 

JPMorgan Chase Bank, N.A.

 

Bank of America

 

Wells Fargo

 

--------------------------------------------------------------------------------


 

SCHEDULE C-l

 

Commitments

 

Lender

 

Revolver
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

110,000,000

 

Bank of America, N.A.

 

$

110,000,000

 

Morgan Stanley Bank, N.A.

 

$

85,000,000

 

SunTrust Bank

 

$

85,000,000

 

Wells Fargo Bank, National Association

 

$

85,000,000

 

Union Bank, N.A.

 

$

75,000,000

 

Citibank, N.A.

 

$

60,000,000

 

Royal Bank of Canada

 

$

60,000,000

 

State Street Bank and Trust Company

 

$

60,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

60,000,000

 

U.S. Bank National Association

 

$

60,000,000

 

Goldman Sachs Bank USA

 

$

50,000,000

 

The Bank of New York Mellon

 

$

40,000,000

 

Barclays Bank PLC

 

$

25,000,000

 

Credit Suisse AG Cayman Islands Branch

 

$

25,000,000

 

Deutsche Bank AG New York Branch

 

$

25,000,000

 

 

--------------------------------------------------------------------------------


 

Lender

 

Revolver
Commitment

 

City National Bank

 

$

15,000,000

 

All Lenders

 

$

1,030,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

Assets Under Management Definition

 

“Assets Under Management” means, as of any date, the aggregate amount, without
duplication, of the sum of all individual fee bases of Ares Funds that
contribute directly or indirectly to Management Fees and generally equals the
sum of:

 

·                                          for certain closed-end funds within
the reinvestment period in the Tradable Credit Group, the Private Equity Group
funds, the mezzanine fund in the Direct Lending Group and certain private funds
in the Real Estate Group, the amount of limited partner capital commitments;

 

·                                          for the aforementioned closed-end
funds beyond the reinvestment period as well as the structured assets funds in
the Tradable Credit Group, certain managed accounts within their reinvestment
period and European funds in the Direct Lending Group and co-invest vehicles in
the Real Estate Group, the amount of limited partner invested capital;

 

·                                          for CLOs, the gross amount of
aggregate collateral balance at par, adjusted for defaulted or discounted
collateral; and

 

·                                          for the remaining funds in the
Tradable Credit Group, ARCC, certain managed accounts in the Direct Lending
Group and certain debt funds in the Real Estate Group, the portfolio value,
gross asset value or NAV, adjusted in certain instances for cash or certain
accrued expenses.

 

--------------------------------------------------------------------------------